     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 1 of 115 Page ID #:54



 1   Robert C. Moest, Of Counsel, SBN 62166
     THE BROWN LAW FIRM, P.C.
 2   2530 Wilshire Boulevard, Second Floor
     Santa Monica, California 90403
 3   Telephone: (310) 915-6628
     Facsimile: (310) 915-9897
 4   Email: RMoest@aol.com
 5   Counsel for Plaintiff
 6

 7
                          IN THE UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
       NORMAN HOLLETT, derivatively on
10     behalf of FIRST AMERICAN
       FINANCIAL CORPORATION,                      Case No.: 2:21-cv-00525-DSF-E
11

12           Plaintiff,
13
             v.                                    DEMAND FOR JURY TRIAL
14
       DENNIS J. GILMORE, MARK E.
15     SEATON, SHABNAM JALAKIAN,
       PARKER S. KENNEDY, JAMES L.
16     DOTI, REGINALD H. GILYARD,
       MARGARET M. MCCARTHY,
17     MICHAEL D. MCKEE, THOMAS V.
       MCKERNAN, MARK C. OMAN,
18     MARTHA B. WYRSCH,
19
             Defendants,
20
             and
21

22     FIRST  AMERICAN               FINANCIAL
       CORPORATION,
23

24           Nominal Defendant.
25

26         VERIFIED SHAREHOLDER DERIVATIVE AMENDED COMPLAINT
27

28

                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 2 of 115 Page ID #:55



 1
                                          INTRODUCTION
 2

 3         Plaintiff Norman Hollett (“Plaintiff”), by his undersigned attorneys, derivatively and
 4   on behalf of Nominal Defendant First American Financial Corporation (“First American”
 5   or the “Company”), 1 files this Verified Shareholder Derivative Amended Complaint
 6   against Individual Defendants Dennis J. Gilmore (“Gilmore”), Mark E. Seaton (“Seaton”),
 7   Shabnam Jalakian (“Jalakian”), Parker S. Kennedy (“Kennedy”), James L. Doti
 8   (“Doti”), Reginald H. Gilyard (“Gilyard”), Margaret M. McCarthy (“McCarthy”),
 9   Michael D. McKee (“McKee”), Thomas V. McKernan (“McKernan”), Mark C. Oman
10   (“Oman”), Martha B. Wyrsch (“Wyrsch”) (collectively, the “Individual Defendants,” and
11   together with First American, the “Defendants”) for breaches of their fiduciary duties as
12   directors and/or officers of First American, unjust enrichment, abuse of control, gross
13   mismanagement, waste of corporate assets, violations of Sections 14(a) of the Securities
14   Exchange Act of 1934 (the “Exchange Act”), and against Defendants Gilmore, Seaton, and
15   Jalakian for contribution under Sections 10(b) and 21D of the Exchange Act. As for
16   Plaintiff’s complaint against the Defendants, Plaintiff alleges the following based upon
17   personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief as
18   to all other matters, based upon, inter alia, the investigation conducted by and through
19   Plaintiff’s attorneys, which included, among other things, a review of the Defendants’
20   public documents, conference calls and announcements made by Defendants, United States
21   Securities and Exchange Commission (“SEC”) filings, wire and press releases published
22   by and regarding First American, legal filings, news reports, securities analysts’ reports
23   and advisories about the Company, and information readily obtainable on the Internet.
24   Plaintiff believes that substantial evidentiary support will exist for the allegations set forth
25   herein after a reasonable opportunity for discovery.
26

27   1
      References herein to First American refer to the Company together with its wholly-owned
28   subsidiaries.
                                                    1
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 3 of 115 Page ID #:56



 1
                                   NATURE OF THE ACTION
 2

 3         1.     This is a shareholder derivative action that seeks to remedy wrongdoing
 4   committed by First American’s directors and officers from February 17, 2017 through
 5   October 22, 2020, both dates inclusive (the “Relevant Period”).
 6         2.     Based in Santa Ana, California, First American is engaged in the business of
 7   providing financial services through its title insurance and services segment and its
 8   specialty insurance segment. The Company operates through its subsidiaries. The title
 9   insurance and services segment provide title insurance, closing and/or escrow services, and
10   similar or related services domestically and internationally in connection with residential
11   and commercial real estate transactions. The Company, among other things, maintains,
12   manages, and provides access to title plant data and records. First American is the second
13   largest title insurance provider in the United States with revenue for the fiscal year ended
14   December 31, 2019 totaling approximately $6.2 billion, most of which was substantially
15   derived from its title insurance and services segment.
16         3.     In the regular course of providing customers with title insurance, First
17   American compiles highly sensitive and personal information including, but not limited to,
18   names, email addresses, mailing addresses, dates of birth, social security numbers, bank
19   accounts numbers, lender details, mortgage and tax records, driver’s license images, and
20   other highly sensitive, nonpublic, and/or confidential, personal information (“Personally
21   Identifiable Information”).
22         4.     In recent years, the Company began to embark on automation initiatives to
23   speed the delivery of its products, increase efficiency, improve customer experience, and
24   decrease risk. In doing so, the Company collected, stored, and transmitted millions of
25   documents, many of which contained Personally Identifiable Information, on a document
26   repository known as FAST image repository (“FAST”). Moreover, First American created
27   and maintained an application (“EaglePro”), which enabled Company employees to send
28   out documents that were stored within FAST to external users via email. However, from at
                                                  2
                       Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 4 of 115 Page ID #:57



 1
     least October 2014 through May 2019, these records were available to anyone with a web
 2
     browser due to a cybersecurity vulnerability on First America’s public-facing website.
 3
     Astonishingly, even after the cybersecurity defect was detected during a penetration test2
 4
     in December 2018, the Company failed to correct the issue until after the cybersecurity
 5
     vulnerability was exposed upon publication of the May 2019 Article (defined below).
 6
     Instead, First American permitted unrestricted access to the Personally Identifiable
 7
     Information of millions of its customers and subjected those victims to an increased risk of
 8
     cybercrime including acts of cyber-fraud and identity theft for about six additional months.
 9
            5.      Throughout the Relevant Period, the Individual Defendants touted the
10
     Company’s focus on its “data and process advantages” by purportedly increasing
11
     efficiency, reducing risk, and investing in unique customer-facing technology to streamline
12
     the title insurance process for First American’s customers all while causing the Company
13
     to: (1) fail to implement basic security protocols to protect its customers’ Personally
14
     Identifiable Information from unauthorized access and other malicious acts; (2) fail to
15
     comply with the Company’s own information security policies; (3) as a result of the
16
     foregoing, expose millions of First American customers to an increased risk of cyber-fraud
17
     and identity theft; (4) consequently, breach the privacy terms of First American’s
18
     agreement with customers; and (5) as a result of the foregoing, violate state privacy laws
19
     (collectively, the “Privacy Breach”).
20
            6.      In breach of their fiduciary duties, the Individual Defendants permitted the
21
     Privacy Breach, engaged and caused the Company to engage in the Privacy Breach, and
22
     failed to maintain adequate controls.
23
            7.      Nonetheless, throughout the Relevant Period, several of the Company’s
24
     annual and quarterly financial reports filed with the SEC on Form 10-Ks and 10-Qs failed
25
     to disclose the Privacy Breach and therefore contained serious errors that rendered them
26
     2
27     A penetration test is an authorized simulated cyberattack on a computer system, performed to evaluate
     the security system, including the potential for unauthorized parties to gain access to the system’s features
28   and data.
                                                           3
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 5 of 115 Page ID #:58



 1
     unreliable. The Individual Defendants further released letters to Company stockholders
 2
     touting First American’s commitment to “operating efficiency” and safeguarding customer
 3
     information. The Company’s SEC filings issued throughout the Relevant Period also
 4
     asserted, inter alia, that First American maintained adequate control over its financial
 5
     reporting.
 6
           8.     The Company’s Privacy Breach was initially revealed to the public on May
 7
     24, 2019, when KrebsOnSecurity.com (“KrebsOnSecurity”), a nationally recognized
 8
     cybersecurity blog, published an article (the “May 2019 Article”) which reported that the
 9
     Company had leaked 885 million real estate documents in connection to real estate
10
     transactions going back to 2003.
11
           9.     On this news, the price of the Company’s stock fell $3.46 per share, or over
12
     6.2%, from $55.26 per share at the close of trading on May 24, 2019, to $51.80 per share
13
     at the close of the next trading day, on May 28, 2019.
14
           10.    In connection to the massive data breach, the SEC opened an investigation on
15
     August 7, 2019 to determine whether federal securities laws had been violated with respect
16
     to the adequacy of the disclosures that the Company had made at the time of the incident
17
     and the adequacy of its disclosure controls. Moreover, the New York State Department of
18
     Financial Services (the “NYSDFS”) commenced an enforcement action (the “NYSDFS
19
     Enforcement Action”) against the Company on July 21, 2020.
20
           11.    On October 22, 2020, First American filed its quarterly report with the SEC
21
     for the fiscal quarter ended September 30, 2020 on Form 10-Q (the “3Q20 10-Q”), which
22
     revealed that the Company had recently received a Wells Notice from the SEC that
23
     informed the Company that the SEC’s enforcement staff had preliminary determined that
24
     it would recommend an enforcement action be filed against First American.
25
           12.    On this news, the price of the Company’s stock fell $4.83 per share, or over
26
     9.3%, from $51.58 per share at the close of trading on October 21, 2020, to $46.75 per
27
     share at the close of trading on October 22, 2020.
28
                                                  4
                       Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 6 of 115 Page ID #:59



 1
           13.    During the Relevant Period, the Individual Defendants breached their
 2
     fiduciary duties by causing the Company to make a series of materially false and/or
 3
     misleading statements regarding the Company’s business, operations, and prospects.
 4
     Specifically, the Individual Defendants willfully or recklessly made and/or caused the
 5
     Company to make false and misleading statements that failed to disclose, inter alia: (1) the
 6
     Privacy Breach or the full extent and cause of the Privacy Breach; (2) as a result of the
 7
     Company’s failure to implement basic policies and comply with its own cybersecurity
 8
     policies and state regulations, First American was subjected to an increased threat of a
 9
     cybersecurity breakdown; (3) consequently, the Company was subject to an elevated risk
10
     of regulatory scrutiny and customer liability; and (4) the Company failed to maintain
11
     internal controls. As a result of the foregoing, the Company’s public statements were
12
     materially false and misleading at all relevant times.
13
           14.    The Individual Defendants failed to correct and/or caused the Company to fail
14
     to correct these false and misleading statements and omissions of material fact, rendering
15
     them personally liable to the Company for breaching their fiduciary duties.
16
           15.    Also in breach of their fiduciary duties, the Individual Defendants willfully or
17
     recklessly caused the Company to fail to maintain an adequate system of oversight,
18
     disclosure controls and procedures, and internal controls over financial reporting.
19
           16.    In light of the Individual Defendants’ misconduct, which has subjected First
20
     American to being named as a respondent in the NYSDFS Enforcement Action, to being
21
     named as a defendant in federal consumer class action lawsuits on appeal in the United
22
     States Court of Appeals for the Ninth Circuit (the “Consumer Class Actions”), and to being
23
     named, along with the Company’s Chief Executive Officer (“CEO”), its Chief Financial
24
     Officer (“CFO”), and Chief Information Security Officer (“CISO”) to a federal securities
25
     fraud class action lawsuit pending in the United States District Court for the Central District
26
     of California (the “Securities Class Action”), the need to undertake internal investigations,
27
     the need to implement adequate internal controls, the losses from the waste of corporate
28
                                                   5
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 7 of 115 Page ID #:60



 1
     assets, the losses due to the unjust enrichment of the Individual Defendants who were
 2
     improperly over-compensated by the Company and/or who benefitted from the
 3
     wrongdoing alleged herein, the Company will have to expend many millions of dollars.
 4
           17.    In light of the breaches of fiduciary duty engaged in by the Individual
 5
     Defendants, most of whom are the Company’s current directors, their collective
 6
     engagement in fraud, the substantial likelihood of the directors’ liability in this derivative
 7
     action and the CEO’s liability in the Securities Class Action, their being beholden to each
 8
     other, their longstanding business and personal relationships with each other, and their not
 9
     being disinterested and/or independent directors, a majority of First American’s Board of
10
     Directors (the “Board”) cannot consider a demand to commence litigation against
11
     themselves on behalf of the Company with the requisite level of disinterestedness and
12
     independence.
13
                                  JURISDICTION AND VENUE
14
           18.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331
15
     because Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act
16
     (15 U.S.C. § 78n(a)(1)), Rule 14a-9 of the Exchange Act (17 C.F.R. § 240.14a-9), and
17
     Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f), and raise a federal question
18
     pertaining to the claims made in the Securities Class Action based on violations of the
19
     Exchange Act.
20
           19.    This Court has supplemental jurisdiction over Plaintiff’s state law claims
21
     pursuant to 28 U.S.C. § 1367(a).
22
           20.    This derivative action is not a collusive action to confer jurisdiction on a court
23
     of the United States that it would not otherwise have.
24
           21.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because a
25
     substantial portion of the transactions and wrongs complained of herein occurred in this
26
     District, and the Defendants have received substantial compensation in this District by
27
     engaging in numerous activities that had an effect in this District.
28
                                                   6
                       Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 8 of 115 Page ID #:61



 1
           22.    Venue is proper in this District because First American is headquartered in
 2
     this District. In addition, Defendants have regularly conducted business in this District, and
 3
     Defendants’ actions have had an effect in this District.
 4
                                              PARTIES
 5
           Plaintiff
 6
           23.    Plaintiff is a current shareholder of First American. Plaintiff has continuously
 7
     held First American common stock since before the beginning of the Relevant Period.
 8
           Nominal Defendant First American
 9
           24.    First American is a Delaware corporation with its principal executive offices
10
     at 1 First American Way, Santa Ana, California 92707-5913. First American’s shares trade
11
     on the New York Stock Exchange (“NYSE”) under the ticker symbol “FAF.”
12
           Defendant Gilmore
13
           25.    Defendant Gilmore has served as the Company’s CEO and as a Company
14
     director since June 2010. He also serves as a member of the Executive Committee. He
15
     previously served in various managerial roles with The First American Corporation
16
     (“TFAC”) beginning in 1993, including CEO of TFAC’s financial services group and
17
     TFAC’s Chief Operating Officer (“COO”). According to the Company’s Schedule 14A
18
     filed with the SEC on March 31, 2021 (the “2021 Proxy Statement”), as of March 17, 2021,
19
     Defendant Gilmore beneficially owned 427,872 shares of the Company’s common stock.
20
     Given that the price per share of the Company’s common stock at the close of trading on
21
     March 17, 2021 was $55.27, Defendant Gilmore owned approximately $23.6 million worth
22
     of First American stock.
23
           26.    For the fiscal year ended December 31, 2020, Defendant Gilmore received
24
     $11,173,959 in compensation from the Company. This included $1,000,000 in salary,
25
     $6,627,923 in stock awards, $2,120,400 in non-equity incentive plan compensation,
26
     $1,406,274 in change in pension value and nonqualified deferred compensation earnings,
27
     and $19,362 in all other compensation. For the fiscal year ended December 31, 2019,
28
                                                   7
                       Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 9 of 115 Page ID #:62



 1
     Defendant Gilmore received $10,367,225 in compensation from the Company. This
 2
     included $1,000,000 in salary, $5,120,280 in stock awards, $2,907,000 in non-equity
 3
     incentive plan compensation, $1,323,541 in change in pension value and nonqualified
 4
     deferred compensation earnings, and $16,404 in all other compensation. For the fiscal year
 5
     ended December 31, 2018, Defendant Gilmore received $8,403,146 in compensation from
 6
     the Company. This included $999,039 in salary, $5,390,730 in stock awards, $2,000,700
 7
     in non-equity incentive plan compensation, and $12,677 in all other compensation. For the
 8
     fiscal year ended December 31, 2017, Defendant Gilmore received $8,330,344 in
 9
     compensation from the Company. This included $950,000 in salary, $4,348,262 in stock
10
     awards, $2,365,200 in non-equity incentive plan compensation, $654,480 in change in
11
     pension value and nonqualified deferred compensation earnings, and $12,402 in all other
12
     compensation.
13
           27.    During the Relevant Period, when the Company materially misstated
14
     information to the investing public to keep the stock price inflated, and before the scheme
15
     was exposed, Defendant Gilmore made the following sales of Company stock:
16                 Date     Number of Shares Price Per Share Proceeds
17               11/8/2017       100,000             $54.97       $5,497,000

18
     His insider sale, made with knowledge of material non-public information before the

19
     material misstatements and omissions were exposed, demonstrates his motive in

20
     facilitating and participating in the scheme.

21
           28.    The Company’s 2021 Proxy Statement stated the following about Defendant

22
     Gilmore:

23         Mr. Gilmore has been our chief executive officer and a director since
           2010. From 1993 to 2010, he served in various managerial roles with
24
           The First American Corporation, including as the chief executive
25         officer of its financial services group and as its chief operating officer.
           As the Company’s chief executive officer, Mr. Gilmore provides our
26
           Board of Directors in-depth insight into the Company’s businesses,
27         challenges and opportunities, as well as significant experience in the
           real estate settlement services industry.
28
                                                     8
                       Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 10 of 115 Page ID #:63



 1
               Defendant Seaton
 2
               29.   Defendant Seaton has served as the Company’s Executive Vice President and
 3
      CFO since March 2013. Previously, he served as the Company’s Senior Vice President of
 4
      Finance from 2010 until 2013 and as Director of Investor Relations from 2006 until 2010.
 5
      According to the 2021 Proxy Statement, as of March 17, 2021, Defendant Seaton
 6
      beneficially owned 77,301 shares of the Company’s common stock. Given that the price
 7
      per share of the Company’s common stock at the close of trading on March 17, 2021 was
 8
      $55.27, Defendant Seaton owned approximately $4.3 million worth of First American
 9
      stock.
10
               30.   For the fiscal year ended December 31, 2020, Defendant Seaton received
11
      $3,649,469 in compensation from the Company. This included $650,000 in salary,
12
      $2,174,929 in stock awards, $806,000 in non-equity incentive plan compensation, and
13
      $18,540 in all other compensation. For the fiscal year ended December 31, 2019, Defendant
14
      Seaton received $3,500,921 in compensation from the Company. This included $650,000
15
      in salary, $1,730,431 in stock awards, $1,105,000 in non-equity incentive plan
16
      compensation, and $15,490 in all other compensation. For the fiscal year ended December
17
      31, 2018, Defendant Seaton received $3,160,840 in compensation from the Company. This
18
      included $649,038 in salary, $1,739,437 in stock awards, $760,500 in non-equity incentive
19
      plan compensation, and $11,865 in all other compensation. For the fiscal year ended
20
      December 31, 2017, Defendant Seaton received $2,830,668 in compensation from the
21
      Company. This included $599,519 in salary, $1,379,971 in stock awards, $839,500 in non-
22
      equity incentive plan compensation, and $11,678 in all other compensation.
23
               31.   During the Relevant Period, when the Company materially misstated
24
      information to the investing public to keep the stock price inflated, and before the scheme
25
      was exposed, Defendant Seaton made the following sales of Company stock:
26                 Date        Number of Shares Price Per Share         Proceeds
27              8/18/2017             7,000               $48.33      $338,310.00
                11/8/2017             9,981               $54.87      $547,657.47
28
                                                  9
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 11 of 115 Page ID #:64



 1                11/1/2019             8,069               $61.92        $499,632.48
 2
      Thus, in total before the fraud was exposed, he sold 25,050 Company shares on inside
 3
      information, for which he received nearly $1.4 million. His insider sales, made with
 4
      knowledge of material non-public information before the material misstatements and
 5
      omissions were exposed, demonstrate his motive in facilitating and participating in the
 6
      scheme.
 7
            32.   The Company’s 2021 Proxy Statement stated the following about Defendant
 8
      Seaton:
 9
            Mark E. Seaton has served as our executive vice president, chief
10
            financial officer since 2013. From 2010 until 2013, he served as our
11          senior vice president, finance, in which capacity he oversaw the
            Company’s investment management, investor relations, treasury and
12
            financial planning activities. Mr. Seaton joined The First American
13          Corporation in 2006 and served as director of investor relations until
            2010.
14
            Defendant Jalakian
15
            33.   Defendant Jalakian has served as the Company’s Senior Vice President and
16
      CISO since September 2017. Previously, she served as the Company’s Vice President and
17
      CISO from September 2015 until August 2017, as the Company’s Director of Information
18
      Security from February 2012 until August 2015, and as a Senior Manager of Technology
19
      Audit from January 2011 until January 2012.
20
            Defendant Kennedy
21
            34.   Defendant Kennedy has served as the Company’s Chairman of the Board and
22
      as a Company director since June 2010. He also serves as the Chair of the Executive
23
      Committee and as a member of the Compensation Committee. Previously, he served as the
24
      Company’s Executive Chairman from 2010 until he retired in February 2012 and as the
25
      Chairman and CEO of the Company’s former parent company, TFAC, from 2003 until
26
      2010. He also served as TFAC’s President from 1993 until 2004. According to the 2021
27
      Proxy Statement, as of March 17, 2021, Defendant Kennedy beneficially owned 2,657,020
28
                                                 10
                       Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 12 of 115 Page ID #:65



 1
      shares of the Company’s common stock, which represented 2.4% of the Company’s
 2
      outstanding shares as of that date. Given that the price per share of the Company’s common
 3
      stock at the close of trading on March 17, 2021 was $55.27, Defendant Kennedy owned
 4
      approximately $146.9 million worth of First American stock.
 5
            35.   For the fiscal year ended December 31, 2020, Defendant Kennedy received
 6
      $399,988 in compensation from the Company. This included $255,000 in fees earned or
 7
      paid in cash, $124,988 in stock awards, and $20,000 in all other compensation. For the
 8
      fiscal year ended December 31, 2019, Defendant Kennedy received $399,999 in
 9
      compensation from the Company. This included $255,000 in fees earned or paid in cash,
10
      $124,999 in stock awards, and $20,000 in all other compensation. For the fiscal year ended
11
      December 31, 2018, Defendant Kennedy received $369,978 in compensation from the
12
      Company. This included $250,000 in fees earned or paid in cash, $99,978 in stock awards,
13
      and $20,000 in all other compensation. For the fiscal year ended December 31, 2017,
14
      Defendant Kennedy received $366,487 in compensation from the Company. This included
15
      $246,493 in fees earned or paid in cash, $99,994 in stock awards, and $20,000 in all other
16
      compensation.
17
            36.   The Company’s 2021 Proxy Statement stated the following about Defendant
18
      Kennedy:
19
            Mr. Kennedy has served as chairman of the Board since 2010.
20
            Mr. Kennedy served as executive chairman of the Company from 2010
21          until he resigned from that position in February 2012. From 2003 to
            2010, he served as chairman and chief executive officer of The First
22
            American Corporation, the Company’s prior parent company, and as its
23          president from 1993 to 2004. He served as a director of The First
            American Corporation and, as renamed in 2010, CoreLogic, Inc., from
24
            1987 to 2011, and was CoreLogic, Inc.’s executive chairman from 2010
25          to 2011. He is a director of the Automobile Club of Southern
            California. We believe that Mr. Kennedy, who has worked with us in
26
            various capacities for over 40 years, has unparalleled executive
27          experience in our industry. He also brings to the Company an
            incomparable understanding of our history and culture.
28
                                                 11
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 13 of 115 Page ID #:66



 1
              Defendant Doti
 2
              37.   Defendant Doti has served as a Company director since June 2010. He also
 3
      serves as the Chair of the Audit Committee and as a member of the Executive Committee.
 4
      According to the 2021 Proxy Statement, as of March 17, 2021, Defendant Doti beneficially
 5
      owned 63,822 shares of the Company’s common stock. Given that the price per share of
 6
      the Company’s common stock at the close of trading on March 17, 2021 was $55.27,
 7
      Defendant Doti owned approximately $3.5 million worth of First American stock.
 8
              38.   For the fiscal year ended December 31, 2020, Defendant Doti received
 9
      $281,988 in compensation from the Company. This included $157,000 in fees earned or
10
      paid in cash and $124,988 in stock awards. For the fiscal year ended December 31, 2019,
11
      Defendant Doti received $281,999 in compensation from the Company. This included
12
      $157,000 in fees earned or paid in cash and $124,999 in stock awards. For the fiscal year
13
      ended December 31, 2018, Defendant Doti received $263,978 in compensation from the
14
      Company. This included $164,000 in fees earned or paid in cash and $99,978 in stock
15
      awards. For the fiscal year ended December 31, 2017, Defendant Doti received $239,994
16
      in compensation from the Company. This included $140,000 in fees earned or paid in cash
17
      and $99,994 in stock awards.
18
              39.   The Company’s 2021 Proxy Statement stated the following about Defendant
19
      Doti:
20
              Dr. Doti has been a professor of economics at Chapman University
21
              since 1974 and served as Chapman University’s president from 1991 to
22            2016. He previously served on the boards of The First American
              Corporation, Standard Pacific Corp. and Fleetwood Enterprises, Inc.
23
              Given his experience as president of Chapman University and his
24            doctorate in economics from the University of Chicago, Dr. Doti gives
              our Company insight into the organizational challenges that large
25
              companies face and the impact of the economic environment on the
26            Company.
27            Defendant Gilyard
28
                                                  12
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 14 of 115 Page ID #:67



 1
            40.   Defendant Gilyard has served as a Company director since May 2017. He also
 2
      serves as a member of the Nominating and Corporate Governance Committee. According
 3
      to the 2021 Proxy Statement, as of March 17, 2021, Defendant Gilyard beneficially owned
 4
      7,776 shares of the Company’s common stock. Given that the price per share of the
 5
      Company’s common stock at the close of trading on March 17, 2021 was $55.27,
 6
      Defendant Gilyard owned approximately $429,780 worth of First American stock.
 7
            41.   For the fiscal year ended December 31, 2020, Defendant Gilyard received
 8
      $227,988 in compensation from the Company. This included $103,000 in fees earned or
 9
      paid in cash and $124,988 in stock awards. For the fiscal year ended December 31, 2019,
10
      Defendant Gilyard received $227,999 in compensation from the Company. This included
11
      $103,000 in fees earned or paid in cash and $124,999 in stock awards. For the fiscal year
12
      ended December 31, 2018, Defendant Gilyard received $197,978 in compensation from
13
      the Company. This included $98,000 in fees earned or paid in cash and $99,978 in stock
14
      awards. For the fiscal year ended December 31, 2017, Defendant Gilyard received
15
      $126,381 in compensation from the Company. This included $61,463 in fees earned or
16
      paid in cash and $64,918 in stock awards.
17
            42.   The Company’s 2021 Proxy Statement stated the following about Defendant
18
      Gilyard:
19          Mr. Gilyard has been a senior advisor with The Boston Consulting
20          Group, a global management consulting company, since 2012. From
            2012 to 2017, he was dean of the Argyros School of Business and
21          Economics at Chapman University. From 1996 to 2012, he held various
22          other positions with The Boston Consulting Group, including as a
            partner and managing director. He is a director of CBRE Group, Inc.
23          (NYSE: CBRE), a commercial real estate services and investment firm,
24          and Realty Income Corporation (NYSE: O), a real estate investment
            trust. He began his career serving in the United States Air Force. With
25          his in-depth understanding of the complexities of large businesses and
26          keen grasp of customer needs across a variety of industry sectors, Mr.
            Gilyard brings to the Board a unique perspective on how we can make
27          our operations more efficient and serve our customers better.
28
                                                  13
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 15 of 115 Page ID #:68



 1
               Defendant McCarthy
 2
               43.   Defendant McCarthy has served as a Company director since July 2015. She
 3
      also serves as the Chair of the Nominating and Corporate Governance Committee.
 4
      According to the 2021 Proxy Statement, as of March 17, 2021, Defendant McCarthy
 5
      beneficially owned 18,411 shares of the Company’s common stock. Given that the price
 6
      per share of the Company’s common stock at the close of trading on March 17, 2021 was
 7
      $55.27, Defendant McCarthy owned approximately $1.0 million worth of First American
 8
      stock.
 9
               44.   For the fiscal year ended December 31, 2020, Defendant McCarthy received
10
      $257,988 in compensation from the Company. This included $133,000 in fees earned or
11
      paid in cash and $124,988 in stock awards. For the fiscal year ended December 31, 2019,
12
      Defendant McCarthy received $241,122 in compensation from the Company. This
13
      included $116,123 in fees earned or paid in cash and $124,999 in stock awards. For the
14
      fiscal year ended December 31, 2018, Defendant McCarthy received $204,499 in
15
      compensation from the Company. This included $104,521 in fees earned or paid in cash
16
      and $99,978 in stock awards. For the fiscal year ended December 31, 2017, Defendant
17
      McCarthy received $197,994 in compensation from the Company. This included $98,000
18
      in fees earned or paid in cash and $99,994 in stock awards.
19
               45.   The Company’s 2021 Proxy Statement stated the following about Defendant
20
      McCarthy:
21        Ms. McCarthy retired in 2019 as executive vice president of CVS
22        Health Corporation, a health innovation company (NYSE: CVS),
          supporting the technology integration following the completion of CVS
23        Health’s acquisition of Aetna, Inc. in 2018. She served as executive
24        vice president of operations and technology for Aetna, Inc., a
          diversified healthcare benefits company, from 2010 until 2018, where
25        she was responsible for innovation, technology, data security,
26        procurement, real estate and service operations. Prior to joining Aetna
          in 2003, she served in various information technology-related roles,
27        including at CIGNA Healthcare, Catholic Health Initiatives and
28        Andersen Consulting (now Accenture), as well as a consulting partner
                                                 14
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 16 of 115 Page ID #:69



 1          at Ernst & Young. She is a director of Brighthouse Financial, Inc.
 2          (NASDAQ GS: BHF), a life and annuity insurance company; Marriott
            International, Inc. (NASDAQ: MAR), an operator, franchisor, and
 3          licensor of hotel, residential, and timeshare properties worldwide; and
 4          American Electric Power (NYSE: AEP), an electrical energy company.
            Given her extensive experience managing large groups of employees,
 5          complex processes and enterprise-critical technology, Ms. McCarthy
 6          brings to the Board valuable insights into areas of critical import to the
            operations of the Company.
 7
            Defendant McKee
 8
            46.   Defendant McKee has served as a Company director since March 2011. He
 9
      also serves as the Chair of the Compensation Committee. According to the 2021 Proxy
10
      Statement, as of March 17, 2021, Defendant McKee beneficially owned 40,778 shares of
11
      the Company’s common stock. Given that the price per share of the Company’s common
12
      stock at the close of trading on March 17, 2021 was $55.27, Defendant McKee owned
13
      nearly $2.3 million worth of First American stock.
14
            47.   For the fiscal year ended December 31, 2020, Defendant McKee received
15
      $244,988 in compensation from the Company. This included $120,000 in fees earned or
16
      paid in cash and $124,988 in stock awards. For the fiscal year ended December 31, 2019,
17
      Defendant McKee received $244,999 in compensation from the Company. This included
18
      $120,000 in fees earned or paid in cash and $124,999 in stock awards. For the fiscal year
19
      ended December 31, 2018, Defendant McKee received $224,978 in compensation from the
20
      Company. This included $125,000 in fees earned or paid in cash and $99,978 in stock
21
      awards. For the fiscal year ended December 31, 2017, Defendant McKee received
22
      $204,994 in compensation from the Company. This included $105,000 in fees earned or
23
      paid in cash and $99,994 in stock awards.
24
            48.   The Company’s 2021 Proxy Statement stated the following about Defendant
25
      McKee:
26
            Mr. McKee has served as a principal of The Contrarian Group, a private
27
            equity firm, since 2018. He is the chairman of Realty Income
28          Corporation (NYSE: O), a real estate investment trust, and the Tiger
                                                   15
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 17 of 115 Page ID #:70



 1          Woods Foundation. He served as a director of HCP, Inc. (NYSE: HCP),
 2          a publicly traded real estate investment trust, from 1989 to 2018, as
            executive chairman of HCP from 2016 to 2018 and, during 2016, he
 3          also served as interim chief executive officer and president of HCP.
 4          From 2010 to 2016, Mr. McKee was chief executive officer of Bentall
            Kennedy (U.S.), a registered real estate investment advisor. He also
 5          served as the chief executive officer and vice chairman of the board of
 6          directors of The Irvine Company, a privately-held real estate
            development and investment company, and as a partner with the law
 7          firm of Latham & Watkins LLP. Mr. McKee brings to the Board
 8          significant operating and executive management experience. This
            experience, combined with Mr. McKee’s extensive background in the
 9          real estate industry, facilitates the Board’s oversight of the Company’s
10          operations and enhances its ability to assess strategic opportunities.

11
            Defendant McKernan

12
            49.   Defendant McKernan has served as a Company director since March 2011.

13
      He also serves as a member of the Audit Committee and as a member of the Executive

14
      Committee. According to the 2021 Proxy Statement, as of March 17, 2021, Defendant

15
      McKernan beneficially owned 48,068 shares of the Company’s common stock. Given that

16
      the price per share of the Company’s common stock at the close of trading on March 17,

17
      2021 was $55.27, Defendant McKernan owned approximately $2.7 million worth of First

18
      American stock.

19
            50.   For the fiscal year ended December 31, 2020, Defendant McKernan received

20
      $251,988 in compensation from the Company. This included $127,000 in fees earned or

21
      paid in cash and $124,988 in stock awards. For the fiscal year ended December 31, 2019,

22
      Defendant McKernan received $235,122 in compensation from the Company. This

23
      included $110,123 in fees earned or paid in cash and $124,999 in stock awards. For the

24
      fiscal year ended December 31, 2018, Defendant McKernan received $201,978 in

25
      compensation from the Company. This included $102,000 in fees earned or paid in cash

26
      and $99,978 in stock awards. For the fiscal year ended December 31, 2017, Defendant

27
      McKernan received $201,994 in compensation from the Company. This included $102,000

28
      in fees earned or paid in cash and $99,994 in stock awards.
                                                  16
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 18 of 115 Page ID #:71



 1
               51.   The Company’s 2021 Proxy Statement stated the following about Defendant
 2
      McKernan:
 3
               Mr. McKernan has served as vice-chair of AAA—Auto Club
 4
               Enterprises and the Automobile Club of Southern California (the “Auto
 5             Club”) since 2018 and from 2012 to 2018 he served as its chairman.
               Mr. McKernan served as chief executive officer of the Auto Club from
 6
               1991 until his retirement in 2012. Mr. McKernan also serves as a
 7             director of Payden & Rygel Investment Group and as a trustee of
               certain funds associated therewith. Through his operating, information
 8
               technology and executive management experience, much of it gained
 9             in the process of transforming the Auto Club into a leader in the
               California insurance industry, Mr. McKernan brings to the Company
10
               valuable insight into the challenges facing an insurance company that
11             is executing on a strategic growth plan. His extensive experience
               participating in the management of insurance company investment
12
               portfolios also has been of significant value to the Company.
13             Defendant Oman
14             52.   Defendant Oman has served as a Company director since March 2013. He
15    also serves as a member of the Audit Committee and as a member of the Compensation
16    Committee. According to the 2021 Proxy Statement, as of March 17, 2021, Defendant
17    Oman beneficially owned 38,109 shares of the Company’s common stock. Given that the
18    price per share of the Company’s common stock at the close of trading on March 17, 2021
19    was $55.27, Defendant Oman owned approximately $2.1 million worth of First American
20    stock.
21             53.   For the fiscal year ended December 31, 2020, Defendant Oman received
22    $241,988 in compensation from the Company. This included $117,000 in fees earned or
23    paid in cash and $124,988 in stock awards. For the fiscal year ended December 31, 2019,
24    Defendant Oman received $241,999 in compensation from the Company. This included
25    $117,000 in fees earned or paid in cash and $124,999 in stock awards. For the fiscal year
26    ended December 31, 2018, Defendant Oman received $211,978 in compensation from the
27    Company. This included $112,000 in fees earned or paid in cash and $99,978 in stock
28
                                                    17
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 19 of 115 Page ID #:72



 1
      awards. For the fiscal year ended December 31, 2017, Defendant Oman received $211,994
 2
      in compensation from the Company. This included $112,000 in fees earned or paid in cash
 3
      and $99,994 in stock awards.
 4
            54.   The Company’s 2021 Proxy Statement stated the following about Defendant
 5
      Oman:
 6
            Mr. Oman retired from Wells Fargo & Company in 2011, after serving
 7
            it or its predecessors since 1979. He held numerous positions at Wells
 8          Fargo, including senior executive vice president (home and consumer
            finance) from 2005 until his retirement and group executive vice
 9
            president (home and consumer finance) from 2002 to 2005. Mr. Oman
10          also served as a director and the chief executive officer of Wachovia
            Preferred Funding Corp. from 2009 to 2011 and as a director of
11
            American Caresource Holdings, Inc. from 2013 to 2017. He is currently
12          involved with several private ventures and serves on a variety of
            private-company and non-profit boards. Mr. Oman brings to the Board
13
            important insights into the mortgage market and working with large
14          mortgage lenders.
15          Defendant Wyrsch
16          55.   Defendant Wyrsch has served as a Company director since May 2018. She
17    also serves as a member of the Nominating and Corporate Governance Committee.
18    According to the 2021 Proxy Statement, as of March 17, 2021, Defendant Wyrsch
19    beneficially owned 5,821 shares of the Company’s common stock. Given that the price per
20    share of the Company’s common stock at the close of trading on March 17, 2021 was
21    $55.27, Defendant Wyrsch owned over $327,548 worth of First American stock.
22          56.   For the fiscal year ended December 31, 2019, Defendant Wyrsch received
23    $227,988 in compensation from the Company. This included $103,000 in fees earned or
24    paid in cash and $124,988 in stock awards. For the fiscal year ended December 31, 2019,
25    Defendant Wyrsch received $227,999 in compensation from the Company. This included
26    $103,000 in fees earned or paid in cash and $124,999 in stock awards. For the fiscal year
27    ended December 31, 2018, Defendant Wyrsch received $126,945 in compensation from
28
                                                 18
                       Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 20 of 115 Page ID #:73



 1
      the Company. This included $61,753 in fees earned or paid in cash and $65,192 in stock
 2
      awards.
 3
            57.    The Company’s 2021 Proxy Statement stated the following about Defendant
 4
      Wyrsch:
 5
            Ms. Wyrsch retired in 2019 as executive vice president and general
 6
            counsel for Sempra Energy, a leading energy services company, where
 7          she oversaw the company’s legal affairs and compliance initiatives.
            Prior to joining Sempra Energy in 2013, Ms. Wyrsch served as the
 8
            president of Vestas American Wind Technology from 2009 to 2012,
 9          where she had direct responsibility for all North American sales,
            construction, service and maintenance. In addition to her executive
10
            leadership roles, she served as a member of the board of directors of
11          Spectra Energy Corporation and SPX Corporation. She currently serves
            on the board of directors of Spectris plc, a publicly traded company
12
            listed on the London Stock Exchange and Quanta Services, Inc.
13          (NYSE: PWR), a specialized contracting services company. From 2019
            to 2020 she also served as a director of Noble Energy, Inc. (NYSE:
14
            NBL), an energy exploration and production company. As an
15          accomplished director for publicly-traded companies, and with deep
            experience leading intricate businesses, Ms. Wyrsch provides valuable
16
            insight into how we can enhance our operations and ability to serve our
17          customers.
18                FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS
19          58.    By reason of their positions as officers, directors, and/or fiduciaries of First
20    American and because of their ability to control the business and corporate affairs of First
21    American, the Individual Defendants owed First American and its shareholders fiduciary
22    obligations of trust, loyalty, good faith, and due care, and were and are required to use their
23    utmost ability to control and manage First American in a fair, just, honest, and equitable
24    manner. The Individual Defendants were and are required to act in furtherance of the best
25    interests of First American and its shareholders so as to benefit all shareholders equally.
26          59.    Each director and officer of the Company owes to First American and its
27    shareholders the fiduciary duty to exercise good faith and diligence in the administration
28
                                                    19
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 21 of 115 Page ID #:74



 1
      of the Company and in the use and preservation of its property and assets and the highest
 2
      obligations of fair dealing.
 3
            60.    The Individual Defendants, because of their positions of control and authority
 4
      as directors and/or officers of First American, were able to and did, directly and/or
 5
      indirectly, exercise control over the wrongful acts complained of herein.
 6
            61.    To discharge their duties, the officers and directors of First American were
 7
      required to exercise reasonable and prudent supervision over the management, policies,
 8
      controls, and operations of the Company.
 9
            62.    Each Individual Defendant, by virtue of his or her position as a director and/or
10
      officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty,
11
      good faith, and the exercise of due care and diligence in the management and
12
      administration of the affairs of the Company, as well as in the use and preservation of its
13
      property and assets. The conduct of the Individual Defendants complained of herein
14
      involves a knowing and culpable violation of their obligations as directors and officers of
15
      First American, the absence of good faith on their part, or a reckless disregard for their
16
      duties to the Company and its shareholders that the Individual Defendants were aware or
17
      should have been aware posed a risk of serious injury to the Company. The conduct of the
18
      Individual Defendants who were also officers and directors of the Company has been
19
      ratified by the remaining Individual Defendants who collectively comprised First
20
      American’s Board at all relevant times.
21
            63.    As senior executive officers and directors of a publicly-traded company
22
      whose common stock was registered with the SEC pursuant to the Exchange Act and traded
23
      on the NYSE, the Individual Defendants had a duty to prevent and not to effect the
24
      dissemination of inaccurate and untruthful information with respect to the Company’s
25
      financial condition, performance, growth, operations, financial statements, business,
26
      products, management, earnings, internal controls, and present and future business
27
      prospects, including the dissemination of false information regarding the Company’s
28
                                                   20
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 22 of 115 Page ID #:75



 1
      business, prospects, and operations, and had a duty to cause the Company to disclose in its
 2
      regulatory filings with the SEC all those facts described in this amended complaint that it
 3
      failed to disclose, so that the market price of the Company’s common stock would be based
 4
      upon truthful and accurate information.
 5
            64.    To discharge their duties, the officers and directors of First American were
 6
      required to exercise reasonable and prudent supervision over the management, policies,
 7
      practices, and internal controls of the Company. By virtue of such duties, the officers and
 8
      directors of First American were required to, among other things:
 9
                   (a)     ensure that the Company was operated in a diligent, honest, and prudent
10
      manner in accordance with the laws and regulations of Delaware, California, and the
11
      United States, and pursuant to First American’s own Code of Ethics and Conduct (the
12
      “Code of Ethics”);
13
                   (b)     conduct the affairs of the Company in an efficient, business-like manner
14
      so as to make it possible to provide the highest quality performance of its business, to avoid
15
      wasting the Company’s assets, and to maximize the value of the Company’s stock;
16
                   (c)     remain informed as to how First American conducted its operations,
17
      and, upon receipt of notice or information of imprudent or unsound conditions or practices,
18
      to make reasonable inquiry in connection therewith, and to take steps to correct such
19
      conditions or practices;
20
                   (d)     establish and maintain systematic and accurate records and reports of
21
      the business and internal affairs of First American and procedures for the reporting of the
22
      business and internal affairs to the Board and to periodically investigate, or cause
23
      independent investigation to be made of, said reports and records;
24
                   (e)     maintain and implement an adequate and functioning system of internal
25
      legal, financial, and management controls, such that First American’s operations would
26
      comply with all applicable laws and First American’s financial statements and regulatory
27

28
                                                    21
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 23 of 115 Page ID #:76



 1
      filings filed with the SEC and disseminated to the public and the Company’s shareholders
 2
      would be accurate;
 3
                   (f)     exercise reasonable control and supervision over the public statements
 4
      made by the Company’s officers and employees and any other reports or information that
 5
      the Company was required by law to disseminate;
 6
                   (g)     refrain from unduly benefiting themselves and other Company insiders
 7
      at the expense of the Company; and
 8
                   (h)     examine and evaluate any reports of examinations, audits, or other
 9
      financial information concerning the financial affairs of the Company and to make full and
10
      accurate disclosure of all material facts concerning, inter alia, each of the subjects and
11
      duties set forth above.
12
            65.    Each of the Individual Defendants further owed to First American and the
13
      shareholders the duty of loyalty requiring that each favor First American’s interest and that
14
      of its shareholders over their own while conducting the affairs of the Company and refrain
15
      from using their position, influence or knowledge of the affairs of the Company to gain
16
      personal advantage.
17
            66.    At all times relevant hereto, the Individual Defendants were the agents of each
18
      other and of First American and were at all times acting within the course and scope of
19
      such agency.
20
            67.    Because of their advisory, executive, managerial, and directorial positions
21
      with First American, each of the Individual Defendants had access to adverse, non-public
22
      information about the Company.
23
            68.    The Individual Defendants, because of their positions of control and authority,
24
      were able to and did, directly or indirectly, exercise control over the wrongful acts
25
      complained of herein, as well as the contents of the various public statements issued by
26
      First American.
27
          CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION
28
                                                   22
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 24 of 115 Page ID #:77



 1
            69.    In committing the wrongful acts alleged herein, the Individual Defendants
 2
      have pursued, or joined in the pursuit of, a common course of conduct, and have acted in
 3
      concert with and conspired with one another in furtherance of their wrongdoing. The
 4
      Individual Defendants caused the Company to conceal the true facts as alleged herein. The
 5
      Individual Defendants further aided and abetted and/or assisted each other in breaching
 6
      their respective duties.
 7
            70.    The purpose and effect of the conspiracy, common enterprise, and/or common
 8
      course of conduct was, among other things, to: (i) facilitate and disguise the Individual
 9
      Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment,
10
      waste of corporate assets, gross mismanagement, abuse of control, violations of the
11
      Exchange Act; (ii) conceal adverse information concerning the Company’s operations,
12
      financial condition, legal compliance, future business prospects and internal controls; and
13
      (iii) to artificially inflate the Company’s stock price.
14
            71.    The Individual Defendants accomplished their conspiracy, common
15
      enterprise, and/or common course of conduct by causing the Company purposefully or
16
      recklessly to conceal material facts, fail to correct such misrepresentations, and violate
17
      applicable laws. In furtherance of this plan, conspiracy, and course of conduct, the
18
      Individual Defendants collectively and individually took the actions set forth herein.
19
      Because the actions described herein occurred under the authority of the Board, each of the
20
      Individual Defendants who is a director of First American was a direct, necessary, and
21
      substantial participant in the conspiracy, common enterprise, and/or common course of
22
      conduct complained of herein.
23
            72.    Each of the Individual Defendants aided and abetted and rendered substantial
24
      assistance in the wrongs complained of herein. In taking such actions to substantially assist
25
      the commission of the wrongdoing complained of herein, each of the Individual Defendants
26
      acted with actual or constructive knowledge of the primary wrongdoing, either took direct
27
      part in, or substantially assisted in the accomplishment of that wrongdoing, and was or
28
                                                    23
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 25 of 115 Page ID #:78



 1
      should have been aware of his or her overall contribution to and furtherance of the
 2
      wrongdoing.
 3
            73.     At all times relevant hereto, each of the Individual Defendants was the agent
 4
      of each of the other Individual Defendants and of First American, and was at all times
 5
      acting within the course and scope of such agency.
 6
                             FIRST AMERICAN’S CODE OF ETHICS
 7
            74.     First American’s Code of Ethics provides that it is “intended to guide the
 8
      Company’s employees, officers and directors to support their efforts to comply with the
 9
      laws and regulations that impact the Company’s business” and that “employee[s], officer[s]
10
      [and] director[s] are expected to know and abide” by the “rules of ethical conduct” therein.
11
            75.     In a section titled, “Conflicts of Interest,” the Code of Ethics states the
12
      following, in relevant part:
13
            As an employee, officer or director of the Company you have a duty of
14          loyalty to the Company, and must therefore avoid any actual, or the
15          appearance of a, conflict of interest with the Company. A “conflict of
            interest” occurs when your private interest interferes, or would appear
16          to others to interfere, with the interests of the Company. A conflict
17          situation can arise when you take an action or have an interest that may
            make it difficult to perform your work objectively and effectively.
18
            Conflicts of interest also arise when you or a member of your family
19          receive improper personal benefits as a result of your position with the
            Company.
20

21          76.     In a section titled, “Use of Inside Information,” the Code of Ethics states the
22    following, in relevant part:
23          It is the Company’s goal and policy to protect shareholder investments
            through strict enforcement of the prohibition against insider trading set
24
            forth in federal securities laws and regulations. No director, officer or
25          employee may buy or sell, or tip others to buy or sell, Company
            securities or the publicly-traded securities of any other company,
26
            including a competitor, customer or supplier, when in possession of
27          “material non-public information” regarding the Company or the other
28
                                                   24
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 26 of 115 Page ID #:79



 1          company, as the case may be. Insider trading is both unethical and
 2          illegal and will be dealt with firmly.
            77.    In a section titled, “Fair Dealing,” the Code of Ethics states the following:
 3

 4          As an employee, officer or director you must endeavor to deal fairly
            and in good faith with Company customers, suppliers, competitors and
 5
            employees. You should not take unfair advantage of anyone through
 6          manipulation, concealment, abuse of privileged or confidential
            information, misrepresentation of material facts, or any other unfair
 7
            dealing practice.
 8          78.    In a section titled, “Confidentiality,” the Code of Ethics states the following,
 9    in relevant part:
10
            As an employee, officer or director you should maintain the
11          confidentiality of information entrusted to you by the Company, its
12          business partners, suppliers, customers or others, whether the
            information relates to the Company’s business or a third party. Such
13          information must not be disclosed to others, except when disclosure is
14          authorized by the Company or legally mandated. Confidential
            information includes all non-public information that you learn in the
15          course of performing your duties for the Company, including
16          information that might be of use to competitors or harmful to the
            Company, or its business partners, suppliers or customers, if disclosed.
17          The obligation to protect confidential information continues even after
18          your relationship with the Company ends.

19          79.    In a section titled, “Protection and Use of Company Assets,” the Code of

20    Ethics states the following, in relevant part:

21          Company assets, such as information, materials, supplies, time,
            intellectual property, expense privileges, software, hardware and
22
            facilities, among other property, are valuable resources owned, leased,
23          licensed, or otherwise belonging to the Company. Safeguarding
            Company assets is the responsibility of all employees, officers and
24
            directors. All Company assets should be used for legitimate business
25          purposes only and the personal use of Company assets without
            permission is prohibited. Limited personal use of assets such as office
26
            supplies is permitted, as long as it is occasional and reasonable.
27

28          80.    In a section titled, “Fraud,” the Code of Ethics states the following:
                                                       25
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 27 of 115 Page ID #:80



 1          As an employee, officer or director you should not engage in fraudulent
 2          conduct. Fraud is defined as deliberately practiced deception, whether
            by words, conduct, false or misleading allegations, or by concealment,
 3          to secure unfair or unlawful gain. Fraud covers both express and
 4          implied representations of fact, and may be written or oral.
            81.    In a section titled, “Compliance with Laws, Rules and Regulations,” the Code
 5
      of Ethics states the following:
 6

 7          The Company’s employees, officers and directors are subject to
            numerous laws, regulations, rules and Company policies/guidelines,
 8
            only some of which are specifically addressed in this Code. We
 9          encourage and expect you to become reasonably informed and to
            comply with the laws, regulations, rules and Company
10
            policies/guidelines applicable to you, whether or not they are addressed
11          in this Code.
12          82.    The Code of Ethics also provides the following:
13          The requirements and principles contained in this Code form the
14          cornerstone of our Company’s reputation and commitment to ethical
            business conduct. The Company has provided this Code as a guide and
15          expects that each employee, officer and director will use its principles
16          of ethical conduct as a foundation for behavior. Reference to this Code
            will help each of us apply our institutional and personal values of
17          honesty, fairness and integrity to everything we do at the Company.
18

19          83.    In violation of the Code of Ethics, the Individual Defendants conducted little,

20    if any, oversight of the Company’s engagement in the Privacy Breach and the Individual

21    Defendants’ scheme to issue materially false and misleading statements to the public, and

22    to facilitate and disguise the Individual Defendants’ violations of law, including breaches

23    of fiduciary duty, gross mismanagement, abuse of control, waste of corporate assets, unjust

24    enrichment, violations of the Exchange Act, and aiding and abetting thereof. Moreover,

25    two of the Individual Defendants violated the Code of Ethics by engaging in insider trading.

26    Also in violation of the Code of Ethics, the Individual Defendants failed to maintain the

27    accuracy of Company records and reports, comply with laws and regulations, conduct

28
                                                  26
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 28 of 115 Page ID #:81



 1
      business in an honest and ethical manner, and properly report violations of the Code of
 2
      Ethics.
 3
                          INDIVIDUAL DEFENDANTS’ MISCONDUCT
 4
            Background
 5
            84.    Based in Santa Ana, California, First American, through its subsidiaries, is
 6
      engaged in the business of providing financial services through its title insurance and
 7
      services segment and its specialty insurance segment. The title insurance and services
 8
      segment provides title insurance, closing and/or escrow services and similar or related
 9
      services domestically and internationally in connection with residential and commercial
10
      real estate transactions. The title and insurance services segment also provides products
11
      and services that are purportedly designed to mitigate risk in, real estate transactions.
12
      Among other things, the Company also maintains, manages, and provides access to title
13
      plant data and records.
14
            85.    As of the summer of 2020, First American employed approximately 18,400
15
      employees throughout 760 offices in 9 different countries. The Company is the second
16
      largest title insurance provider in the United States and holds the nation’s largest title plant
17
      and property record database. Notably, approximately 91.5% of the Company’s total 2019
18
      revenue of $6.2 billion was attributable to the Title Insurance and Services segment.
19
            86.    The businesses operated by the Company’s subsidiaries have existed, in some
20
      instances, since the late 1800s. However, First American was incorporated in Delaware in
21
      January 2008 to serve as the holding company of TFAC financial services businesses
22
      following the spin-off of those businesses from TFAC. On June 1, 2010, the separation
23
      was consummated, and the Company went public.
24
            87.    In recent years, the Company undertook various automation initiatives in an
25
      effort to speed the delivery of its products, increase efficiency, improve customer
26
      experience, and decrease risk. To that end, in September and October of 2016, the
27
      Company acquired RedVision Systems, Inc.—then, a national provider of title and real
28
                                                    27
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 29 of 115 Page ID #:82



 1
      property research which was best known for its proprietary technology, including the
 2
      TitleVision2 production platform, TitleVision2 and the Nova title research and production
 3
      software. The Company also acquired TD Services Financial Corporation, a provider of
 4
      technology services to the mortgage banking industry which specialized in post-closing
 5
      services and document management.
 6
            88.    Title insurance policies insure the interests of owners or lenders against
 7
      defects in the title to real property. These defects include adverse ownership claims, liens,
 8
      encumbrances, or other matters affecting title.
 9
            89.    When a customer pursues title insurance, First American compiles personal
10
      information from various sources throughout the insurance application process during
11
      which the customer will submit their application and settlement or financial statements
12
      which contain Personally Identifiable Information. Typically, documents containing
13
      Personally Identifiable Information are also submitted by other individuals that are
14
      involved in the transaction on behalf of the title customer, such as the real estate agent,
15
      lender, escrow or settlement agent, and attorney. In addition, during its title search, First
16
      American will obtain documents that may also contain Personally Identifiable Information
17
      from proprietary databases. This sensitive, personal information can include data relating
18
      to appraisals, credit reports, escrow agent balances, and account numbers. Further, First
19
      American’s title insurance package may also include data assembled from materials in the
20
      public records such as tax assessments and liens.
21
            90.    Thus, in the ordinary course of its business, First American regularly gathers,
22
      retains, and transmits the Personally Identifiable Information of millions of purchasers and
23
      sellers of real estate in the United States on an annual basis which the Company then stores
24
      in FAST. FAST stores tens of millions of documents with Personally Identifiable
25
      Information and it is utilized to conduct title insurance and settlement orders.
26
            91.    Prior to the beginning of the Relevant Period, First American created and
27
      maintained EaglePro, which is a web-based title document delivery system that allows title
28
                                                   28
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 30 of 115 Page ID #:83



 1
      agents and other Company employees to share documents stored in FAST, including the
 2
      title package, with external parties in connection to a real estate transaction. After a party
 3
      to or a participant in a transaction selects documents from Fast to be shared with another
 4
      participant of a real estate transaction, EaglePro sends an email to the recipient with a link
 5
      to a website that provides access to the document to the recipient without first requiring
 6
      the recipient to login or authenticate his or her access.
 7
            92.    In hosting such valuable information, as detailed below, the Company had
 8
      represented its commitment to ensuring the safety of customer Personally Identifiable
 9
      Information. For instance, the 2016 10-K (defined below) stated that First American is
10
      “focused on growing our core title insurance and settlement services business,
11
      strengthening our enterprise through data and process advantages. . .” (Emphasis
12
      added.) Moreover, in a 2017 letter to investors, Defendant Gilmore assured investors that
13
      the Company had been investing in its technology systems including “the continued
14
      enhancement of our title production platform and our customer-facing technologies and
15
      enterprise systems, all of which will improve our customers' experience and our internal
16
      process efficiency” and also stated that “[t]hese efforts strengthen our control over the
17
      key data assets that underlie our products and services and facilitate our efforts to
18
      manage risk and drive efficiencies throughout the title and settlement process.”
19
      (Emphasis added.)
20
            93.    Pursuant to cybersecurity regulations implemented by New York State
21
      Governor Andrew M. Cuomo as of March 1, 2017, banks, insurance companies, and other
22
      financial institutions regulated by NYSDFS, including First American, were required to
23
      establish and maintain a cybersecurity program designed to protect consumers’ private
24
      data. Specifically, New York’s cybersecurity regulations obligated First American to, inter
25
      alia: (1) designate a Chief Information Security Officer who was required to submit a
26
      written report to the Board annually; (2) maintain a cybersecurity program based on risk
27
      assessment designed to: (a) “identify and assess internal and external cybersecurity risks
28
                                                    29
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 31 of 115 Page ID #:84



 1
      that may threaten the security or integrity of nonpublic information stored on the covered
 2
      entity’s information systems; (b) “use defensive infrastructure and the implementation of
 3
      policies and procedures to protect the covered entity’s information systems, and the
 4
      nonpublic information stored on those information systems, from unauthorized access, use
 5
      or other malicious acts;” (c) “detect cybersecurity events;” (d) “respond to identified or
 6
      detected cybersecurity events to mitigate any negative effects;” (e) “recover from
 7
      cybersecurity events and restore normal operations and services;” and (f) “fulfill applicable
 8
      regulatory reporting obligations;” (3) conduct periodic risk assessments as necessary in
 9
      light of changes to the Company’s “information systems, nonpublic information or
10
      business operations” which consider “particular risks” of the Company’s business
11
      operations and the “availability and effectiveness of controls” that it uses; (4) implement
12
      controls, including encryption or compensating controls to protect nonpublic information
13
      held or transmitted by the Company.
14          The Individual Defendants Knew About the Company’s Ongoing and
15          Unremediated Cybersecurity Problems, Vulnerabilities, and Failures to Follow
            First American’s Written Policies and Procedures
16
             94.    The Company understood the threat that a weak cybersecurity program
17
      presented because it frequently acknowledged its cybersecurity vulnerabilities and
18
      vulnerability management including a lack of effective oversight by senior management
19
      and the Board as one of its own main risks since at least 2017. However, these issues were
20
      largely left to fester and exacerbated the Company’s lackluster response to the Privacy
21
      Breach.
22
            95.    First American failed to adhere to its vulnerability management policy which
23
      required it to: (1) scan all information assets for vulnerabilities; (2) resolve critical and high
24
      risk vulnerabilities within 15 days; (3) resolve medium risk vulnerabilities within 45 days;
25
      (4) resolve low risk vulnerabilities within 90 days; (5) assign an Accountable Remediation
26
      Owner to provide a remediation plan and time estimate for remediation for all
27
      vulnerabilities that cannot be timely remediated. In fact, according to NYSDFS’s Amended
28
                                                     30
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 32 of 115 Page ID #:85



 1
      Charges (defined below), as of October 3, 2018, nearly 27,000 critical and high risk
 2
      vulnerabilities were left unresolved for more than 90 days and roughly 40% of which had
 3
      not been remediated for at least three years from when they had been identified. Moreover,
 4
      after its review of internal records and interview of Defendant Jalakian and the Company’s
 5
      former Senior Director, Information Security, NYSDFS concluded that “First American’s
 6
      CISO and senior personnel were fully aware of the disastrous state of First American’s
 7
      vulnerability management.”
 8
            96.   The Amended Charges revealed that the Company’s internal records
 9
      demonstrate the Individual Defendants’ knowledge of First American’s repeated failure to
10
      address these vulnerabilities identified as among the Company’s top risk. For instance,
11
      according to the Amended Charges: (1) in December 2016, the Company’s management
12
      team reported to the Audit Committee that they had conducted a self-assessment of their
13
      vulnerability and patching program in the second fiscal quarter of 2016, and that the
14
      Company must re-engineer the process of vulnerability scanning and patching; (2) in 2017,
15
      the Company conducted an information security audit which revealed major issues
16
      regarding First American’s vulnerability management including the Company’s failure to
17
      designate responsibility for the comprehensive monitoring and implementation of
18
      vulnerability remediation; (3) a test on a random sampling of 1,000 documents in FAST
19
      that was performed in early 2018 revealed that it was likely that hundreds of millions of
20
      documents in FAST were improperly tagged as not containing nonpublic information.
21
      Although this result was discussed with the Board in April 2018, the Company failed to
22
      timely remediate this issue or provide particularized and detailed risk warnings to
23
      investors; (4) an internal audit of the Company’s Vulnerability Management Program
24
      conducted in 2018 for the Company’s executive management team and Board turned up
25
      significant shortcomings and concluded that the program needed “[m]ajor [i]mprovement”
26
      since the program was “unlikely to provide reasonable assurance that risks are being
27
      managed and objectives are being met.” The audit also determined that “remediation of
28
                                                 31
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 33 of 115 Page ID #:86



 1
      known vulnerabilities is not completed timely,” Accountable Remediation Owners had not
 2
      been timely remediating vulnerabilities, and the Company had no system in place to
 3
      facilitate timely remediation; (5) further, the 2018 audit report discovered major issues with
 4
      the Company’s remediation management governance, including the Company’s failure to
 5
      document waivers when vulnerabilities were not remediated in accordance with First
 6
      American’s procedures, unfinished scanning for vulnerabilities, inadequate reporting to
 7
      senior management and the Board, a lack of analysis of vulnerabilities, and a lack of
 8
      prioritization of vulnerability remediation; (6) Defendant Jalakian confirmed that First
 9
      American had more than 100,000 unremediated critical and high vulnerabilities during a
10
      presentation to the Board on March 6, 2019; and (7) the Company had over 320,000 high
11
      and critical unremediated vulnerabilities as of November 11, 2019 and an additional
12
      131,000 high and critical vulnerabilities were discovered by December 2, 2019.
13
            97.    As Defendant Jalakian admitted on April 19, 2018, during a panel discussion
14
      in the Center for Digital Transformation conference at the University of California-Irvine
15
      entitled “Cybersecurity: Is There Such A Thing?” she frequently discussed the Company’s
16
      cybersecurity issues with the Individual Defendants. Specifically, Defendant Jalakian
17
      stated that she “personally meet[s] with the board quarterly with the audit committee, also
18
      quarterly.” Defendant Jalakian continued, stating that she “meet[s] with [First American’s]
19
      CEO monthly, or more often as the need may arise” and that she “speak[s] to [First
20
      American’s] shareholders regularly.” Defendant Jalakian also stated “there are a lot of
21
      frequent touch points, which is the lay of the land today.” Consequently, the Individual
22
      Defendants were aware of the Company’s deficiencies which went unremediated and also
23
      unrevealed to investors.
24          Privacy Breach
25          98.    The cybersecurity weakness at issue surfaced in October 2014 during a
26    Company update to EaglePro. Each link for each website distributed through EaglePro
27    contained an Image Document ID Number (“ID Number”) and each document in FAST
28
                                                   32
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 34 of 115 Page ID #:87



 1
      was given a sequential ID Number. By changing the ID Number in the Uniform Resource
 2
      Locator (“URL”)3 by one or more digits, anyone could view the document corresponding
 3
      to the revised ID Number. Therefore, any document in FAST could be accessed regardless
 4
      of whether the viewer had authorized access to those documents simply by typing in any
 5
      ID Number. Notably, the links delivered through EaglePro did not have an expiration date
 6
      until May 2019, when it was finally corrected.
 7
            99.     During a penetration test of the EaglePro’s application in December 2018,
 8
      First American’s Cyber Defense Team uncovered the EaglePro cybersecurity weakness
 9
      described above. On January 11, 2019, the Cyber Defense Team issued a final report of the
10
      EaglePro’s penetration test which described the cybersecurity weakness and the Cyber
11
      Defense Team’s investigation of same in detail. Further, the final report also recommended
12
      that the application team perform a thorough investigation to determine whether documents
13
      containing Personally Identifiable Information had been exposed. Nonetheless, the
14
      Company failed to perform said investigation or correct the cybersecurity weakness until
15
      after the publication of the May 2019 Article.
16
            100. On May 26, 2019, Forbes published an article titled, “Understanding the First
17
      American Financial Data Leak: How Did It Happen And What Does It Mean?” which
18
      depicted the potential scenarios of the Privacy Breach, stating that “[t]he trouble with a
19
      data exposure like the one at First American is that it's hard to pinpoint exactly how many
20
      people are actually affected” and that in the “worst case scenario” “every last one of those
21
      files was captured, saved, and could be used in the future to target individuals and
22
      companies.”
23
            101. On May 28, 2019, the Company issued a press release announcing that it had
24
      “shut down external access to a production environment with a reported design defect that
25
      created the potential for unauthorized access to customer data.”
26

27
      3
       A URL is a reference to a web resource that specifies its location on a computer network and a
28    mechanism for retrieving it. Colloquially, the term URL is simply referred to as a web address.
                                                          33
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 35 of 115 Page ID #:88



 1
              102. On May 31, 2019, the Company issued an Incident Update to consumers
 2
      which admitted that documents containing Personally Identifiable Information may have
 3
      been exposed.
 4
              103. On June 1, 2019, the Company’s Vice President of Information Security sent
 5
      an email which discussed the issues with the Company’s controls pertaining to Personally
 6
      Identifiable Information in EaglePro and also conceded that the Company’s manual
 7
      process, i.e., while uploading documents, title agents would include “SEC” to the name of
 8
      each file that needed to be protected (otherwise, it would not be protected), for designating
 9
      Personally Identifiable Information was “highly prone to error.”
10
              104. Thereafter, the Company conducted a forensic investigation of documents that
11
      were retained starting from June 2018 which revealed that approximately 350,000
12
      documents were accessed during that time period without authorization by automated
13
      “bots” or “scraper” programs which were designed to collect information on the Internet.
14
              105. Throughout the Relevant Period, the Individual Defendants failed to
15
      adequately protect the Personally Identifiable Information of First American customers and
16
      then concealed from the public the Privacy Breach without taking steps to correct the
17
      cybersecurity weakness until at least May 2019.
18
              106. However, despite the Privacy Breach, the Company’s executive management
19
      rejected internal recommendations to improve security of EaglePro. Specifically, in June
20
      2019,    the   Company’s     management      defied   the   information    security   team’s
21
      recommendations to modify EaglePro to limit access to authenticated users and by adding
22
      two technical controls to protect Personally Identifiable Information including disallowing
23
      transmission of tagged Personally Identifiable Information documents in EaglePro through
24
      unsecured links and conducting a comprehensive scan of FAST for documents that were
25
      not manually tagged to verify whether those documents contained Personally Identifiable
26
      Information. In response to NYSDFS’s inquiry regarding the reason the Company did not
27
      implement additional controls to protect Personally Identifiable Information, Defendant
28
                                                   34
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 36 of 115 Page ID #:89



 1
      Jalakian explained that the information security department had was not responsible for
 2
      adopting such controls.
 3
            107. Also, in violation of NYSDFS’s cybersecurity regulations, the Company
 4
      failed to timely encrypt documents containing Personally Identifiable Information.
 5
      Specifically, the Company did not encrypt the tens of millions of documents tagged as
 6
      containing Personally Identifiable Information until about December 2018, which was
 7
      many months after the cybersecurity regulations went into effect. Further, the Company
 8
      failed to encrypt the remainder of the documents in FAST until mid-2019 despite the
 9
      Individual Defendants’ knowledge that millions of those documents likely contained
10
      Personally Identifiable Information.
11
            108. A former First American employee identified in the Securities Class Action
12
      as “FE1” worked for the Company as a security engineer at the Company’s headquarters
13
      in Santa Ana, California from July 2016 to November 2020 and reported to Cyber Defense
14
      Manager Christina Carson.
15
            109. FE1 was aware of the vulnerability in EaglePro upon his colleague, Senior
16
      Information Security Engineer John Rehagen, finding and documenting that during a
17
      December 2018 penetration test it was discovered that sensitive information was accessible
18
      outside of the network. FE1 described the EaglePro vulnerability as a high severity incident
19
      and stated that it should have taken priority for remediation.
20
            110. First American’s former director of information security from July 2018 to
21
      September 2020 who reported directly to Defendant Jalakian at the time of the Privacy
22
      Breach is identified in the Securities Class Action as “FE2.” FE2 stated, First American
23
      did not start addressing the Privacy Breach until May 24, 2019, when the May 2019 Article
24
      was published.
25
            111. Throughout the Relevant Period, First American did not maintain control over
26
      its financial statements and operational statements. This caused the Company’s annual and
27

28
                                                   35
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 37 of 115 Page ID #:90



 1
      quarterly reports, and other statements described herein, throughout the Relevant Period to
 2
      be materially false and misleading.
 3
             Value of Personally Identifiable Information
 4
             112. Since Personally Identifiable Information can be used to distinguish or trace
 5
      an individual’s identity, it is extremely valuable to cybercriminals who use that information
 6
      to defraud individuals with compromised personal information. Identity thieves can use
 7
      Personally Identifiable Information for many illicit purposes including to access additional
 8
      sensitive information or financial accounts, harm victims by way of embarrassment,
 9
      blackmail, or harassment (either in-person or on the Internet), or commit other types of
10
      fraud such as obtaining identification cards, tax documents and refunds, or other
11
      government benefits. As recently as 2013, cybercrime was estimated to have cost
12
      approximately $113 billion. 4
13
             113. Cybercriminals may also sell Personally Identifiable Information on the “dark
14
      web”5 to buyers who can use a victim’s information to gain access to different parts of a
15
      victim’s digital life as well as target a victim’s family, friends, acquaintances, and
16
      colleagues. Further, cybercriminals can also use Personally Identifiable Information to
17
      target victims of phishing scams.6 Phishing scammers cost victims a collective $676
18
      million in 2017 alone. 7
19
             114. In 2017, the Federal Bureau of Investigation (“FBI”) warned of a “large spike
20
      in cyberattacks specifically targeting real estate companies” and indicated that between
21

22    4
         https://yle.fi/tvuutiset/uutiset/upics/liitetiedostot/norton_raportti.pdf.            Last     visited
23    November 11, 2020.
      5
        The dark web is an encrypted portion of the Internet that is not indexed by web search engines. Users of
24    the dark web often conduct business anonymously without divulging identifying information. As a result,
      the dark web infamously hosts marketplaces for selling illegal things.
25    6
        Phishing is a type of online scam that targets consumers by sending them an email or text
26    message that appears to be from a well-known source and asks the consumer to provide
27
      personal identifying information. The scammer then uses that information to invade a
      victim’s existing accounts, open new accounts, or engage in other illicit activity.
28    7
        https://pdf.ic3.gov/2017_IC3Report.pdf. Last visited November 11, 2020.
                                                         36
                           Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 38 of 115 Page ID #:91



 1
      2016 and 2017 cyberattacks in the real estate industry had increased approximately 480%.8
 2
      However, First American failed to heed the FBI’s forewarnings and neglected to implement
 3
      elementary cybersecurity standards to protect the Personally Identifiable Information of
 4
      millions of its customers.
 5
                Related Litigation & Investigations
 6
                Consumer Class Actions
 7
                115. Beginning on May 27, 2019, the Company was named as a defendant in a
 8
      number of Consumer Class Actions in connection to the Privacy Breach, on behalf of
 9
      classes of consumers whose Personally Identifiable Information was published/exposed on
10
      the Company’s website, captioned In Re First American Financial Corporation Cases,
11
      Case Nos. 8:19-cv-01105, 8:19-cv-1180, 8:19-cv-01305, 8:19-cv-01533, seeking, inter
12
      alia, to recover damages from First American for failing to maintain adequate security
13
      measures despite representations and promises that customers’ Personally Identifiable
14
      Information would be safeguarded.
15
                116. On August 11, 2020, the District Court entered an order granting defendant’s
16
      motion to compel arbitration.
17
                117. On November 17, 2020, the District Court denied reconsideration but granted
18
      a motion to dismiss all plaintiffs and claims pursuant to FRCP 41(a)(2).
19
                118. On December 17, 2020, at least three of the plaintiffs in the Consumer Class
20
      Actions filed a notice of appeal with the United States Court of Appeals for the Ninth
21
      Circuit.
22
                119. On April 5, 2021, one of the plaintiffs in the Consumer Class Actions filed a
23
      motion, which is currently pending review, seeking a stay or extension of time to file its
24
      opening brief and excerpts of record with the court.
25
                SEC Investigation
26

27

28    8
          Id.
                                                    37
                           Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 39 of 115 Page ID #:92



 1
            120. On or about August 7, 2019, the SEC opened a Matter Under Inquiry,
 2
      captioned In the Matter of First American Financial Corporation, MLA-5054, relating to
 3
      the Privacy Breach to determine whether federal securities laws had been violated with
 4
      respect to the adequacy of the disclosures that the Company had made at the time of the
 5
      incident and the adequacy of its disclosure controls. Thereafter, in September 2020, the
 6
      SEC issued a Wells Notice to the Company advising First American that the SEC’s
 7
      enforcement staff had made a preliminary determination to recommend that the SEC file
 8
      an enforcement action against the Company.
 9
            NYSDFS Enforcement Action
10
            121. On July 21, 2020, the NYSDFS commenced the NYSDFS Enforcement
11
      Action against the Company’s subsidiary with the filing of a Statement of Charges and
12
      Notice of Hearing, captioned In the Matter of First American Title Insurance Company,
13
      No. 32020-0030-C, seeking to impose a civil monetary penalty for the Company’s
14
      violation of 23 N.Y.C.R.R. Part 500 arising out of First American’s failure to safeguard
15
      millions of documents that contained and exposed consumers’ Personally Identifiable
16
      Information on First American’s website.
17
            122. On March 10, 2021, the NYSDFS filed an Amended Statement of Charges
18
      and Notice of Hearing (“Amended Charges”) which added allegations pertaining to the
19
      Company’s lackluster vulnerability management program and various charges for violation
20
      of the state’s cybersecurity regulations.
21
            False and Misleading Statements
22
            February 17, 2017 Form 10-K
23
            123. On February 17, 2017, the Company filed with the SEC its annual report on
24
      Form 10-K for the fiscal year ended December 31, 2016 (the “2016 10-K”). The 2016 10-
25
      K was signed by Defendants Gilmore, Seaton, Kennedy, Doti, McCarthy, McKee,
26
      McKernan, and Oman, and contained certifications pursuant to Rule 13a-14(a) and 15d-
27
      14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by
28
                                                  38
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 40 of 115 Page ID #:93



 1
      Defendants Gilmore and Seaton attesting to the accuracy of the financial statements
 2
      contained therein, the disclosure of any material changes to the Company’s internal
 3
      controls, and the disclosure of any fraud committed by the Company, its officers, or its
 4
      directors.
 5
            124. The Risk Factors section of the 2016 10-K stated that the unauthorized data
 6
      disclosures “may” or “could” cause, among other things, business disruption and harm to
 7
      the Company’s reputation rather than alerting investors of the fact that First American’s
 8
      website had exposed hundreds of millions of documents dated at least as far back as 2003
 9
      with Personally Identifiable Information related to mortgage deals. Specifically, the 2016
10
      10-K stated:
11          The Company uses computer systems to receive, process, store and
12          transmit business information, including highly sensitive non-public
            personal information as well as data from suppliers and other
13          information upon which its business relies. It also uses these systems
14          to manage substantial cash, investment assets, bank deposits, trust
            assets and escrow account balances on behalf of the Company and its
15          customers, among other activities. Many of the Company’s products,
16          services and solutions involving the use of real property related data are
            fully reliant on its systems and are only available electronically.
17          Accordingly, for a variety of reasons, the integrity of the Company’s
18          computer systems and the protection of the information that resides
            on those systems are critically important to its successful operation.
19          The Company’s core computer systems are primarily located in two
20          data centers. The Company recently took over management of its
            primary data center and the secondary data center is maintained and
21          managed by a third party.
22
            The Company’s computer systems and systems used by its agents,
23          suppliers and customers have been subject to, and are likely to
24          continue to be the target of, computer viruses, cyber attacks, phishing
            attacks and other malicious activity. These attacks have increased in
25          frequency and sophistication in recent years, and could expose the
26          Company to system-related damage, failures, interruptions, and other
            negative events. Further, certain other potential causes of system
27          damage or other negative system-related events are wholly or
28          partially beyond the Company’s control, such as natural disasters,
                                                   39
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 41 of 115 Page ID #:94



 1            vendor failures to satisfy service level requirements and power or
 2            telecommunications failures. These incidents, regardless of their
              underlying causes, could disrupt the Company’s business and could
 3            also result in the loss or unauthorized release, gathering, monitoring
 4            or destruction of confidential, proprietary and other information
              pertaining to the Company, its customers, employees, agents or
 5            suppliers.
 6
         (Emphasis added.)
 7
              125. Regarding the Company’s internal controls, the 2016 10-K stated, in relevant
 8
      part:
 9            Management assessed the effectiveness of the Company’s internal
10            control over financial reporting as of December 31, 2016. In making
              this assessment, management used the criteria set forth by the
11            Committee of Sponsoring Organizations of the Treadway Commission
12            (“COSO”) in Internal Control—Integrated Framework (2013). Based
              on that assessment under the framework in Internal Control—
13            Integrated Framework (2013), management determined that, as of
14            December 31, 2016, the Company’s internal control over financial
              reporting was effective.
15

16    (Emphasis added.)
17            April 27, 2017 Form 10-Q

18            126. On April 27, 2017, the Company filed with the SEC its quarterly report on

19    Form 10-Q for the quarterly period ended March 31, 2017 (the “1Q17 10-Q”). The 1Q17

20    10-Q was signed by Defendants Gilmore and Seaton and contained SOX certifications

21    signed by Defendants Gilmore and Seaton attesting to the accuracy of the financial

22    statements contained therein, the disclosure of any material changes to the Company’s

23    internal controls, and the disclosure of any fraud committed by the Company, its officers,

24    or its directors.

25            127. The 1Q17 10-Q stated the following regarding the Company’s controls and

26    procedures:

27            The Company’s chief executive officer and chief financial officer have
28            concluded that, as of March 31, 2017, the end of the quarterly period covered
                                                   40
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 42 of 115 Page ID #:95



 1          by this Quarterly Report on Form 10-Q, the Company’s disclosure controls
 2          and procedures, as defined in Rule 13a-15(e) of the Securities Exchange
            Act of 1934, as amended, were effective, based on the evaluation of these
 3          controls and procedures required by Rule 13a-15(b) thereunder.
 4
                                                  ***
 5

 6          There was no change in the Company’s internal control over
            financial reporting during the quarter ended March 31, 2017, that
 7          has materially affected, or is reasonably likely to materially affect, the
 8          Company’s internal control over financial reporting.

 9
      (Emphasis added.)
10
            128. The Risk Factors section of the 1Q17 10-Q stated that the unauthorized data
11
      disclosures “may” or “could” cause, among other things, business disruption and harm to
12
      the Company’s reputation rather than alerting investors of the fact that First American’s
13
      website had exposed hundreds of millions of documents dated at least as far back as 2003
14
      with Personally Identifiable Information related to mortgage deals. Specifically, the 1Q17
15
      10-Q stated:
16          The Company uses computer systems to receive, process, store and
17          transmit business information, including highly sensitive non-public
            personal information as well as data from suppliers and other
18          information upon which its business relies. It also uses these systems
19          to manage substantial cash, investment assets, bank deposits, trust
            assets and escrow account balances on behalf of the Company and its
20          customers, among other activities. Many of the Company’s products,
21          services and solutions involving the use of real property related data are
            fully reliant on its systems and are only available
22          electronically. Accordingly, for a variety of reasons, the integrity of
23          the Company’s computer systems and the protection of the
            information that resides on those systems are critically important to
24          its successful operation. The Company’s core computer systems are
25          primarily located in two data centers. The Company manages its
            primary data center and the secondary data center is maintained and
26          managed by a third party.
27

28
                                                   41
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 43 of 115 Page ID #:96



 1          The Company’s computer systems and systems used by its agents,
 2          suppliers and customers have been subject to, and are likely to
            continue to be the target of, computer viruses, cyber attacks, phishing
 3          attacks and other malicious activity. These attacks have increased in
 4          frequency and sophistication in recent years, and could expose the
            Company to system-related damage, failures, interruptions, and other
 5          negative events. Further, certain other potential causes of system
 6          damage or other negative system-related events are wholly or partially
            beyond the Company’s control, such as natural disasters, vendor
 7          failures to satisfy service level requirements and power or
 8          telecommunications failures. These incidents, regardless of their
            underlying causes, could disrupt the Company’s business and could
 9          also result in the loss or unauthorized release, gathering, monitoring
10          or destruction of confidential, proprietary and other information
            pertaining to the Company, its customers, employees, agents or
11          suppliers.
12

13    (Emphasis added.)

14          May 3, 2017 Florida Legal Eagle

15          129. On or about May 3, 2017, Defendant Jalakian stated the following in a feature

16    article titled “Executive Spotlight: Shabnam Jalakian” that was published in Florida Legal

17    Eagle, Volume VII, Defendant Jalakian stated the following:
            First American has established a formal information security
18          program, led by the Corporate Information Security office, to
19          continuously oversee and strengthen our security and privacy
            practices. This is accomplished by implementing fundamentally
20          sound security policies as well as repeatable processes, best-of-breed
21          technology solutions, and regular awareness training. The objective
            of information security is to support the business and maximize
22          stakeholder benefit while protecting the information assets of both the
23          Company and its customers from all relevant threats.
24    (Emphasis added.)

25          130. Moreover, Defendant Jalakian also represented that First American was

26    “serious” about “the protection of information [consumers] entrust in [the Company’s]

27    care,” and urged First American’s underwriters “to be security evangelists for [the

28
                                                 42
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 44 of 115 Page ID #:97



 1
      Company’s] customers and borrowers who may not have the same level of security
 2
      protections at their disposal” purportedly in comparison with the Company’s customers.
 3
            131. Upon information and belief, the foregoing statements and article were
 4
      circulated and republished in the following publications: Agency Today, Agency Connect,
 5
      Agent Angle, Florida Legal Eagle, The Pronghorn Press, Illinois Hot Topics, Vermont
 6
      Spotlight, and Big Sky Review.
 7
            132. The statements referenced in ¶¶128-130 were materially false and misleading
 8
      and failed to disclose material facts necessary to make the statements made not false and
 9
      misleading. Specifically, the Individual Defendants failed to disclose, inter alia: (1) the
10
      Privacy Breach; (2) that First American did not implement “best-of-breed technology
11
      solutions” to protect sensitive Personally Identifiable Information; (3) that the Company
12
      failed to timely encrypt the relevant documents containing Personally Identifiable
13
      Information; (4) that First American lacked adequate controls or a system that was not
14
      “highly prone to error” to properly classify or protect Personally Identifiable Information;
15
      (5) that First American’s Corporate Information Security Office did not “continuously
16
      oversee and strengthen…security and privacy practices;” and (6) that neither First
17
      American, Defendant Jalakian, nor First American’s Corporate Information Security
18
      Office adopted and implemented basic policies and procedures that were widely used and
19
      necessary to “protect[] the information assets of both First American and its customers
20
      from all relevant threats.”
21
            May 17, 2017 Barclays Americas Select Conference
22
            133. On May 17, 2017, during the Barclays Americas Select Conference,
23
      Defendant Seaton stated that the Company:
24         [S]pend[s] about $130 million a year in capital expenditures. And that's about
25
           as much as we could spend responsibly. So we spend that in technology, in
           customer-facing technology to make it easier for our customers to do
26         business with us. We spend capital on building our databases, to make our
27         business more efficient. That's our #1 priority is to continue to build our
           business organically.
28
                                                  43
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 45 of 115 Page ID #:98



 1

 2    (Emphasis added.)
            134. The statement referenced in ¶132 was materially false and misleading and
 3
      failed to disclose material facts necessary to make the statements made not false and
 4
      misleading. Specifically, the Individual Defendants failed to disclose, inter alia: (1) the
 5
      Privacy Breach; (2) the Company’s technology program did not strengthen its relationships
 6
      with its customers and, in fact, compromised those relationships by exposing their
 7
      Personally Identifiable Information.
 8
            July 27, 2017 Form 10-Q
 9
            135. On July 27, 2017, the Company filed with the SEC its quarterly report on
10
      Form 10-Q for the quarterly period ended June 30, 2017 (the “2Q17 10-Q”). The 2Q17 10-
11
      Q was signed by Defendants Gilmore and Seaton and contained SOX certifications signed
12
      by Defendants Gilmore and Seaton attesting to the accuracy of the financial statements
13
      contained therein, the disclosure of any material changes to the Company’s internal
14
      controls, and the disclosure of any fraud committed by the Company, its officers, or its
15
      directors.
16
            136. The 2Q17 10-Q stated the following regarding the Company’s controls and
17
      procedures:
18
            The Company’s chief executive officer and chief financial officer have
19          concluded that, as of June 30, 2017, the end of the quarterly period covered
20          by this Quarterly Report on Form 10-Q, the Company’s disclosure controls
            and procedures, as defined in Rule 13a-15(e) of the Securities Exchange
21          Act of 1934, as amended, were effective, based on the evaluation of these
22          controls and procedures required by Rule 13a-15(b) thereunder.

23                                              ***
24
            There was no change in the Company’s internal control over financial
25          reporting during the quarter ended June 30, 2017, that has materially
26          affected, or is reasonably likely to materially affect, the Company’s internal
            control over financial reporting.
27

28
                                                  44
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 46 of 115 Page ID #:99



 1
      (Emphasis added.)
 2
            137. The Risk Factors section of the 2Q17 10-Q stated that the unauthorized data
 3
      disclosures “may” or “could” cause, among other things, business disruption and harm to
 4
      the Company’s reputation rather than alerting investors of the fact that First American’s
 5
      website had exposed hundreds of millions of documents dated at least as far back as 2003
 6
      with Personally Identifiable Information related to mortgage deals. Specifically, the 2Q17
 7
      10-Q stated:
 8          The Company uses computer systems to receive, process, store and
 9          transmit business information, including highly sensitive non-public
            personal information as well as data from suppliers and other
10          information upon which its business relies. It also uses these systems
11          to manage substantial cash, investment assets, bank deposits, trust
            assets and escrow account balances on behalf of the Company and its
12          customers, among other activities. Many of the Company’s products,
13          services and solutions involving the use of real property related data are
            fully reliant on its systems and are only available
14          electronically. Accordingly, for a variety of reasons, the integrity of
15          the Company’s computer systems and the protection of the
            information that resides on those systems are critically important to
16          its successful operation. The Company’s core computer systems are
17          primarily located in two data centers. The Company manages its
            primary data center and the secondary data center is maintained and
18          managed by a third party.
19
            The Company’s computer systems and systems used by its agents,
20          suppliers and customers have been subject to, and are likely to
21          continue to be the target of, computer viruses, cyber attacks, phishing
            attacks and other malicious activity. These attacks have increased in
22          frequency and sophistication in recent years, and could expose the
23          Company to system-related damage, failures, interruptions, and other
            negative events. Further, certain other potential causes of system
24          damage or other negative system-related events are wholly or partially
25          beyond the Company’s control, such as natural disasters, vendor
            failures to satisfy service level requirements and power or
26          telecommunications failures. These incidents, regardless of their
27          underlying causes, could disrupt the Company’s business and could
            also result in the loss or unauthorized release, gathering, monitoring
28
                                                   45
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 47 of 115 Page ID #:100



 1            or destruction of confidential, proprietary and other information
 2            pertaining to the Company, its customers, employees, agents or
              suppliers.
 3

 4        (Emphasis added.)

 5
              October 26, 2017 Form 10-Q

 6
              138. On October 26, 2017, the Company filed with the SEC its quarterly report on

 7
       Form 10-Q for the quarterly period ended September 30, 2017 (the “3Q17 10-Q”). The

 8
       3Q17 10-Q was signed by Defendants Gilmore and Seaton and contained SOX

 9
       certifications signed by Defendants Gilmore and Seaton attesting to the accuracy of the

10
       financial statements contained therein, the disclosure of any material changes to the

11
       Company’s internal controls, and the disclosure of any fraud committed by the Company,

12
       its officers, or its directors.

13
              139. The 3Q17 10-Q stated the following regarding the Company’s controls and

14
       procedures:
             The Company’s chief executive officer and chief financial officer have
15           concluded that, as of September 30, 2017, the end of the quarterly period
16           covered by this Quarterly Report on Form 10-Q, the Company’s disclosure
             controls and procedures, as defined in Rule 13a-15(e) of the Securities
17           Exchange Act of 1934, as amended, were effective, based on the evaluation
18           of these controls and procedures required by Rule 13a-15(b) thereunder.

19                                                ***
20
              There was no change in the Company’s internal control over financial
21            reporting during the quarter ended September 30, 2017, that has materially
22            affected, or is reasonably likely to materially affect, the Company’s internal
              control over financial reporting.
23

24     (Emphasis added.)
25            140. The Risk Factors section of the 3Q17 10-Q stated that the unauthorized data
26     disclosures “may” or “could” cause, among other things, business disruption and harm to
27     the Company’s reputation rather than alerting investors of the fact that First American’s
28
                                                   46
                           Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 48 of 115 Page ID #:101



 1
       website had exposed hundreds of millions of documents dated at least as far back as 2003
 2
       with Personally Identifiable Information related to mortgage deals. Specifically, the 3Q17
 3
       10-Q stated:
 4           The Company uses computer systems to receive, process, store and
 5           transmit business information, including highly sensitive non-public
             personal information as well as data from suppliers and other
 6           information upon which its business relies. It also uses these systems
 7           to manage substantial cash, investment assets, bank deposits, trust
             assets and escrow account balances on behalf of the Company and its
 8           customers, among other activities. Many of the Company’s products,
 9           services and solutions involving the use of real property related data are
             fully reliant on its systems and are only available
10           electronically. Accordingly, for a variety of reasons, the integrity of
11           the Company’s computer systems and the protection of the
             information that resides on those systems are critically important to
12           its successful operation. The Company’s core computer systems are
13           primarily located in a data center it manages and secondarily in a
             disaster recovery data center maintained by a third party. The
14           Company is currently engaged in a multi-year process of transitioning
15           to third party cloud-based hosting of its computer systems.

16           The Company’s computer systems and systems used by its agents,
17           suppliers and customers have been subject to, and are likely to
             continue to be the target of, computer viruses, cyber attacks, phishing
18           attacks and other malicious activity. These attacks have increased in
19           frequency and sophistication in recent years. Further, certain other
             potential causes of system damage or other negative system-related
20           events are wholly or partially beyond the Company’s control, such as
21           natural disasters, vendor failures to satisfy service level requirements
             and power or telecommunications failures. These incidents,
22           regardless of their underlying causes, could expose the Company to
23           system-related damage, failures, interruptions, and other negative
             events or could otherwise disrupt the Company’s business and could
24           also result in the loss or unauthorized release, gathering, monitoring
25           or destruction of confidential, proprietary and other information
             pertaining to the Company, its customers, employees, agents or
26           suppliers.
27
       (Emphasis added.)
28
                                                    47
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 49 of 115 Page ID #:102



 1
             2017 First American Website
 2
             141. In 2017, regarding “Privacy Information,” the Company’s website had stated
 3
       the following in relevant part. 9
 4
             We Are Committed to Safeguarding Customer Information
 5

 6           In order to better serve your needs now and in the future, we may ask you to
             provide us with certain information. We understand that you may be
 7
             concerned about what we will do with such information - particularly any
 8           personal or financial information. We agree that you have a right to know how
             we will utilize the personal information you provide to us. Therefore, together
 9
             with our subsidiaries we have adopted this Privacy Policy to govern the use
10           and handling of your personal information.
11
                                                 ***
12

13
             Types of Information
             Depending upon which of our services you are utilizing, the types of
14           nonpublic personal information that we may collect include:
15              • Information we receive from you on applications, forms and in other
                  communications to us, whether in writing, in person, by telephone or any other
16                means;
17              • Information about your transactions with us, our affiliated companies, or
                  others; and
18              • Information we receive from a customer reporting agency.
19
             Use of Information
20           We request information from you for our own legitimate business purposes
21           and not for the benefit of any nonaffiliated party. Therefore, we will not
             release your information to nonaffiliated parties except: (1) as necessary for
22           us to provide the product or service you have requested of us; or (2) as
23           permitted by law. We may, however, store such information indefinitely,
             including the period after which any customer relationship has ceased. Such
24           information may be used for any internal purpose, such as quality control
25           efforts or customer analysis. We may also provide all of the types of nonpublic
             personal information listed above to one or more of our affiliated companies.
26

27     9
        http://web.archive.org/web/20171128123534/http://www.firstam.com:80/privacy
28     policy/index.html. Last visited November 11, 2020.
                                                   48
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 50 of 115 Page ID #:103



 1          Such affiliated companies include financial service providers, such as title
 2          insurers, property and casualty insurers, and trust and investment advisory
            companies, or companies involved in real estate services, such as appraisal
 3          companies, home warranty companies and escrow companies.
 4
                                               ***
 5

 6          Former Customers
            Even if you are no longer our customer, our Privacy Policy will continue to
 7          apply to you.
 8
            Confidentiality and Security
 9          We will use our best efforts to ensure that no unauthorized parties have
10          access to any of your information. We restrict access to nonpublic personal
            information about you to those individuals and entities who need to know
11          that information to provide products or services to you. We will use our best
12          efforts to train and oversee our employees and agents to ensure that your
            information will be handled responsibly and in accordance with this Privacy
13          Policy and First American's Fair Information Values. We currently
14          maintain physical, electronic, and procedural safeguards that comply with
            federal regulations to guard your nonpublic personal information.
15

16          Information Obtained Through Our Web Site
            First American Financial Corporation is sensitive to privacy issues on the
17          Internet…
18
            Fair Information Values
19          Fairness We consider consumer expectations about their privacy in all our
20          businesses. We only offer products and services that assure a favorable
            balance between consumer benefits and consumer privacy.
21

22          Public Record We believe that an open public record creates significant value
            for society, enhances consumer choice and creates consumer opportunity. We
23          actively support an open public record and emphasize its importance and
24          contribution to our economy.
25          Use We believe we should behave responsibly when we use information
26          about a consumer in our business. We will obey the laws governing the
            collection, use and dissemination of data.
27

28
                                                 49
                       Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 51 of 115 Page ID #:104



 1            Accuracy We will take reasonable steps to help assure the accuracy of the
 2            data we collect, use and disseminate. Where possible, we will take reasonable
              steps to correct inaccurate information. When, as with the public record, we
 3            cannot correct inaccurate information, we will take all reasonable steps to
 4            assist consumers in identifying the source of the erroneous data so that the
              consumer can secure the required corrections.
 5

 6            Education We endeavor to educate the users of our products and services,
              our employees and others in our industry about the importance of consumer
 7            privacy. We will instruct our employees on our fair information values and on
 8            the responsible collection and use of data. We will encourage others in our
              industry to collect and use information in a responsible manner.
 9

10            Security We will maintain appropriate facilities and systems to protect
              against unauthorized access to and corruption of the data we maintain.
11

12     (Emphasis added.)

13
              February 16, 2018 Form 10-K
14
              142. On February 16, 2018, the Company filed with the SEC its annual report on
15
       Form 10-K for the fiscal year ended December 31, 2017 (the “2017 10-K”). The 2017 10-
16
       K was signed by Defendants Gilmore, Seaton, Kennedy, Doti, Gilyard, McCarthy, McKee,
17
       McKernan, Oman, and non-party Virginia M. Ueberroth, and contained SOX certifications
18
       signed by Defendants Gilmore and Seaton attesting to the accuracy of the financial
19
       statements contained therein, the disclosure of any material changes to the Company’s
20
       internal controls, and the disclosure of any fraud committed by the Company, its officers,
21
       or its directors.
22
              143. The Risk Factors section of the 2017 10-K stated that the unauthorized data
23
       disclosures “may” or “could” cause, among other things, business disruption and harm to
24
       the Company’s reputation rather than alerting investors of the fact that First American’s
25
       website had exposed hundreds of millions of documents dated at least as far back as 2003
26
       with Personally Identifiable Information related to mortgage deals. Specifically, the 2017
27
       10-K stated:
28
                                                   50
                           Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 52 of 115 Page ID #:105



 1          The Company uses computer systems to receive, process, store and
 2          transmit business information, including highly sensitive non-public
            personal information as well as data from suppliers and other
 3          information upon which its business relies. It also uses these systems
 4          to manage substantial cash, investment assets, bank deposits, trust
            assets and escrow account balances on behalf of the Company and its
 5          customers, among other activities. Many of the Company’s products,
 6          services and solutions involving the use of real property related data are
            fully reliant on its systems and are only available electronically.
 7          Accordingly, for a variety of reasons, the integrity of the Company’s
 8          computer systems and the protection of the information that resides
            on those systems are critically important to its successful operation.
 9          The Company’s core computer systems are primarily located in a data
10          center it manages and secondarily in a disaster recovery data center
            maintained by a third party. The Company is currently engaged in a
11          multi-year process of transitioning to third party cloud-based hosting of
12          its computer systems.

13          The Company’s computer systems and systems used by its agents,
14          suppliers and customers have been subject to, and are likely to
            continue to be the target of, computer viruses, cyber attacks, phishing
15          attacks and other malicious activity. These attacks have increased in
16          frequency and sophistication in recent years. Further, certain other
            potential causes of system damage or other negative system-related
17          events are wholly or partially beyond the Company’s control, such as
18          natural disasters, vendor failures to satisfy service level requirements
            and power or telecommunications failures. These incidents,
19          regardless of their underlying causes, could expose the Company to
20          system-related damage, failures, interruptions, and other negative
            events or could otherwise disrupt the Company’s business and could
21          also result in the loss or unauthorized release, gathering, monitoring
22          or destruction of confidential, proprietary and other information
            pertaining to the Company, its customers, employees, agents or
23          suppliers.
24
            Certain laws and contracts the Company has entered into require it to
25          notify various parties, including consumers or customers, in the event
26          of certain actual or potential data breaches or systems failures. These
            notifications can result, among other things, in the loss of customers,
27          lawsuits, adverse publicity, diversion of management’s time and
28          energy, the attention of regulatory authorities, fines and disruptions in
                                                   51
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 53 of 115 Page ID #:106



 1             sales. Further, the Company’s financial institution customers have
 2             obligations to safeguard their computer systems and sensitive
               information and it may be bound contractually and/or by regulation to
 3             comply with the same requirements. If the Company fails to comply
 4             with applicable regulations and contractual requirements, it could be
               exposed to lawsuits, governmental proceedings or the imposition of
 5             fines, among other consequences.
 6     (Emphasis added.)
 7             144. Regarding the Company’s internal controls, the 2017 10-K stated, in relevant
 8     part:
 9             Management assessed the effectiveness of the Company’s internal control
               over financial reporting as of December 31, 2017. In making this assessment,
10             management used the criteria set forth by the Committee of Sponsoring
11             Organizations of the Treadway Commission (“COSO”) in Internal Control—
               Integrated Framework (2013). Based on that assessment under the
12             framework in Internal Control—Integrated Framework (2013),
13             management determined that, as of December 31, 2017, the Company’s
               internal control over financial reporting was effective.
14
       (Emphasis added.)
15
               March 30, 2018 Proxy Statement
16
               145. On March 30, 2018, the Company filed its Schedule 14A with the SEC (the
17
       “2018 Proxy Statement”). Defendants Gilmore, Kennedy, Doti, Gilyard, McCarthy,
18
       McKee, McKernan, and Oman solicited the 2018 Proxy Statement filed pursuant to Section
19
       14(a) of the Exchange Act, which contained material misstatements and omissions.
20
               146. With respect to the Company’s Code of Ethics, the 2018 Proxy Statement
21
       stated that it applies “to all employees, officers and directors.”
22
               147. The 2018 Proxy Statement was false and misleading because, despite
23
       assertions to the contrary, the Code of Ethics was not followed, as evidenced by the
24
       numerous false and misleading statements alleged herein, and the Individual Defendants’
25
       failures to report violations of the Code of Ethics.
26

27

28
                                                     52
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 54 of 115 Page ID #:107



 1
             148. The 2018 Proxy Statement also called for, among other things: (1) the election
 2
       of two directors; (2) shareholder approval, on an advisory basis, of the Company’s
 3
       executive compensation; and (3) the ratification of the Company’s independent auditors.
 4
             149. The Individual Defendants also caused the 2018 Proxy Statement to be false
 5
       and misleading with regard to executive compensation in that they purported to employ
 6
       “pay-for-performance” elements, including linking incentive award opportunities that
 7
       provided “a strong alignment between the interests of executive officers and long-term
 8
       stockholders[]” while failing to disclose that the Company’s share price was artificially
 9
       inflated as a result of false and misleading statements alleged herein.
10
             150. The 2018 Proxy Statement was materially false and misleading and failed to
11
       disclose material facts necessary to make the statements made not false and misleading.
12
       Specifically, the Individual Defendants failed to disclose, inter alia: (1) the Privacy Breach;
13
       (2) as a result of the Company’s failure to implement basic policies and comply with its
14
       own cybersecurity policies and state regulations, First American was subjected to an
15
       increased threat of a cybersecurity breakdown; (3) consequently, the Company was subject
16
       to an elevated risk of regulatory scrutiny and customer liability; and (4) the Company failed
17
       to maintain internal controls. As a result of the foregoing, the Company’s public statements
18
       were materially false and misleading at all relevant times.
19
             April 19, 2018 Panel Discussion
20
             151. On April 19, 2018, Defendant Jalakian spoke on a panel titled:
21
       “Cybersecurity: Is There Such A Thing?” at the Center for Digital Transformation at
22
       University of California Irvine. Defendant Jalakian stated the following, in pertinent part:
23          So, the strategy that works for us, we... Again, technical tools, we
24          employ a number of them. We spend millions of dollars a year on
            technical security, but I think what is really critical is identifying key
25          business processes in a company. So, where does your money come
26          from? Where do you collect data from? So, really understanding the
            business from the perspective of people who do the work and bring the
27          money and the data in. And then figuring out what are the crown jewels
28          that need the most amount of security. Again, in our case we collect a
                                                     53
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 55 of 115 Page ID #:108



 1          lot of publicly available data. Okay. So the security we apply to that
 2          layer of data is clearly different than the layer of security we apply to
            information that belongs to our customers. That belongs to the
 3          lenders that we deal with.
 4     (Emphasis added.)
              152. The statement referenced in ¶150 was materially false and misleading and
 5
       failed to disclose material facts necessary to make the statements made not false and
 6
       misleading. Specifically, the Individual Defendants failed to disclose, inter alia: (1) the
 7
       Privacy Breach; (2) Defendant Jalakian did not “understand[] the business from the
 8
       perspective of people who do the work and bring the money and the data in;” and (3) First
 9
       American failed to provide any added layer of protection to customer Personally
10
       Identifiable Information.
11
              April 26, 2018 Form 10-Q
12
              153. On April 26, 2018, the Company filed with the SEC its quarterly report on
13
       Form 10-Q for the quarterly period ended March 31, 2018 (the “1Q18 10-Q”). The 1Q18
14
       10-Q was signed by Defendants Gilmore and Seaton and contained SOX certifications
15
       signed by Defendants Gilmore and Seaton attesting to the accuracy of the financial
16
       statements contained therein, the disclosure of any material changes to the Company’s
17
       internal controls, and the disclosure of any fraud committed by the Company, its officers,
18
       or its directors.
19
              154. The 1Q18 10-Q stated the following regarding the Company’s controls and
20
       procedures:
21

22            The Company’s chief executive officer and chief financial officer have
23            concluded that, as of March 31, 2018, the end of the quarterly period
              covered by this Quarterly Report on Form 10-Q, the Company’s
24            disclosure controls and procedures, as defined in Rule 13a-15(e) of
25            the Securities Exchange Act of 1934, as amended, were effective,
              based on the evaluation of these controls and procedures required by
26            Rule 13a-15(b) thereunder.
27
                                                 ***
28
                                                   54
                           Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 56 of 115 Page ID #:109



 1

 2           There was no change in the Company’s internal control over
             financial reporting during the quarter ended March 31, 2018, that
 3           has materially affected, or is reasonably likely to materially affect, the
 4           Company’s internal control over financial reporting.

 5     (Emphasis added.)
 6           155. The Risk Factors section of the 1Q18 10-Q stated that the unauthorized data
 7     disclosures “may” or “could” cause, among other things, business disruption and harm to
 8     the Company’s reputation rather than alerting investors of the fact that First American’s
 9     website had exposed hundreds of millions of documents dated at least as far back as 2003
10     with Personally Identifiable Information related to mortgage deals. Specifically, the 1Q18
11     10-Q stated:
12           The Company uses computer systems and other technologies
             (collectively referred to as “systems”), some of which it owns and
13           manages and some of which are owned and/or managed by third
14           parties, including providers of distributed computing infrastructure
             platforms commonly known as the “cloud.” The Company and its
15           agents, suppliers and customers use these systems to receive, process,
16           store and transmit business information, including highly sensitive
             non-public personal information as well as data from suppliers and
17           other information upon which the Company’s business relies. The
18           Company also uses these systems to manage substantial cash,
             investment assets, bank deposits, trust assets and escrow account
19           balances on behalf of itself and its customers, among other
20           activities. Many of the Company’s products, services and solutions
             involving the use of real property related data are fully reliant on these
21           systems and are only available electronically. Accordingly, for a
22           variety of reasons, the integrity of these systems and the protection of
             the information that resides thereon are critically important to the
23           Company’s successful operation.
24
             These systems have been subject to, and are likely to continue to be
25           the target of, computer viruses, cyber attacks, phishing attacks and
26           other malicious activity. These attacks have increased in frequency and
             sophistication in recent years. Further, certain other potential causes
27           of system damage or other negative system-related events are wholly
28           or partially beyond the Company’s control, such as natural disasters,
                                                    55
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 57 of 115 Page ID #:110



 1           vendor failures to satisfy service level requirements and power or
 2           telecommunications failures. These incidents, regardless of their
             underlying causes, could expose the Company to system-related
 3           damages, failures, interruptions, and other negative events or could
 4           otherwise disrupt the Company’s business and could also result in the
             loss or unauthorized release, gathering, monitoring or destruction of
 5           confidential, proprietary and other information pertaining to the
 6           Company, its customers, employees, agents or suppliers.

 7           Certain laws and contracts the Company has entered into require it to
 8           notify various parties, including consumers or customers, in the event
             of certain actual or potential data breaches or systems failures. These
 9           notifications can result, among other things, in the loss of customers,
10           lawsuits, adverse publicity, diversion of management’s time and
             energy, the attention of regulatory authorities, fines and disruptions in
11           sales. Further, the Company’s financial institution customers have
12           obligations to safeguard their systems and sensitive information and the
             Company may be bound contractually and/or by regulation to comply
13           with the same requirements. If the Company fails to comply with
14           applicable regulations and contractual requirements, it could be
             exposed to lawsuits, governmental proceedings or the imposition of
15           fines, among other consequences.
16           July 26, 2018 Form 10-Q
17           156. On July 26, 2018, the Company filed with the SEC its quarterly report on
18     Form 10-Q for the quarterly period ended June 30, 2018 (the “2Q18 10-Q”). The 2Q18 10-
19     Q was signed by Defendants Gilmore and Seaton and contained SOX certifications signed
20     by Defendants Gilmore and Seaton attesting to the accuracy of the financial statements
21     contained therein, the disclosure of any material changes to the Company’s internal
22     controls, and the disclosure of any fraud committed by the Company, its officers, or its
23     directors.
24           157. The 2Q18 10-Q stated the following regarding the Company’s controls and
25     procedures:
26           The Company’s chief executive officer and chief financial officer have
             concluded that, as of June 30, 2018, the end of the quarterly period covered
27           by this Quarterly Report on Form 10-Q, the Company’s disclosure controls
28           and procedures, as defined in Rule 13a-15(e) of the Securities Exchange
                                                   56
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 58 of 115 Page ID #:111



 1           Act of 1934, as amended, were effective, based on the evaluation of these
 2           controls and procedures required by Rule 13a-15(b) thereunder.

 3                                                ***
 4           There was no change in the Company’s internal control over financial
             reporting during the quarter ended June 30, 2018, that has materially
 5           affected, or is reasonably likely to materially affect, the Company’s
 6           internal control over financial reporting.

 7     (Emphasis added.)
 8           158. The Risk Factors section of the 2Q18 10-Q stated that the unauthorized data
 9     disclosures “may” or “could” cause, among other things, business disruption and harm to
10     the Company’s reputation rather than alerting investors of the fact that First American’s
11     website had exposed hundreds of millions of documents dated at least as far back as 2003
12     with Personally Identifiable Information related to mortgage deals. Specifically, the 2Q18
13     10-Q stated:
14           The Company uses computer systems and other technologies (collectively
             referred to as “systems”), some of which it owns and manages and some of
15           which are owned and/or managed by third parties, including providers of
16           distributed computing infrastructure platforms commonly known as the
             “cloud.” The Company and its agents, suppliers, service providers, and
17           customers use these systems to receive, process, store and transmit business
18           information, including highly sensitive non-public personal information as
             well as data from suppliers and other information upon which the
19           Company’s business relies. The Company also uses these systems to
20           manage substantial cash, investment assets, bank deposits, trust assets and
             escrow account balances on behalf of itself and its customers, among other
21           activities. Many of the Company’s products, services and solutions involving
22           the use of real property related data are fully reliant on these systems and are
             only available electronically. Accordingly, for a variety of reasons, the
23           integrity of these systems and the protection of the information that resides
24           thereon are critically important to the Company’s successful operation.
25           These systems have been subject to, and are likely to continue to be the
26           target of, computer viruses, cyber attacks, phishing attacks and other
             malicious activity. These attacks have increased in frequency and
27           sophistication in recent years. Further, certain other potential causes of
28           system damage or other negative system-related events are wholly or
                                                    57
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 59 of 115 Page ID #:112



 1            partially beyond the Company’s control, such as natural disasters, vendor
 2            failures to satisfy service level requirements and power or
              telecommunications failures. These incidents, regardless of their underlying
 3            causes, could expose the Company to system-related damages, failures,
 4            interruptions, and other negative events or could otherwise disrupt the
              Company’s business and could also result in the loss or unauthorized
 5            release, gathering, monitoring or destruction of confidential, proprietary
 6            and other information pertaining to the Company, its customers, employees,
              agents or suppliers.
 7

 8            Certain laws and contracts the Company has entered into require it to notify
              various parties, including consumers or customers, in the event of certain
 9            actual or potential data breaches or systems failures. These notifications
10            can result, among other things, in the loss of customers, lawsuits, adverse
              publicity, diversion of management’s time and energy, the attention of
11            regulatory authorities, fines and disruptions in sales. Further, the Company’s
12            financial institution customers have obligations to safeguard their systems and
              sensitive information and the Company may be bound contractually and/or by
13            regulation to comply with the same requirements. If the Company fails to
14            comply with applicable regulations and contractual requirements, it could
              be exposed to lawsuits, governmental proceedings or the imposition of fines,
15            among other consequences.
16
       (Emphasis added.)
17
              October 25, 2018 Form 10-Q
18
              159. On October 25, 2018, the Company filed with the SEC its quarterly report on
19
       Form 10-Q for the quarterly period ended September 30, 2018 (the “3Q18 10-Q”). The
20
       3Q18 10-Q was signed by Defendants Gilmore and Seaton and contained SOX
21
       certifications signed by Defendants Gilmore and Seaton attesting to the accuracy of the
22
       financial statements contained therein, the disclosure of any material changes to the
23
       Company’s internal controls, and the disclosure of any fraud committed by the Company,
24
       its officers, or its directors.
25
              160. The 3Q18 10-Q stated the following regarding the Company’s controls and
26
       procedures:
27

28
                                                    58
                           Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 60 of 115 Page ID #:113



 1           The Company’s chief executive officer and chief financial officer have
 2           concluded that, as of September 30, 2018, the end of the quarterly
             period covered by this Quarterly Report on Form 10-Q, the Company’s
 3           disclosure controls and procedures, as defined in Rule 13a-15(e) of
 4           the Securities Exchange Act of 1934, as amended, were effective,
             based on the evaluation of these controls and procedures required by
 5           Rule 13a-15(b) thereunder.
 6
                                               ***
 7

 8           There was no change in the Company’s internal control over
             financial reporting during the quarter ended September 30, 2018,
 9           that has materially affected, or is reasonably likely to materially
10           affect, the Company’s internal control over financial reporting.

11     (Emphasis added.)
12           161. The Risk Factors section of the 3Q18 10-Q stated that the unauthorized data
13     disclosures “may” or “could” cause, among other things, business disruption and harm to
14     the Company’s reputation rather than alerting investors of the fact that First American’s
15     website had exposed hundreds of millions of documents dated at least as far back as 2003
16     with Personally Identifiable Information related to mortgage deals. Specifically, the 3Q18
17     10-Q stated:
18           The Company uses computer systems and other technologies (collectively
             referred to as “systems”), some of which it owns and manages and some of
19           which are owned and/or managed by third parties, including providers of
20           distributed computing infrastructure platforms commonly known as the
             “cloud.” The Company and its agents, suppliers, service providers, and
21           customers use these systems to receive, process, store and transmit business
22           information, including highly sensitive non-public personal information as
             well as data from suppliers and other information upon which the
23           Company’s business relies. The Company also uses these systems to
24           manage substantial cash, investment assets, bank deposits, trust assets and
             escrow account balances on behalf of itself and its customers, among other
25           activities. Many of the Company’s products, services and solutions involving
26           the use of real property related data are fully reliant on these systems and are
             only available electronically. Accordingly, for a variety of reasons, the
27           integrity of these systems and the protection of the information that resides
28           thereon are critically important to the Company’s successful operation.
                                                    59
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 61 of 115 Page ID #:114



 1

 2           These systems have been subject to, and are likely to continue to be the
             target of, computer viruses, cyber attacks, phishing attacks and other
 3           malicious activity. These attacks have increased in frequency and
 4           sophistication in recent years. Further, certain other potential causes of
             system damage or other negative system-related events are wholly or
 5           partially beyond the Company’s control, such as natural disasters, vendor
 6           failures to satisfy service level requirements and power or
             telecommunications failures. These incidents, regardless of their underlying
 7           causes, could expose the Company to system-related damages, failures,
 8           interruptions, and other negative events or could otherwise disrupt the
             Company’s business and could also result in the loss or unauthorized
 9           release, gathering, monitoring or destruction of confidential, proprietary
10           and other information pertaining to the Company, its customers, employees,
             agents or suppliers.
11

12           Certain laws and contracts the Company has entered into require it to notify
             various parties, including consumers or customers, in the event of certain
13           actual or potential data breaches or systems failures. These notifications
14           can result, among other things, in the loss of customers, lawsuits, adverse
             publicity, diversion of management’s time and energy, the attention of
15           regulatory authorities, fines and disruptions in sales. Further, the Company’s
16           financial institution customers have obligations to safeguard their systems and
             sensitive information and the Company may be bound contractually and/or by
17           regulation to comply with the same requirements. If the Company fails to
18           comply with applicable regulations and contractual requirements, it could
             be exposed to lawsuits, governmental proceedings or the imposition of fines,
19           among other consequences.
20
       (Emphasis added.)
21
             2018 First American Website
22
             162. In 2018, regarding “Privacy Information,” the Company’s website had stated
23
       the following in relevant part: 10
24

25           In order to better serve your needs now and in the future, we may ask
             you to provide us with certain information. We understand that you may
26

27
        http://web.archive.org/web/20181003145825/http://www.firstam.com/privacy-
       10

28     policy/index.html. Last visited November 11, 2020.
                                                   60
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 62 of 115 Page ID #:115



 1          be concerned about what we will do with such information - particularly
 2          any personal or financial information. We agree that you have a right
            to know how we will utilize the personal information you provide to us.
 3          Therefore, together with our subsidiaries we have adopted this Privacy
 4          Policy to govern the use and handling of your personal information.

 5                                               ***
 6
            Types of Information
 7          Depending upon which of our services you are utilizing, the types of
 8          nonpublic personal information that we may collect include:
               • Information we receive from you on applications, forms and in
 9               other communications to us, whether in writing, in person, by
10               telephone or any other means;
               • Information about your transactions with us, our affiliated
11               companies, or others; and
12             • Information we receive from a customer reporting agency.
13
            Use of Information
14          We request information from you for our own legitimate business
            purposes and not for the benefit of any nonaffiliated party. Therefore,
15
            we will not release your information to nonaffiliated parties except: (1)
16          as necessary for us to provide the product or service you have requested
            of us; or (2) as permitted by law. We may, however, store such
17
            information indefinitely, including the period after which any customer
18          relationship has ceased. Such information may be used for any internal
            purpose, such as quality control efforts or customer analysis. We may
19
            also provide all of the types of nonpublic personal information listed
20          above to one or more of our affiliated companies. Such affiliated
            companies include financial service providers, such as title insurers,
21
            property and casualty insurers, and trust and investment advisory
22          companies, or companies involved in real estate services, such as
            appraisal companies, home warranty companies and escrow
23
            companies.
24
                                                    ***
25

26          Former Customers
            Even if you are no longer our customer, our Privacy Policy will
27
            continue to apply to you.
28
                                                  61
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 63 of 115 Page ID #:116



 1

 2          Confidentiality and Security
 3          We will use our best efforts to ensure that no unauthorized parties
            have access to any of your information. We restrict access to
 4          nonpublic personal information about you to those individuals and
 5          entities who need to know that information to provide products or
            services to you. We will use our best efforts to train and oversee our
 6          employees and agents to ensure that your information will be handled
 7          responsibly and in accordance with this Privacy Policy and First
            American's Fair Information Values. We currently maintain
 8          physical, electronic, and procedural safeguards that comply with
 9          federal regulations to guard your nonpublic personal information.

10          Information Obtained Through Our Web Site
11          First American Financial Corporation is sensitive to privacy issues on
            the Internet…
12

13          Fair Information Values
            Fairness We consider consumer expectations about their privacy in all
14          our businesses. We only offer products and services that assure a
15          favorable balance between consumer benefits and consumer privacy.

16          Public Record We believe that an open public record creates
17          significant value for society, enhances consumer choice and creates
            consumer opportunity. We actively support an open public record and
18          emphasize its importance and contribution to our economy.
19
            Use We believe we should behave responsibly when we use
20          information about a consumer in our business. We will obey the laws
21          governing the collection, use and dissemination of data.
22          Accuracy We will take reasonable steps to help assure the accuracy of
23          the data we collect, use and disseminate. Where possible, we will take
            reasonable steps to correct inaccurate information. When, as with the
24          public record, we cannot correct inaccurate information, we will take
25          all reasonable steps to assist consumers in identifying the source of the
            erroneous data so that the consumer can secure the required corrections.
26

27          Education We endeavor to educate the users of our products and
            services, our employees and others in our industry about the
28
                                                  62
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 64 of 115 Page ID #:117



 1               importance of consumer privacy. We will instruct our employees on
 2               our fair information values and on the responsible collection and use of
                 data. We will encourage others in our industry to collect and use
 3               information in a responsible manner.
 4
                 Security We will maintain appropriate facilities and systems to
 5               protect against unauthorized access to and corruption of the data we
 6               maintain.

 7     (Emphasis added.)
 8               163. Also in 2018, the Company’s website had stated the following in relevant
 9     part:11
10               Post-Closing Document Management
                 Let us store your records in our secure facility that is monitored 24-hours a
11               day. And, of course, you always have online access to your and your
12               customers’ documents, any time, day or night.

13                                                   ***
14
                 Secure Document Storage
15

16               We offer secure, reliable, and affordable records storage solutions for your
                 needs of any size to help you manage active mortgage collateral files.
17

18                  • Imaged Documents Reviewed for Deficiencies (capture critical data
                      elements, report missing documents & interfile trailing documents)
19
                    • State-of-the-art Document Tracking System
20                  • Online Access for Document Viewing, Shipping Request Fulfillment
                      & Client-specific Inventory Reports
21
                    • Secure Facility Monitored 24-hours a day[.]
22

23     (Emphasis added.)
         164.     Also in 2018, the Company’s website had stated the following in relevant part:
24

25

26

27
        http://web.archive.org/web/20180226110454/https://www.firstam.com/mortgagesolutio
       11

       ns/solutions/cleanfile-solutions/document-management.html. Last visited November 11,
28     2020.
                                                       63
                            Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 65 of 115 Page ID #:118



 1           Secure access to files which provides our clients with detailed information
 2           concerning their REO property closing status.

 3
       (Emphasis added.)
 4
             165. The statements referenced in ¶¶160-161 were materially false and misleading
 5
       and failed to disclose material facts necessary to make the statements made not false and
 6
       misleading. Specifically, the Individual Defendants failed to disclose, inter alia: (1) the
 7
       Privacy Breach; and (2) access to online documents was not secured.
 8
             February 20, 2019 Form 10-K
 9
             166. On February 20, 2019, the Company filed with the SEC its annual report on
10
       Form 10-K for the fiscal year ended December 31, 2018 (the “2018 10-K”). The 2018 10-
11
       K was signed by Defendants Gilmore, Seaton, Kennedy, Doti, Gilyard, McCarthy, McKee,
12
       McKernan, Oman, and Wyrsch, and contained SOX certifications signed by Defendants
13
       Gilmore and Seaton attesting to the accuracy of the financial statements contained therein,
14
       the disclosure of any material changes to the Company’s internal controls, and the
15
       disclosure of any fraud committed by the Company, its officers, or its directors.
16
             167. The Risk Factors section of the 2018 10-K stated that the unauthorized data
17
       disclosures “may” or “could” cause, among other things, business disruption and harm to
18
       the Company’s reputation rather than alerting investors of the fact that First American’s
19
       website had exposed hundreds of millions of documents dated at least as far back as 2003
20
       with Personally Identifiable Information related to mortgage deals. Specifically, the 2018
21
       10-K stated:
22           The Company uses computer systems and other technologies (collectively
23           referred to as “systems”), some of which it owns and manages and some of
             which are owned and/or managed by third parties, including providers of
24           distributed computing infrastructure platforms commonly known as the
25           “cloud.” The Company and its agents, suppliers, service providers, and
             customers use these systems to receive, process, store and transmit business
26           information, including highly sensitive non-public personal information as
27           well as data from suppliers and other information upon which the
             Company’s business relies. The Company also uses these systems to
28
                                                   64
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 66 of 115 Page ID #:119



 1             manage substantial cash, investment assets, bank deposits, trust assets and
 2             escrow account balances on behalf of itself and its customers, among other
               activities. Many of the Company’s products, services and solutions involving
 3             the use of real property related data are fully reliant on these systems and are
 4             only available electronically. Accordingly, for a variety of reasons, the
               integrity of these systems and the protection of the information that resides
 5             thereon are critically important to the Company’s successful operation.
 6
               These systems have been subject to, and are likely to continue to be the
 7             target of, computer viruses, cyber attacks, phishing attacks and other
 8             malicious activity. These attacks have increased in frequency and
               sophistication in recent years. Further, certain other potential causes of
 9             system damage or other negative system-related events are wholly or
10             partially beyond the Company’s control, such as natural disasters, vendor
               failures to satisfy service level requirements and power or
11             telecommunications failures. These incidents, regardless of their underlying
12             causes, could expose the Company to system-related damages, failures,
               interruptions, and other negative events or could otherwise disrupt the
13             Company’s business and could also result in the loss or unauthorized
14             release, gathering, monitoring or destruction of confidential, proprietary
               and other information pertaining to the Company, its customers, employees,
15             agents or suppliers.
16
               Certain laws and contracts the Company has entered into require it to notify
17             various parties, including consumers or customers, in the event of certain
18             actual or potential data breaches or systems failures. These notifications
               can result, among other things, in the loss of customers, lawsuits, adverse
19             publicity, diversion of management’s time and energy, the attention of
20             regulatory authorities, fines and disruptions in sales. Further, the Company’s
               financial institution customers have obligations to safeguard their systems and
21             sensitive information and the Company may be bound contractually and/or by
22             regulation to comply with the same requirements. If the Company fails to
               comply with applicable regulations and contractual requirements, it could
23             be exposed to lawsuits, governmental proceedings or the imposition of fines,
24             among other consequences.
25     (Emphasis added.)

26             168. Regarding the Company’s internal controls, the 2018 10-K stated, in relevant

27     part:

28
                                                     65
                           Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 67 of 115 Page ID #:120



 1            Management assessed the effectiveness of the Company’s internal control
 2            over financial reporting as of December 31, 2018. In making this assessment,
              management used the criteria set forth by the Committee of Sponsoring
 3            Organizations of the Treadway Commission (“COSO”) in Internal Control—
 4            Integrated Framework (2013). Based on that assessment under the
              framework in Internal Control—Integrated Framework (2013),
 5            management determined that, as of December 31, 2018, the Company’s
 6            internal control over financial reporting was effective.

 7
       (Emphasis added.)
 8
              March 29, 2019 Proxy Statement
 9
              169. On March 29, 2019, the Company filed its Schedule 14A with the SEC (the
10
       “2019 Proxy Statement”). Defendants Gilmore, Kennedy, Doti, Gilyard, McCarthy,
11
       McKee, McKernan, Oman, and Wyrsch solicited the 2019 Proxy Statement filed pursuant
12
       to Section 14(a) of the Exchange Act, which contained material misstatements and
13
       omissions.12
14
              170. With respect to the Company’s Code of Ethics, the 2019 Proxy Statement
15
       stated that it applies “to all employees, officers and directors.”
16
              171. The 2019 Proxy Statement was false and misleading because, despite
17
       assertions to the contrary, the Code of Ethics was not followed, as evidenced by the
18
       numerous false and misleading statements alleged herein, and the Individual Defendants’
19
       failures to report violations of the Code of Ethics.
20
              172. The 2019 Proxy Statement also called for, among other things: (1) the election
21
       of three directors; (2) shareholder approval, on an advisory basis, of the Company’s
22
       executive compensation; and (3) the ratification of the Company’s independent auditors.
23
              173. The Individual Defendants also caused the 2019 Proxy Statement to be false
24
       and misleading with regard to executive compensation in that they purported to employ
25
       12
26       Plaintiff’s allegations with respect to the misleading statements in the 2019 Proxy Statement are based
       solely on negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf
27     of the Individual Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically
       disclaims any allegations of, reliance upon any allegation of, or reference to any allegation of fraud,
28     scienter, or recklessness with regard to these allegations and related claims.
                                                            66
                            Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 68 of 115 Page ID #:121



 1
       “pay-for-performance” elements, including linking incentive award opportunities that
 2
       provided “a strong alignment between the interests of executive officers and long-term
 3
       stockholders[]” while failing to disclose that the Company’s share price was artificially
 4
       inflated as a result of false and misleading statements alleged herein.
 5
              174. The 2019 Proxy Statement was materially false and misleading and failed to
 6
       disclose material facts necessary to make the statements made not false and misleading.
 7
       Specifically, the Individual Defendants failed to disclose, inter alia: (1) the Privacy Breach;
 8
       (2) as a result of the Company’s failure to implement basic policies and comply with its
 9
       own cybersecurity policies and state regulations, First American was subjected to an
10
       increased threat of a cybersecurity breakdown; (3) consequently, the Company was subject
11
       to an elevated risk of regulatory scrutiny and customer liability; and (4) the Company failed
12
       to maintain internal controls. As a result of the foregoing, the Company’s public statements
13
       were materially false and misleading at all relevant times.
14
              April 25, 2019 Form 10-Q
15
              175. On April 25, 2019, the Company filed with the SEC its quarterly report on
16
       Form 10-Q for the quarterly period ended March 31, 2019 (the “1Q19 10-Q”). The 1Q19
17
       10-Q was signed by Defendants Gilmore and Seaton and contained SOX certifications
18
       signed by Defendants Gilmore and Seaton attesting to the accuracy of the financial
19
       statements contained therein, the disclosure of any material changes to the Company’s
20
       internal controls, and the disclosure of any fraud committed by the Company, its officers,
21
       or its directors.
22
              176. The 1Q19 10-Q stated the following regarding the Company’s controls and
23
       procedures:
24           The Company’s chief executive officer and chief financial officer have
25           concluded that, as of March 31, 2019, the end of the quarterly period covered
             by this Quarterly Report on Form 10-Q, the Company’s disclosure controls
26           and procedures, as defined in Rule 13a-15(e) of the Securities Exchange
27           Act of 1934, as amended, were effective, based on the evaluation of these
             controls and procedures required by Rule 13a-15(b) thereunder.
28
                                                     67
                           Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 69 of 115 Page ID #:122



 1                                                ***
 2
             There was no change in the Company’s internal control over financial
 3           reporting during the quarter ended March 31, 2019, that has materially
             affected, or is reasonably likely to materially affect, the Company’s internal
 4
             control over financial reporting.
 5
       (Emphasis added.)
 6

 7           177. The Risk Factors section of the 2018 10-K stated that the unauthorized data
 8     disclosures “may” or “could” cause, among other things, business disruption and harm to
 9     the Company’s reputation rather than alerting investors of the fact that First American’s
10     website had exposed hundreds of millions of documents dated at least as far back as 2003
11     with Personally Identifiable Information related to mortgage deals. Specifically, the 2018
12     10-K stated:
13           Company uses computer systems and other technologies (collectively
             referred to as “systems”), some of which it owns and manages and some of
14           which are owned and/or managed by third parties, including providers of
15           distributed computing infrastructure platforms commonly known as the
             “cloud.” The Company and its agents, suppliers, service providers, and
16           customers use these systems to receive, process, store and transmit business
17           information, including highly sensitive non-public personal information as
             well as data from suppliers and other information upon which the
18           Company’s business relies. The Company also uses these systems to
19           manage substantial cash, investment assets, bank deposits, trust assets and
             escrow account balances on behalf of itself and its customers, among other
20           activities. Many of the Company’s products, services and solutions involving
21           the use of real property related data are fully reliant on these systems and are
             only available electronically. Accordingly, for a variety of reasons, the
22           integrity of these systems and the protection of the information that resides
23           thereon are critically important to the Company’s successful operation.
24           These systems have been subject to, and are likely to continue to be the
25           target of, computer viruses, cyber attacks, phishing attacks and other
             malicious activity. These attacks have increased in frequency and
26           sophistication in recent years. Further, certain other potential causes of
27           system damage or other negative system-related events are wholly or
             partially beyond the Company’s control, such as natural disasters, vendor
28
                                                    68
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 70 of 115 Page ID #:123



 1           failures to satisfy service level requirements and power or
 2           telecommunications failures. These incidents, regardless of their underlying
             causes, could expose the Company to system-related damages, failures,
 3           interruptions, and other negative events or could otherwise disrupt the
 4           Company’s business and could also result in the loss or unauthorized
             release, gathering, monitoring or destruction of confidential, proprietary
 5           and other information pertaining to the Company, its customers, employees,
 6           agents or suppliers.

 7           Certain laws and contracts the Company has entered into require it to notify
 8           various parties, including consumers or customers, in the event of certain
             actual or potential data breaches or systems failures. These notifications
 9           can result, among other things, in the loss of customers, lawsuits, adverse
10           publicity, diversion of management’s time and energy, the attention of
             regulatory authorities, fines and disruptions in sales. Further, the Company’s
11           financial institution customers have obligations to safeguard their systems and
12           sensitive information and the Company may be bound contractually and/or by
             regulation to comply with the same requirements. If the Company fails to
13           comply with applicable regulations and contractual requirements, it could
14           be exposed to lawsuits, governmental proceedings or the imposition of fines,
             among other consequences.
15
             2019 First American Website
16
             178. In 2019, regarding “Privacy Information,” the Company’s website had stated
17
       the following in relevant part: 13
18            In order to better serve your needs now and in the future, we may ask you to
19            provide us with certain information. We understand that you may be
              concerned about what we will do with such information - particularly any
20            personal or financial information. We agree that you have a right to know how
21            we will utilize the personal information you provide to us. Therefore, together
              with our subsidiaries we have adopted this Privacy Policy to govern the use
22            and handling of your personal information.
23
                                                  ***
24

25           Types of Information
26

27
        http://web.archive.org/web/20190525235150/https:/www.firstam.com/privacy-
       13

28     policy/index.html. Last visited November 11, 2020.
                                                    69
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 71 of 115 Page ID #:124



 1          Depending upon which of our services you are utilizing, the types of
 2          nonpublic personal information that we may collect include:
               • Information we receive from you on applications, forms and in other
 3               communications to us, whether in writing, in person, by telephone or any other
 4               means;
               • Information about your transactions with us, our affiliated companies, or
 5               others; and
 6             • Information we receive from a consumer reporting agency.
 7          Use of Information
 8          We request information from you for our own legitimate business purposes
            and not for the benefit of any nonaffiliated party. Therefore, we will not
 9
            release your information to nonaffiliated parties except: (1) as necessary for
10          us to provide the product or service you have requested of us; or (2) as
            permitted by law. We may, however, store such information indefinitely,
11
            including the period after which any customer relationship has ceased. Such
12          information may be used for any internal purpose, such as quality control
            efforts or customer analysis. We may also provide all of the types of nonpublic
13
            personal information listed above to one or more of our affiliated companies.
14          Such affiliated companies include financial service providers, such as title
            insurers, property and casualty insurers, and trust and investment advisory
15
            companies, or companies involved in real estate services, such as appraisal
16          companies, home warranty companies and escrow companies.
17
                                                ***
18
            Former Customers
19
            Even if you are no longer our customer, our Privacy Policy will continue to
20          apply to you.
21
            Confidentiality and Security
22          We will use our best efforts to ensure that no unauthorized parties have
            access to any of your information. We restrict access to nonpublic personal
23
            information about you to those individuals and entities who need to know
24          that information to provide products or services to you. We will use our best
            efforts to train and oversee our employees and agents to ensure that your
25
            information will be handled responsibly and in accordance with this Privacy
26          Policy and First American's Fair Information Values. We currently
            maintain physical, electronic, and procedural safeguards that comply with
27
            federal regulations to guard your nonpublic personal information.
28
                                                  70
                       Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 72 of 115 Page ID #:125



 1          Information Obtained Through Our Web Site
 2          First American Financial Corporation is sensitive to privacy issues on the
            Internet…
 3

 4          Fair Information Values
            Fairness We consider consumer expectations about their privacy in all our
 5          businesses. We only offer products and services that assure a favorable
 6          balance between consumer benefits and consumer privacy.

 7          Public Record We believe that an open public record creates significant value
 8          for society, enhances consumer choice and creates consumer opportunity. We
            actively support an open public record and emphasize its importance and
 9          contribution to our economy.
10
            Use We believe we should behave responsibly when we use information
11          about a consumer in our business. We will obey the laws governing the
12          collection, use and dissemination of data.

13          Accuracy We will take reasonable steps to help assure the accuracy of the
14          data we collect, use and disseminate. Where possible, we will take reasonable
            steps to correct inaccurate information. When, as with the public record, we
15          cannot correct inaccurate information, we will take all reasonable steps to
16          assist consumers in identifying the source of the erroneous data so that the
            consumer can secure the required corrections.
17

18          Education We endeavor to educate the users of our products and services,
            our employees and others in our industry about the importance of consumer
19          privacy. We will instruct our employees on our fair information values and on
20          the responsible collection and use of data. We will encourage others in our
            industry to collect and use information in a responsible manner.
21

22          Security We will maintain appropriate facilities and systems to protect
            against unauthorized access to and corruption of the data we maintain.
23

24     (Emphasis added.)
25
            179. The statements referenced in ¶¶123-131, 133, 135-144, 151, 153-164, 166-
26
       168, and 175-178 herein were materially false and misleading and failed to disclose
27
       material facts necessary to make the statements made not false and misleading.
28
                                                 71
                       Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 73 of 115 Page ID #:126



 1
       Specifically, the Individual Defendants failed to disclose, inter alia: (1) the Privacy Breach;
 2
       (2) as a result of the Company’s failure to implement basic policies and comply with its
 3
       own cybersecurity policies and state regulations, First American was subjected to an
 4
       increased threat of a cybersecurity breakdown; (3) consequently, the Company was subject
 5
       to an elevated risk of regulatory scrutiny and customer liability; and (4) the Company failed
 6
       to maintain internal controls. As a result of the foregoing, the Company’s public statements
 7
       were materially false and misleading at all relevant times.
 8
             The Truth Begins to Emerge as False and Misleading Statements Continue
 9
             May 24, 2019 KrebsOnSecurity Article
10
             180. On May 24, 2019, KrebsOnSecurity, a nationally recognized cybersecurity
11
       blog, published the May 2019 Article titled, “First American Financial Corp. Leaked
12
       Hundreds of Millions of Title Insurance Records.” The May 2019 Article reported that
13
       First American had “leaked hundreds of millions of documents related to mortgage deals
14
       going back to 2003.” The May 2019 Article continued to provide details of the Privacy
15
       Breach and stated the following, in relevant part.
16

17           The digitized records — including bank account numbers and statements,
             mortgage and tax records, Social Security numbers, wire transaction receipts,
18           and drivers license images — were available without authentication to anyone
19           with a Web browser.

20           Earlier this week, KrebsOnSecurity was contacted by a real estate developer
21           in Washington state who said he’d had little luck getting a response from the
             company about what he found, which was that a portion of its Web site
22           (firstam.com) was leaking tens if not hundreds of millions of records. He said
23           anyone who knew the URL for a valid document at the Web site could view
             other documents just by modifying a single digit in the link.
24

25           And this would potentially include anyone who’s ever been sent a document
             link via email by First American.
26

27           KrebsOnSecurity confirmed the real estate developer’s findings, which
             indicate that First American’s Web site exposed approximately 885 million
28
                                                     72
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 74 of 115 Page ID #:127



 1          files, the earliest dating back more than 16 years. No authentication was
 2          required to read the documents.

 3          Many of the exposed files are records of wire transactions with bank account
 4          numbers and other information from home or property buyers and sellers. Ben
            Shoval, the developer who notified KrebsOnSecurity about the data exposure,
 5          said that’s because First American is one of the most widely-used companies
 6          for real estate title insurance and for closing real estate deals — where both
            parties to the sale meet in a room and sign stacks of legal documents.
 7

 8                                               ***

 9          Shoval shared a document link he’d been given by First American from a
10          recent transaction, which referenced a record number that was nine digits long
            and dated April 2019. Modifying the document number in his link by numbers
11          in either direction yielded other peoples’ records before or after the same date
12          and time, indicating the document numbers may have been issued
            sequentially.
13

14          I should emphasize that these documents were merely available from First
            American’s Web site; I do not have any information on whether this fact was
15          known to fraudsters previously, nor do I have any information to suggest the
16          documents were somehow mass-harvested (although a low-and-slow or
            distributed indexing of this data would not have been difficult for even a
17          novice attacker).
18
            Nevertheless, the information exposed by First American would be a virtual
19          gold mine for phishers and scammers involved in so-called Business Email
20          Compromise (BEC) scams, which often impersonate real estate agents,
            closing agencies, title and escrow firms in a bid to trick property buyers into
21          wiring funds to fraudsters. According to the FBI, BEC scams are the most
22          costly form of cybercrime today.
            Armed with a single link to a First American document, BEC scammers would
23          have an endless supply of very convincing phishing templates to use. A
24          database like this also would give fraudsters a constant feed of new
            information about upcoming real estate financial transactions — including
25          the email addresses, names and phone numbers of the closing agents and
26          buyers.
27     (Emphasis added.)
28
                                                  73
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 75 of 115 Page ID #:128



 1
             181. On this news, the price of the Company’s stock fell $3.46 per share, or over
 2
       6.2%, from $55.26 per share at the close of trading on May 24, 2019, to $51.80 per share
 3
       at the close of trading the next trading day, on May 28, 2019.
 4
             May 28, 2019 Form 8-K
 5
             182. On May 28, 2019, the Company filed a current report on Form 8-K with the
 6
       SEC titled, “First American Financial Comments On Its Ongoing Investigation Into
 7
       Reported Information Security Incident.” The current report stated the following, in
 8
       relevant part:
 9           SANTA ANA, Calif., May 28, 2019 – First American Financial Corporation
10           advises that it shut down external access to a production environment with
             a reported design defect that created the potential for unauthorized access
11           to customer data. The company is working diligently to address the defect
12           and restore external access. An outside forensic firm has been retained to aid
             in assessing the extent to which any customer information may have been
13           compromised. Though the ongoing investigation is in its early stages, at this
14           time there is no indication that any large-scale unauthorized access to
             sensitive customer information occurred. The company plans to provide
15           updates on its investigation exclusively on its website at
16           https://www.firstam.com/incidentupdate.

17
             183. The statement referenced in ¶181 was materially false and misleading and

18
       failed to disclose material facts necessary to make the statements made not false and

19
       misleading. Specifically, the Individual Defendants failed to disclose, inter alia: (1) the

20
       Privacy Breach or the full extent and cause of the Privacy Breach; (2) the cause of the data

21
       breach was not a “design defect,” but instead was First American’s failure to adopt and

22
       implement basic security standards to protect its customers’ Personally Identifiable

23
       Information from unauthorized access and other malicious acts; (2) First American did not

24
       merely “create[] the potential for unauthorized access to customer data” but actually had

25
       permitted unauthorized access to its customers’ Personally Identifiable Information; (3)

26
       First American was not “working diligently” to address the Privacy Breach, rather, in

27
       violation of the Company’s purported security protocols, it knowingly allowed Personally

28
       Identifiable Information to be misclassified for many years and also caused its customers’
                                                   74
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 76 of 115 Page ID #:129



 1
       Personally Identifiable Information to be exposed for several months after the Privacy
 2
       Breach was discovered during a penetration test in December 2019; and (4) there was an
 3
       “indication that a[] large-scale unauthorized access to sensitive customer information [had]
 4
       occurred.”
 5
             184. Thereafter, an analyst at Stephens reported that, based upon the Company’s
 6
       current report, “[t]he Company has taken the necessary steps to fix the glitch.”
 7
             185. Moreover, on May 28, 2019, Barclays issued an analyst report titled,
 8
       “Thoughts on Data Issues After a Talk with Management.” The report further conveyed
 9
       that the Company’s management “indicated that as soon as the journalist [Krebs] informed
10
       them of the weakness, the database was shut down before the article was published, and
11
       the issues have since been fixed.” (Emphasis added.)
12
             186. The statement referenced in ¶184 was materially false and misleading and
13
       failed to disclose material facts necessary to make the statements made not false and
14
       misleading. Specifically, the Individual Defendants failed to disclose, inter alia: (1) the
15
       Privacy Breach or the full extent and cause of the Privacy Breach; (2) the underlying
16
       cybersecurity problems that caused the data breach had not been “fixed;” and (3) Personally
17
       Identifiable Information remained exposed as of May 28.
18
             187. Just a few days later, however, on May 31, 2019, an Incident Update to the
19
       Company’s customers revealed that documents with Personally Identifiable Information
20
       possibly remained unprotected.
21
             July 25, 2019 Form 10-Q and Earnings Call
22
             188. On July 25, 2019, the Company filed with the SEC its quarterly report on
23
       Form 10-Q for the quarterly period ended June 30, 2019 (the “2Q19 10-Q”). The 2Q19 10-
24
       Q was signed by Defendants Gilmore and Seaton and contained SOX certifications signed
25
       by Defendants Gilmore and Seaton attesting to the accuracy of the financial statements
26
       contained therein, the disclosure of any material changes to the Company’s internal
27

28
                                                   75
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 77 of 115 Page ID #:130



 1
       controls, and the disclosure of any fraud committed by the Company, its officers, or its
 2
       directors.
 3
             189. The 2Q19 10-Q stated the following regarding the Company’s controls and
 4
       procedures:
 5

 6           The Company’s chief executive officer and chief financial officer have
             concluded that, as of June 30, 2019, the end of the quarterly period covered
 7           by this Quarterly Report on Form 10-Q, the Company’s disclosure controls
 8           and procedures, as defined in Rule 13a-15(e) of the Securities Exchange
             Act of 1934, as amended, were effective, based on the evaluation of these
 9           controls and procedures required by Rule 13a-15(b) thereunder.
10
                                                 ***
11

12           There was no change in the Company’s internal control over financial
             reporting during the quarter ended June 30, 2019, that has materially
13           affected, or is reasonably likely to materially affect, the Company’s internal
14           control over financial reporting.

15     (Emphasis added.)
16           190. The Risk Factors section of the 2Q19 10-Q stated that the unauthorized data
17     disclosures “may” or “could” cause, among other things, business disruption and harm to
18     the Company’s reputation rather than alerting investors of the fact that First American’s
19     website had exposed hundreds of millions of documents dated at least as far back as 2003
20     with Personally Identifiable Information related to mortgage deals. Specifically, the 2Q19
21     10-Q stated:
22           The Company uses computer systems and other technologies (collectively
             referred to as “systems”), some of which it owns and manages and some of
23           which are owned and/or managed by third parties, including providers of
24           distributed computing infrastructure platforms commonly known as the
             “cloud.” The Company and its agents, suppliers, service providers, and
25           customers use these systems to receive, process, store and transmit business
26           information, including highly sensitive non-public personal information as
             well as data from suppliers and other information upon which the
27           Company’s business relies. The Company also uses these systems to
28           manage substantial cash, investment assets, bank deposits, trust assets and
                                                  76
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 78 of 115 Page ID #:131



 1          escrow account balances on behalf of itself and its customers, among other
 2          activities. Many of the Company’s products, services and solutions involving
            the use of real property related data are fully reliant on these systems and are
 3          only available electronically. Accordingly, for a variety of reasons, the
 4          integrity of these systems and the protection of the information that resides
            thereon are critically important to the Company’s successful operation.
 5

 6          These systems have been subject to, and are likely to continue to be the
            target of, computer viruses, cyber attacks, phishing attacks and other
 7          malicious activity. These attacks have increased in frequency and
 8          sophistication in recent years. Further, certain other potential causes of
            system damage or other negative system-related events are wholly or
 9          partially beyond the Company’s control, such as natural disasters, vendor
10          failures to satisfy service level requirements and power or
            telecommunications failures. These incidents, regardless of their underlying
11          causes, could expose the Company to system-related damages, failures,
12          interruptions, and other negative events or could otherwise disrupt the
            Company’s business and could also result in the loss or unauthorized
13          release, gathering, monitoring or destruction of confidential, proprietary
14          and other information pertaining to the Company, its customers, employees,
            agents or suppliers.
15

16          In fact, during the third quarter of 2019, the Company concluded an
            investigation regarding potential unauthorized access to non-public
17          personal information as a result of a vulnerability in one of the Company's
18          applications. The investigation identified imaged documents containing non-
            public personal information pertaining to 32 consumers that likely were
19          accessed without authorization. These 32 consumers have been notified and
20          offered complimentary credit monitoring services. This incident triggered
            numerous federal and state governmental inquiries as well as private lawsuits
21          against the Company. While the incident is not expected to have a material
22          impact on the Company’s business, it may increase the risk associated with
            any future incidents, particularly the risk of damage to the Company’s
23          reputation.
24
            Certain laws and contracts the Company has entered into require it to notify
25          various parties, including consumers or customers, in the event of certain
26          actual or potential data breaches or systems failures. These notifications
            can result, among other things, in the loss of customers, lawsuits, adverse
27          publicity, diversion of management’s time and energy, the attention of
28          regulatory authorities, fines and disruptions in sales. Further, the Company’s
                                                  77
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 79 of 115 Page ID #:132



 1           financial institution customers have obligations to safeguard their systems and
 2           sensitive information and the Company may be bound contractually and/or by
             regulation to comply with the same requirements. If the Company fails to
 3           comply with applicable regulations and contractual requirements, it could
 4           be exposed to lawsuits, governmental proceedings or the imposition of fines,
             among other consequences.
 5
       (Emphasis added.)
 6
             191. The statement referenced in ¶189-190 was materially false and misleading and
 7
       failed to disclose material facts necessary to make the statements made not false and
 8
       misleading. Specifically, the Individual Defendants failed to disclose, inter alia: (1) the full
 9
       extent of the Privacy Breach; (2) the access to the Company customers’ Personally
10
       Identifiable Information was not theoretical; (3) the Company had experienced a data
11
       breach, and not “potential unauthorized access;” and (4) the Company’s admission that
12
       over 350,000 documents were accessed during the data breach contradicts its claim that
13
       only 32 consumers were affected.
14
             192. Also on July 25, 2019, the Company held an earnings call in connection to the
15
       release of its financial results for the fiscal period ended June 30, 2019. During the call,
16
       Defendant Gilmore stated the following, in relevant part:
17          As we previously announced, we have completed our investigation into the
18          consumer impact of our recent information security incident. Though the
            investigation identified only 32 impacted consumers, we take seriously our
19          responsibility to keep our customers' information secure and we regret the
20          concerns this incident caused.

21
       (Emphasis added.)

22
             193. The statement referenced in ¶192 was materially false and misleading and

23
       failed to disclose material facts necessary to make the statements made not false and

24
       misleading. Specifically, the Individual Defendants failed to disclose, inter alia: (1) the full

25
       extent of the Privacy Breach; (2) the Company’s admission that over 350,000 documents

26
       were accessed during the data breach contradicts its claim that only 32 consumers were

27
       affected; and (3) the Company was still not taking “seriously [its] responsibility to keep

28
       [its] customers’ information secure.”
                                                     78
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 80 of 115 Page ID #:133



 1
             September 19, 2019 Barclays Global Financial Services Conference
 2
             194. On September 19, 2019, during a presentation at Barclays Global Financial
 3
       Services Conference, Ellis Flannery, an analyst at Barclays at the time, asked Defendant
 4
       Seaton “is there anything else on the security incident?” to which Defendant Seaton
 5
       provided the following tone-deaf, lackluster response that misrepresented the Company’s
 6
       cybersecurity practices:
 7           Well, the thing with the information security incidents, I would say from our
 8           customer's perspective, it's really kind of old news, which is really good for
             us. So sort of business as usual from the customer's perspective. And that
 9           was really important for us. We -- the regulatory inquiries are just ongoing,
10           and we don't really have a timetable on when, but we think it'll be fairly
             immaterial, just like the nature of what actually happened. And so, we
11           continue to work through the regulators. We've answered all their questions.
12           We're being very open, honest about it. And we're really, right now, trying to
             -- we already felt like we had strong information security, but we're taking
13           it to another level internally. So, I don't really have a timeline because these
14           things just take a while. So, it's more of a long-term issue.

15     (Emphasis added.)
16           195. The statement referenced in ¶194 was materially false and misleading and
17     failed to disclose material facts necessary to make the statements made not false and
18     misleading. Specifically, the Individual Defendants failed to disclose, inter alia: (1) the full
19     extent of the Privacy Breach; (2) the data breach was not “immaterial;” (3) First American
20     did not have “strong information security;” (4) First American was not “taking it to another
21     level internally” particularly in light of the fact that not even two months after Defendant
22     Seaton’s statement, First American’s records showed more than 320,000 high and critical
23     vulnerabilities were unremediated, and an additional 131,000 high or critical vulnerabilities
24     requiring remediation were found the next month.
25           October 24, 2019 Form 10-Q
26           196. On October 24, 2019, the Company filed with the SEC its quarterly report on
27     Form 10-Q for the quarterly period ended September 30, 2019 (the “3Q19 10-Q”). The
28     3Q19 10-Q was signed by Defendants Gilmore and Seaton and contained SOX
                                                     79
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 81 of 115 Page ID #:134



 1
       certifications signed by Defendants Gilmore and Seaton attesting to the accuracy of the
 2
       financial statements contained therein, the disclosure of any material changes to the
 3
       Company’s internal controls, and the disclosure of any fraud committed by the Company,
 4
       its officers, or its directors.
 5
              197. The 3Q19 10-Q stated the following regarding the Company’s controls and
 6
       procedures:
 7

 8            The Company’s chief executive officer and chief financial officer have
              concluded that, as of September 30, 2019, the end of the quarterly period
 9            covered by this Quarterly Report on Form 10-Q, the Company’s disclosure
10            controls and procedures, as defined in Rule 13a-15(e) of the Securities
              Exchange Act of 1934, as amended, were effective, based on the evaluation
11            of these controls and procedures required by Rule 13a-15(b) thereunder.
12
                                                  ***
13

14            There was no change in the Company’s internal control over financial
              reporting during the quarter ended September 30, 2019, that has materially
15            affected, or is reasonably likely to materially affect, the Company’s internal
16            control over financial reporting.

17     (Emphasis added.)
18

19
              198. The Risk Factors section of the 3Q19 10-Q stated that the unauthorized data

20
       disclosures “may” or “could” cause, among other things, business disruption and harm to

21
       the Company’s reputation rather than alerting investors of the fact that First American’s

22
       website had exposed hundreds of millions of documents dated at least as far back as 2003

23
       with Personally Identifiable Information related to mortgage deals. Specifically, the 3Q19

24
       10-Q stated:
             The Company uses computer systems and other technologies (collectively
25           referred to as “systems”), some of which it owns and manages and some of
26           which are owned and/or managed by third parties, including providers of
             distributed computing infrastructure platforms commonly known as the
27           “cloud.” The Company and its agents, suppliers, service providers, and
28           customers use these systems to receive, process, store and transmit business
                                                   80
                           Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 82 of 115 Page ID #:135



 1          information, including highly sensitive non-public personal information as
 2          well as data from suppliers and other information upon which the
            Company’s business relies. The Company also uses these systems to
 3          manage substantial cash, investment assets, bank deposits, trust assets and
 4          escrow account balances on behalf of itself and its customers, among other
            activities. Many of the Company’s products, services and solutions involving
 5          the use of real property related data are fully reliant on these systems and are
 6          only available electronically. Accordingly, for a variety of reasons, the
            integrity of these systems and the protection of the information that resides
 7          thereon are critically important to the Company’s successful operation.
 8
            These systems have been subject to, and are likely to continue to be the
 9          target of, computer viruses, cyber attacks, phishing attacks and other
10          malicious activity. These attacks have increased in frequency and
            sophistication in recent years. Further, certain other potential causes of
11          system damage or other negative system-related events are wholly or
12          partially beyond the Company’s control, such as natural disasters, vendor
            failures to satisfy service level requirements and power or
13          telecommunications failures. These incidents, regardless of their underlying
14          causes, could expose the Company to system-related damages, failures,
            interruptions, and other negative events or could otherwise disrupt the
15          Company’s business and could also result in the loss or unauthorized
16          release, gathering, monitoring or destruction of confidential, proprietary
            and other information pertaining to the Company, its customers, employees,
17          agents or suppliers.
18
            In fact, during the third quarter of 2019, the Company concluded an
19          investigation regarding potential unauthorized access to non-public
20          personal information as a result of a vulnerability in one of the Company's
            applications. The investigation identified imaged documents containing non-
21          public personal information pertaining to 32 consumers that likely were
22          accessed without authorization. These 32 consumers were notified and
            offered complimentary credit monitoring services. This incident triggered
23          numerous federal and state governmental inquiries as well as private lawsuits
24          against the Company. While the incident is not expected to have a material
            impact on the Company’s business, it may increase the risk associated with
25          any future incidents, particularly the risk of damage to the Company’s
26          reputation.
27          Certain laws and contracts the Company has entered into require it to notify
28          various parties, including consumers or customers, in the event of certain
                                                  81
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 83 of 115 Page ID #:136



 1             actual or potential data breaches or systems failures. These notifications
 2             can result, among other things, in the loss of customers, lawsuits, adverse
               publicity, diversion of management’s time and energy, the attention of
 3             regulatory authorities, fines and disruptions in sales. Further, the Company’s
 4             financial institution customers have obligations to safeguard their systems and
               sensitive information and the Company may be bound contractually and/or by
 5             regulation to comply with the same requirements. If the Company fails to
 6             comply with applicable regulations and contractual requirements, it could
               be exposed to lawsuits, governmental proceedings or the imposition of fines,
 7             among other consequences.
 8
       (Emphasis added.)
 9
               February 18, 2020 Form 10-K
10
               199. On February 18, 2020, the Company filed with the SEC its annual report on
11
       Form 10-K for the fiscal year ended December 31, 2019 (the “2019 10-K”). The 2019 10-
12
       K was signed by Defendants Gilmore, Seaton, Kennedy, Doti, Gilyard, McCarthy, McKee,
13
       McKernan, Oman, and Wyrsch, and contained SOX certifications signed by Defendants
14
       Gilmore and Seaton attesting to the accuracy of the financial statements contained therein,
15
       the disclosure of any material changes to the Company’s internal controls, and the
16
       disclosure of any fraud committed by the Company, its officers, or its directors.
17
               200. Regarding the Company’s internal controls, the 2019 10-K stated, in relevant
18
       part:
19             Management assessed the effectiveness of the Company’s internal control
20             over financial reporting as of December 31, 2019. In making this assessment,
               management used the criteria set forth by the Committee of Sponsoring
21             Organizations of the Treadway Commission (“COSO”) in Internal Control—
22             Integrated Framework (2013). Based on that assessment under the
               framework in Internal Control—Integrated Framework (2013),
23             management determined that, as of December 31, 2019, the Company’s
24             internal control over financial reporting was effective.

25
       (Emphasis added.)
26
               201. The Risk Factors section of the 3Q19 10-Q stated that the unauthorized data
27
       disclosures “may” or “could” cause, among other things, business disruption and harm to
28
                                                     82
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 84 of 115 Page ID #:137



 1
       the Company’s reputation rather than alerting investors of the fact that First American’s
 2
       website had exposed hundreds of millions of documents dated at least as far back as 2003
 3
       with Personally Identifiable Information related to mortgage deals. Specifically, the 3Q19
 4
       10-Q stated:
 5           The Company uses computer systems and other technologies (collectively
 6           referred to as “systems”), some of which it owns and manages and some of
             which are owned and/or managed by third parties, including providers of
 7           distributed computing infrastructure platforms commonly known as the
 8           “cloud.” The Company and its agents, suppliers, service providers, and
             customers use these systems to receive, process, store and transmit business
 9           information, including non-public personal information as well as data
10           from suppliers and other information upon which the Company’s business
             relies. The Company also uses these systems to manage substantial cash,
11           investment assets, bank deposits, trust assets and escrow account balances
12           on behalf of itself and its customers, among other activities. Many of the
             Company’s products, services and solutions involving the use of real property
13           related data are fully reliant on these systems and are only available
14           electronically. Accordingly, for a variety of reasons, the integrity of these
             systems and the protection of the information that resides thereon are
15           critically important to the Company’s successful operation.
16
             These systems have been subject to, and are likely to continue to be the
17           target of, computer viruses, cyberattacks, phishing attacks and other
18           malicious activity. These attacks have increased in frequency and
             sophistication. Further, certain other potential causes of system damage or
19           other negative system-related events are wholly or partially beyond the
20           Company’s control, such as natural disasters, vendor failures to satisfy
             service level requirements and power or telecommunications failures. These
21           incidents, regardless of their underlying causes, could expose the Company
22           to system-related damages, failures, interruptions, cyberattacks and other
             negative events or could otherwise disrupt the Company’s business and
23           could also result in the loss or unauthorized release, gathering, monitoring
24           or destruction of confidential, proprietary and other information pertaining
             to the Company, its customers, employees, agents or suppliers.
25
                                               ***
26

27           During the third quarter of 2019, the Company concluded an investigation
             regarding potential unauthorized access to non-public personal information
28
                                                  83
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 85 of 115 Page ID #:138



 1             as a result of a vulnerability in one of the Company's applications. The
 2             investigation identified imaged documents containing non-public personal
               information pertaining to 32 consumers that likely were accessed without
 3             authorization. These 32 consumers were notified and offered complimentary
 4             credit monitoring services. This incident triggered numerous federal and state
               governmental inquiries as well as private lawsuits against the
 5             Company. While the incident is not expected to have a material impact on the
 6             Company’s business, it increases the risk associated with any future incidents,
               particularly the risk of damage to the Company’s reputation.
 7

 8             Certain laws and contracts the Company has entered into require it to notify
               various parties, including consumers or customers, in the event of certain
 9             actual or potential data breaches or systems failures, including those of our
10             service providers. These notifications can result, among other things, in the
               loss of customers, lawsuits, adverse publicity, diversion of management’s
11             time and energy, the attention of regulatory authorities, fines and disruptions
12             in sales. Further, the Company’s financial institution customers have
               obligations to safeguard their systems and sensitive information and the
13             Company may be bound contractually and/or by regulation to comply with
14             the same requirements. If the Company or its service providers fail to
               comply with applicable regulations and contractual requirements, the
15             Company could be exposed to lawsuits, governmental proceedings or the
16             imposition of fines, among other consequences.
17     (Emphasis added.)

18             March 31, 2020 Proxy Statement

19             202. On March 31, 2020, the Company filed its Schedule 14A with the SEC on

20     (the “2020 Proxy Statement”). Defendants Gilmore, Kennedy, Doti, Gilyard, McCarthy,

21     McKee, McKernan, Oman, and Wyrsch solicited the 2020 Proxy Statement filed pursuant

22     to Section 14(a) of the Exchange Act, which contained material misstatements and

23     omissions. 14

24             203. With respect to the Company’s Code of Ethics, the 2020 Proxy Statement

25     stated that it applies “to all employees, officers and directors.”

26     14
          Plaintiff’s allegations with respect to the misleading statements in the 2020 Proxy Statement are based solely on
       negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual
27     Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically disclaims any allegations of,
       reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to these
28     allegations and related claims.
                                                                 84
                               Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 86 of 115 Page ID #:139



 1
             204. The 2020 Proxy Statement was false and misleading because, despite
 2
       assertions to the contrary, the Code of Ethics was not followed, as evidenced by the
 3
       numerous false and misleading statements alleged herein, and the Individual Defendants’
 4
       failures to report violations of the Code of Ethics.
 5
             205. The 2020 Proxy Statement also called for, among other things: (1) the election
 6
       of three directors; (2) shareholder approval, on an advisory basis, of the Company’s
 7
       executive compensation; (3) shareholder approval of the Company’s 2020 Incentive
 8
       Compensation Plan to allow the Company to continue to utilize equity-based awards of up
 9
       to approximately 4,300,000 shares (the “2020 Incentive Plan Proposal”); and (4) the
10
       ratification of the Company’s independent auditors.
11
             206. The Individual Defendants also caused the 2020 Proxy Statement to be false
12
       and misleading with regard to executive compensation in that they purported to employ
13
       “pay-for-performance” elements, including linking incentive award opportunities that
14
       provided “a strong alignment between the interests of executive officers and long-term
15
       stockholders[]” while failing to disclose that the Company’s share price was artificially
16
       inflated as a result of false and misleading statements alleged herein.
17
             207. The 2020 Proxy Statement was materially false and misleading and failed to
18
       disclose material facts necessary to make the statements made not false and misleading.
19
       Specifically, the Individual Defendants failed to disclose, inter alia: (1) the Privacy Breach
20
       or the full extent and cause of the Privacy Breach; (2) as a result of the Company’s failure
21
       to implement basic policies and comply with its own cybersecurity policies and state
22
       regulations, First American was subjected to an increased threat of a cybersecurity
23
       breakdown; (3) consequently, the Company was subject to an elevated risk of regulatory
24
       scrutiny and customer liability; and (4) the Company failed to maintain internal controls.
25
       As a result of the foregoing, the Company’s public statements were materially false and
26
       misleading at all relevant times.
27

28
                                                    85
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 87 of 115 Page ID #:140



 1
              208. The misrepresentations and omissions set forth herein were material to
 2
       shareholders in voting on, among other things, the 2020 Incentive Plan Proposal who would
 3
       not have, among other things, approved the 2020 Incentive Plan Proposal had they been
 4
       fully informed about the Privacy Breach.
 5
              April 29, 2020 Form 10-Q
 6
              209. On April 29, 2020, the Company filed with the SEC its quarterly report on
 7
       Form 10-Q for the quarterly period ended March 31, 2020 (the “1Q20 10-Q”). The 1Q20
 8
       10-Q was signed by Defendants Gilmore and Seaton and contained SOX certifications
 9
       signed by Defendants Gilmore and Seaton attesting to the accuracy of the financial
10
       statements contained therein, the disclosure of any material changes to the Company’s
11
       internal controls, and the disclosure of any fraud committed by the Company, its officers,
12
       or its directors.
13
              210. The 1Q20 10-Q stated the following regarding the Company’s controls and
14
       procedures:
15

16            The Company’s chief executive officer and chief financial officer have
17            concluded that, as of March 31, 2020, the end of the quarterly period
              covered by this Quarterly Report on Form 10-Q, the Company’s
18            disclosure controls and procedures, as defined in Rule 13a-15(e) of
19            the Securities Exchange Act of 1934, as amended, were effective,
              based on the evaluation of these controls and procedures required by
20            Rule 13a-15(b) thereunder.
21
                                                   ***
22

23            There was no change in the Company’s internal control over
              financial reporting during the quarter ended March 31, 2020, that
24            has materially affected, or is reasonably likely to materially affect, the
25            Company’s internal control over financial reporting.

26     (Emphasis added.)
27

28
                                                     86
                           Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 88 of 115 Page ID #:141



 1
             211. The Risk Factors section of the 1Q20 10-Q stated that the unauthorized data
 2
       disclosures “may” or “could” cause, among other things, business disruption and harm to
 3
       the Company’s reputation rather than alerting investors of the fact that First American’s
 4
       website had exposed hundreds of millions of documents dated at least as far back as 2003
 5
       with Personally Identifiable Information related to mortgage deals. Instead, the 1Q20 10-
 6
       Q merely stated that only “32 consumers” had been affected by the Privacy Breach.
 7
       (Emphasis added.)
 8          The Company uses computer systems and other technologies
 9          (collectively referred to as “systems”), some of which it owns and
            manages and some of which are owned and/or managed by third
10          parties, including providers of distributed computing infrastructure
11          platforms commonly known as the “cloud.” The Company and its
            agents, suppliers, service providers, and customers use these systems
12          to receive, process, store and transmit business information,
13          including non-public personal information as well as data from
            suppliers and other information upon which the Company’s business
14          relies. The Company also uses these systems to manage substantial
15          cash, investment assets, bank deposits, trust assets and escrow
            account balances on behalf of itself and its customers, among other
16          activities. Many of the Company’s products, services and solutions
17          involving the use of real property related data are fully reliant on these
            systems and are only available electronically. Accordingly, for a
18          variety of reasons, the integrity of these systems and the protection of
19          the information that resides thereon are critically important to the
            Company’s successful operation.
20

21           These systems have been subject to, and are likely to continue to be
             the target of, computer viruses, cyberattacks, phishing attacks and
22           other malicious activity. These attacks have increased in frequency
23           and sophistication, particularly as a result of the coronavirus
             pandemic. The Company’s employees working remotely are more
24           susceptible to social engineering attacks, intrusions and other malicious
25           activity, and this risk has increased given that a substantial number of
             the Company’s employees are working from home as a result of the
26           coronavirus pandemic. Further, certain other potential causes of
27           system damage or other negative system-related events are wholly or
             partially beyond the Company’s control, such as natural disasters,
28
                                                   87
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 89 of 115 Page ID #:142



 1          vendor failures to satisfy service level requirements and power or
 2          telecommunications failures. These incidents, regardless of their
            underlying causes, could expose the Company to system-related
 3          damages, failures, interruptions, cyberattacks and other negative
 4          events or could otherwise disrupt the Company’s business and could
            also result in the loss or unauthorized release, gathering, monitoring
 5          or destruction of confidential, proprietary and other information
 6          pertaining to the Company, its customers, employees, agents or
            suppliers.
 7

 8                                           ***

 9          During the third quarter of 2019, the Company concluded an
10          investigation regarding potential unauthorized access to non-public
            personal information as a result of a vulnerability in one of the
11          Company's applications. The investigation identified imaged
12          documents containing non-public personal information pertaining to
            32 consumers that likely were accessed without authorization. These
13          32 consumers were notified and offered complimentary credit
14          monitoring services. This incident triggered numerous federal and
            state governmental inquiries as well as private lawsuits against the
15          Company. While the incident is not expected to have a material impact
16          on the Company’s business, it increases the risk associated with any
            future incidents, particularly the risk of damage to the Company’s
17          reputation.
18
            Certain laws and contracts the Company has entered into require it to
19          notify various parties, including consumers or customers, in the event
20          of certain actual or potential data breaches or systems failures,
            including those of the Company’s service providers. These
21          notifications can result, among other things, in the loss of customers,
22          lawsuits, adverse publicity, diversion of management’s time and
            energy, the attention of regulatory authorities, fines and disruptions in
23          sales. Further, the Company’s financial institution customers have
24          obligations to safeguard their systems and sensitive information and the
            Company may be bound contractually and/or by regulation to comply
25          with the same requirements. If the Company or its service providers
26          fail to comply with applicable regulations and contractual
            requirements, the Company could be exposed to lawsuits,
27          governmental proceedings or the imposition of fines, among other
28          consequences.
                                                  88
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 90 of 115 Page ID #:143



 1
             July 23, 2020 Form 10-Q and Earnings Call
 2
             212. On July 23, 2020, the Company filed with the SEC its quarterly report on
 3
       Form 10-Q for the quarterly period ended June 30, 2020 (the “2Q20 10-Q”). The 2Q20 10-
 4
       Q was signed by Defendants Gilmore and Seaton and contained SOX certifications signed
 5
       by Defendants Gilmore and Seaton attesting to the accuracy of the financial statements
 6
       contained therein, the disclosure of any material changes to the Company’s internal
 7
       controls, and the disclosure of any fraud committed by the Company, its officers, or its
 8
       directors.
 9
             213. The 2Q20 10-Q stated the following regarding the Company’s controls and
10
       procedures:
11           The Company’s chief executive officer and chief financial officer have
12           concluded that, as of June 30, 2020, the end of the quarterly period covered
             by this Quarterly Report on Form 10-Q, the Company’s disclosure controls
13           and procedures, as defined in Rule 13a-15(e) of the Securities Exchange
14           Act of 1934, as amended, were effective, based on the evaluation of these
             controls and procedures required by Rule 13a-15(b) thereunder.
15

16                                               ***

17           There was no change in the Company’s internal control over financial
18           reporting during the quarter ended June 30, 2020, that has materially
             affected, or is reasonably likely to materially affect, the Company’s internal
19           control over financial reporting.
20

21
       (Emphasis added.)

22
             214. The Risk Factors section of the 2Q20 10-Q stated that the unauthorized data

23
       disclosures “may” or “could” cause, among other things, business disruption and harm to

24
       the Company’s reputation rather than alerting investors of the fact that First American’s

25
       website had exposed hundreds of millions of documents dated at least as far back as 2003

26
       with Personally Identifiable Information related to mortgage deals. Specifically, the 2Q20

27
       10-Q stated:

28
                                                  89
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 91 of 115 Page ID #:144



 1          The Company uses computer systems and other technologies (collectively
 2          referred to as “systems”), some of which it owns and manages and some of
            which are owned and/or managed by third parties, including providers of
 3          distributed computing infrastructure platforms commonly known as the
 4          “cloud.” The Company and its agents, suppliers, service providers, and
            customers use these systems to receive, process, store and transmit business
 5          information, including highly sensitive non-public personal information as
 6          well as data from suppliers and other information upon which the
            Company’s business relies. The Company also uses these systems to
 7          manage substantial cash, investment assets, bank deposits, trust assets and
 8          escrow account balances on behalf of itself and its customers, among other
            activities. Many of the Company’s products, services and solutions involving
 9          the use of real property related data are fully reliant on these systems and are
10          only available electronically. Accordingly, for a variety of reasons, the
            integrity of these systems and the protection of the information that resides
11          thereon are critically important to the Company’s successful operation.
12
            These systems have been subject to, and are likely to continue to be the
13          target of, computer viruses, cyber attacks, phishing attacks and other
14          malicious activity. These attacks have increased in frequency and
            sophistication in recent years. Further, certain other potential causes of
15          system damage or other negative system-related events are wholly or
16          partially beyond the Company’s control, such as natural disasters, vendor
            failures to satisfy service level requirements and power or
17          telecommunications failures. These incidents, regardless of their underlying
18          causes, could expose the Company to system-related damages, failures,
            interruptions, and other negative events or could otherwise disrupt the
19          Company’s business and could also result in the loss or unauthorized
20          release, gathering, monitoring or destruction of confidential, proprietary
            and other information pertaining to the Company, its customers, employees,
21          agents or suppliers.
22
            In fact, during the third quarter of 2019, the Company concluded an
23          investigation regarding potential unauthorized access to non-public
24          personal information as a result of a vulnerability in one of the Company's
            applications. The investigation identified imaged documents containing non-
25          public personal information pertaining to 32 consumers that likely were
26          accessed without authorization. These 32 consumers were notified and
            offered complimentary credit monitoring services. This incident triggered
27          numerous federal and state governmental inquiries as well as private lawsuits
28          against the Company. While the incident is not expected to have a material
                                                  90
                        Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 92 of 115 Page ID #:145



 1           impact on the Company’s business, it may increase the risk associated with
 2           any future incidents, particularly the risk of damage to the Company’s
             reputation.
 3

 4           Certain laws and contracts the Company has entered into require it to notify
             various parties, including consumers or customers, in the event of certain
 5           actual or potential data breaches or systems failures. These notifications
 6           can result, among other things, in the loss of customers, lawsuits, adverse
             publicity, diversion of management’s time and energy, the attention of
 7           regulatory authorities, fines and disruptions in sales. Further, the Company’s
 8           financial institution customers have obligations to safeguard their systems and
             sensitive information and the Company may be bound contractually and/or by
 9           regulation to comply with the same requirements. If the Company fails to
10           comply with applicable regulations and contractual requirements, it could
             be exposed to lawsuits, governmental proceedings or the imposition of fines,
11           among other consequences.
12     (Emphasis added.)
13           215. Also on July 23, 2020, the Company held an earning call in connection to the
14     release of the Company’s financial results for the fiscal period ended June 30, 2020. During
15     the call, Defendant Seaton stated the following, in relevant part:
16            It has now been a little over a year since the information security incident, and
              we wanted to take the opportunity to provide you with an update. In March,
17            the Nebraska Department of Insurance, the primary regulator of our Title
18            Insurance Company, led an examination of our information security program
              as of June 30, 2019 in our response to the information security incident. The
19            resulting report concluded that our IT general controls environment is
20            suitably designed and is operating effectively, and that we adequately and
              appropriately detected, analyzed, contained, eradicated and recovered from
21            a security incident, and that we are in compliance with New York's cyber
22            security requirements for financial services companies.
23           216. The statements referenced in ¶¶209-215 were materially false and misleading

24     and failed to disclose material facts necessary to make the statements made not false and

25     misleading. Specifically, the Individual Defendants failed to disclose, inter alia: (1) the full

26     extent of the Privacy Breach; (2) First American’s “IT general controls environment” was

27     neither “suitably designed” nor “operating effectively,” particularly in light of the fact that

28     Defendant Jalakian acknowledged that the Company had more than 100,000 unremediated
                                                     91
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 93 of 115 Page ID #:146



 1
       critical and high vulnerabilities, a figure that would only increase to 450,000 by the end of
 2
       the year; (3) due to the foregoing, First American had not “ recovered” from the Privacy
 3
       Breach (4) the Company had failed to “adequately and appropriately detect[], analyze[],
 4
       contain[], [and] eradicate[]” the data breach, and even after the Privacy Breach was
 5
       discovered in December 2019, the Company still failed to protect its customers’ Personally
 6
       Identifiable Information from unauthorized access and other malicious acts; and (5) the
 7
       Company failed to comply with the State of New York’s applicable cyber security
 8
       regulations.
 9
             2020 First American Website
10
             217. In 2020, the Company’s “Privacy Notice,” posted on the Company’s website
11
       had stated the following in relevant part: 15
12           First American Fair Information Values
13
             We collect, use, and share your personal information consistent with First
14           American's Fair Information Values:
15
             Fairness We consider your expectations of privacy in all of our business
16           operations, and strive to offer our Applications, Websites, and Products in a
17           way that ensures a favorable balance between the benefits we offer and your
             privacy.
18

19           Public Record We believe that an open public record creates significant value
             for society, enhances your choice, and creates opportunity. We actively
20           support an open public record and emphasize its importance and contribution
21           to our economy.

22           Use We believe we should behave responsibly when we use your personal
23           information. We will obey the applicable laws governing the collection, use,
             storage, and sharing of your personal information.
24

25     15
         https://www.firstam.com/privacy-
26     policy/index.html#:~:text=We%20do%20not%20sell%20your%20personal%20informati
27
       on%20to%20third%20parties,Right%20of%20Non%2DDiscrimination.&text=According
       ly%2C%20First%20American%20will%20not,your%20rights%20under%20the%20CCP
28     A. Last visited on November 11, 2020.
                                                    92
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 94 of 115 Page ID #:147



 1

 2           Accuracy We will take reasonable steps to help assure the accuracy of
             the personal information we collect, use, store, and share from and about you.
 3           Where possible, we will take reasonable steps to correct inaccurate
 4           information. When, as with the public record, we cannot correct the inaccurate
             information, we will take all reasonable steps to assist you in identifying the
 5           source of the erroneous information so that you can secure the required
 6           corrections.

 7           Education We endeavor to educate the users of our Applications, Websites,
 8           and Products, our employees and others in our industry about the
             importance of your privacy. We will instruct our employees on our Fair
 9           Information Values and on the responsible collection, use, storage, and
10           sharing of your personal information. We will encourage others in our
             industry to collect, use, store, and share your personal information in a
11           responsible manner.
12
             Security We will maintain commercially reasonable technical,
13           organizational, and physical safeguards to protect your personal
14           information.

15
       (Emphasis added.)
16
             218. The statements referenced in ¶¶182, 184, 188-190, 196-201, 209-215, 217
17
       herein were materially false and misleading and failed to disclose material facts necessary
18
       to make the statements made not false and misleading. Specifically, the Individual
19
       Defendants failed to disclose, inter alia: (1) the full extent and cause of the Privacy Breach;
20
       and (2) the Company failed to maintain internal controls. As a result of the foregoing, the
21
       Company’s public statements were materially false and misleading at all relevant times.
22         The Truth Fully Emerges
23           219. The full truth emerged on October 22, 2020, when First American filed the
24     3Q20 10-Q, which revealed that the Company had recently received a Wells Notice from
25     the SEC. Specifically, the 3Q20 10-Q stated:
26           Currently, governmental agencies are examining or investigating certain of
             the Company’s operations. These exams and investigations include two
27           investigations initiated in connection with the information security incident
28           that occurred during the second quarter of 2019, one being conducted by the
                                                     93
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 95 of 115 Page ID #:148



 1           Securities and Exchange Commission (“SEC”) enforcement staff and the
 2           other by the New York Department of Financial Services. The SEC
             enforcement staff is questioning the adequacy of disclosures the Company
 3           made at the time of the incident and the adequacy of its disclosure controls. In
 4           September 2020, the Company received a Wells Notice informing the
             Company that the enforcement staff has made a preliminary determination to
 5           recommend a filing of an enforcement action by the SEC against the
 6           Company.
             220. On this news, the price of the Company’s stock fell $4.83 per share, or over
 7
       9.3%, from $51.58 per share at the close of trading on October 21, 2020, to $46.75 per
 8
       share at the close of trading on October 22, 2020.
 9
             221. Although the full extent of the fallout from the Privacy Breach remains to be
10
       seen, Reuters reported that “penalties could be significant” since the NYSDFS considers
11
       each instance of exposed personal information a separate violation of 23 N.Y.C.R.R. Part
12
       500, with each violation carrying a maximum $1,000 penalty.
13
                                DAMAGES TO FIRST AMERICAN
14
             222. As a direct and proximate result of the Individual Defendants’ conduct, First
15
       American will lose and expend many millions of dollars.
16
             223. Such expenditures include, but are not limited to, costs associated with and/or
17
       legal fees associated with the NYSDFS Enforcement Action, the Consumer Class Actions,
18
       and the Securities Class Action filed against the Company, its CEO and its CFO, and any
19
       internal investigations and amounts paid to outside lawyers, accountants, and investigators
20
       in connection thereto.
21
             224. Such expenditures include, but are not limited to costs associated with the
22
       costs of defending investigations of the Privacy Breach and for fines paid in connection
23
       thereto, including those associated with the SEC’s investigation.
24
             225. Additionally, these expenditures include, but are not limited to, lavish
25
       compensation and benefits paid to the Individual Defendants who breached their fiduciary
26
       duties to the Company.
27

28
                                                   94
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 96 of 115 Page ID #:149



 1
             226. As a direct and proximate result of the Individual Defendants’ conduct, First
 2
       American has also suffered and will continue to suffer a loss of reputation and goodwill,
 3
       and a “liar’s discount” that will plague the Company’s stock in the future due to the
 4
       Company’s and their misrepresentations and the Individual Defendants’ breaches of
 5
       fiduciary duties and unjust enrichment.
 6
                                    DERIVATIVE ALLEGATIONS
 7
             227. Plaintiff brings this action derivatively and for the benefit of First American
 8
       to redress injuries suffered, and to be suffered, as a result of the Individual Defendants’
 9
       breaches of their fiduciary duties as directors and/or officers of First American, gross
10
       mismanagement, abuse of control, waste of corporate assets, unjust enrichment, violations
11
       of the Exchange Act, as well as the aiding and abetting thereof.
12
             228. First American is named solely as a nominal party in this action. This is not a
13
       collusive action to confer jurisdiction on this Court that it would not otherwise have.
14
             229. Plaintiff is, and has been at all relevant times, a shareholder of First American.
15
       Plaintiff will adequately and fairly represent the interests of First American in enforcing
16
       and prosecuting its rights, and, to that end, has retained competent counsel, experienced in
17
       derivative litigation, to enforce and prosecute this action.
18
                                DEMAND FUTILITY ALLEGATIONS
19
             230. Plaintiff incorporates by reference and realleges each and every allegation
20
       stated above as if fully set forth herein.
21
             231. A pre-suit demand on the Board of First American is futile and, therefore,
22
       excused. At the time of filing of this amended complaint, the Board consists of the
23
       following ten individuals: Defendants Gilmore, Kennedy, Doti, Gilyard, McCarthy,
24
       McKee, McKernan, Oman, and Wyrsch (the “Director-Defendants”), and non-party Jean
25
       C. LaTorre (collectively with the Director-Defendants, the “Directors”). Plaintiff needs
26
       only to allege demand futility as to five of the ten Directors that were on the Board at the
27
       time of the filing of this amended complaint.
28
                                                     95
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 97 of 115 Page ID #:150



 1
             232. Demand is excused as to all of the Director-Defendants because each one of
 2
       them faces, individually and collectively, a substantial likelihood of liability as a result of
 3
       the scheme they engaged in knowingly or recklessly to cause the Company to make false
 4
       and misleading statements and omissions of material fact, while one of them engaged in
 5
       insider sales based on material non-public information, all of which renders the Director-
 6
       Defendants unable to impartially investigate the charges and decide whether to pursue
 7
       action against themselves and the other perpetrators of the scheme.
 8
             233. In complete abdication of their fiduciary duties, the Director-Defendants
 9
       either knowingly or recklessly participated in causing the Company to make the materially
10
       false and misleading statements alleged herein. The fraudulent scheme was intended to
11
       make the Company appear more profitable and attractive to investors. While investors were
12
       duped into believing the fraud perpetrated by the Individual Defendants, one of the
13
       Director-Defendants sold Company stock at artificially inflated prices based on inside
14
       information. As a result of the foregoing, the Director-Defendants breached their fiduciary
15
       duties, face a substantial likelihood of liability, are not disinterested, and demand upon
16
       them is futile, and thus excused.
17
             234. Demand is also excused as to the Director-Defendants because they were fully
18
       aware of the Privacy Breach during the Relevant Period, as evidenced by, among other
19
       things, the fact that, among the Company’s Cyber Defense Team distributed a final report
20
       of the EaglePro penetration test on January 11, 2019. Nonetheless, the Director-Defendants
21
       caused the Company to disseminate the false and misleading statements described herein.
22
       Thus, the Director-Defendants face a substantial likelihood of liability and demand is futile
23
       as to them.
24
             235. Additional reasons that demand on Defendant Gilmore is futile follow.
25
       Defendant Gilmore has served as the Company’s CEO and as a Company director since
26
       June 2010. He also serves as a member of the Executive Committee. He previously served
27
       in various managerial roles with the TFAC beginning in 1993, including CEO of TFAC’s
28
                                                     96
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 98 of 115 Page ID #:151



 1
       financial services group and TFAC’s COO. Thus, as the Company admits, he is a non-
 2
       independent director. The Company provides Defendant Gilmore with his principal
 3
       occupation, and he receives handsome compensation, including $10,367,225 during 2019
 4
       for his services. Defendant Gilmore was ultimately responsible for many of the false and
 5
       misleading statements and omissions that were made, including those contained in the
 6
       Company’s SEC filings referenced herein, many of which he either personally made or
 7
       signed SOX certifications for. As the Company’s highest officer and as a trusted Company
 8
       director, he conducted little, if any, oversight of the Privacy Breach and the scheme to
 9
       cause the Company to make false and misleading statements, consciously disregarded his
10
       duties to monitor such controls over reporting and engagement in the scheme, and
11
       consciously disregarded his duties to protect corporate assets. His insider sale, which
12
       yielded nearly $5.5 million in proceeds, demonstrates his motive in facilitating and
13
       participating in the fraud. Moreover, Defendant Gilmore is a defendant in the Securities
14
       Class Action. For these reasons, Defendant Gilmore breached his fiduciary duties, faces a
15
       substantial likelihood of liability, is not independent or disinterested, and thus demand
16
       upon him is futile and, therefore, excused.
17
             236. Additional reasons that demand on Defendant Kennedy is futile follow.
18
       Defendant Kennedy has served as the Company’s Chairman of the Board and as a
19
       Company director since June 2010. He also serves as the Chair of the Executive Committee
20
       and as a member of the Compensation Committee. Previously, he served as the Company’s
21
       Executive Chairman from 2010 until he retired in February 2012 and as the Chairman and
22
       CEO of the Company’s former parent company, TFAC, from 2003 until 2010. He also
23
       served as TFAC’s President from 1993 until 2004. Defendant Kennedy has received and
24
       continues to receive compensation for his role as a director as described above. As a trusted
25
       Company director, he conducted little, if any, oversight of the Privacy Breach and the
26
       scheme to cause the Company make false and misleading statements, consciously
27
       disregarded his duties to monitor such controls over reporting and engagement in the
28
                                                     97
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 99 of 115 Page ID #:152



 1
       scheme, and consciously disregarded his duties to protect corporate assets. Furthermore,
 2
       Defendant Kennedy signed, and thus personally made the false and misleading statements
 3
       in the 2016, 2017, 2018, and 2019 10-Ks. For these reasons, Defendant Kennedy breached
 4
       his fiduciary duties, faces a substantial likelihood of liability, is not independent or
 5
       disinterested, and thus demand upon him is futile and, therefore, excused.
 6
             237. Additional reasons that demand on Defendant Doti is futile follow. Defendant
 7
       Doti has served as a Company director since 2010. He also serves as the Chair of the Audit
 8
       Committee and as a member of the Executive Committee. Defendant Doti has received and
 9
       continues to receive compensation for his role as a director as described above. As a trusted
10
       Company director, he conducted little, if any, oversight of the Privacy Breach and the
11
       scheme to cause the Company to make false and misleading statements, consciously
12
       disregarded his duties to monitor such controls over reporting and engagement in the
13
       scheme, and consciously disregarded his duties to protect corporate assets. Furthermore,
14
       Defendant Doti signed, and thus personally made the false and misleading statements in
15
       the 2016, 2017, 2018, and 2019 10-Ks. For these reasons, Defendant Doti breached his
16
       fiduciary duties, faces a substantial likelihood of liability, is not independent or
17
       disinterested, and thus demand upon him is futile and, therefore, excused.
18
             238. Additional reasons that demand on Defendant Gilyard is futile follow.
19
       Defendant Gilyard has served as a Company director since 2017. He also serves as a
20
       member of the Nominating and Corporate Governance Committee. Defendant Gilyard has
21
       received and continues to receive compensation for his role as a director as described
22
       above. As a trusted Company director, he conducted little, if any, oversight of the Privacy
23
       Breach and the scheme to cause the Company to make false and misleading statements,
24
       consciously disregarded his duties to monitor such controls over reporting and engagement
25
       in the scheme, and consciously disregarded his duties to protect corporate assets.
26
       Furthermore, Defendant Gilyard signed, and thus personally made the false and misleading
27
       statements in the 2017, 2018, and 2019 10-Ks. For these reasons, Defendant Gilyard
28
                                                    98
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 100 of 115 Page ID #:153



 1
       breached his fiduciary duties, faces a substantial likelihood of liability, is not independent
 2
       or disinterested, and thus demand upon him is futile and, therefore, excused.
 3
             239. Additional reasons that demand on Defendant McCarthy is futile follow.
 4
       Defendant McCarthy has served as a Company director since 2015. She also serves as the
 5
       Chair of the Nominating and Corporate Governance Committee. Defendant McCarthy has
 6
       received and continues to receive compensation for her role as a director as described
 7
       above. As a trusted Company director, she conducted little, if any, oversight of the Privacy
 8
       Breach and the scheme to cause the Company to make false and misleading statements,
 9
       consciously disregarded her duties to monitor such controls over reporting and engagement
10
       in the scheme, and consciously disregarded her duties to protect corporate assets.
11
       Furthermore, Defendant McCarthy signed, and thus personally made the false and
12
       misleading statements in the 2016, 2017, 2018, and 2019 10-Ks. For these reasons,
13
       Defendant McCarthy breached her fiduciary duties, faces a substantial likelihood of
14
       liability, is not independent or disinterested, and thus demand upon her is futile and,
15
       therefore, excused.
16
             240. Additional reasons that demand on Defendant McKee is futile follow.
17
       Defendant McKee has served as a Company director since 2011. He also serves as the
18
       Chair of the Compensation Committee. Defendant McKee has received and continues to
19
       receive compensation for his role as a director as described above. As a trusted Company
20
       director, he conducted little, if any, oversight of the Privacy Breach and the scheme to
21
       cause the Company to make false and misleading statements, consciously disregarded his
22
       duties to monitor such controls over reporting and engagement in the scheme, and
23
       consciously disregarded his duties to protect corporate assets. Furthermore, Defendant
24
       McKee signed, and thus personally made the false and misleading statements in the 2016,
25
       2017, 2018, and 2019 10-Ks. For these reasons, Defendant McKee breached his fiduciary
26
       duties, faces a substantial likelihood of liability, is not independent or disinterested, and
27
       thus demand upon him is futile and, therefore, excused.
28
                                                    99
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 101 of 115 Page ID #:154



 1
             241. Additional reasons that demand on Defendant McKernan is futile follow.
 2
       Defendant McKernan has served as a Company director since 2011. He also serves as a
 3
       member of the Audit Committee and as a member of the Executive Committee. Defendant
 4
       McKernan has received and continues to receive compensation for his role as a director as
 5
       described above. As a trusted Company director, he conducted little, if any, oversight of
 6
       the Privacy Breach and the scheme to cause the Company to make false and misleading
 7
       statements, consciously disregarded his duties to monitor such controls over reporting and
 8
       engagement in the scheme, and consciously disregarded his duties to protect corporate
 9
       assets. Furthermore, Defendant McKernan signed, and thus personally made the false and
10
       misleading statements in the 2016, 2017, 2018, and 2019 10-Ks. For these reasons,
11
       Defendant McKernan breached his fiduciary duties, faces a substantial likelihood of
12
       liability, is not independent or disinterested, and thus demand upon him is futile and,
13
       therefore, excused.
14
             242. Additional reasons that demand on Defendant Oman is futile follow.
15
       Defendant Oman has served as a Company director since 2013. He also serves as a member
16
       of the Audit Committee and as a member of the Compensation Committee. Defendant
17
       Oman has received and continues to receive compensation for his role as a director as
18
       described above. As a trusted Company director, he conducted little, if any, oversight of
19
       the Privacy Breach and the scheme to cause the Company to make false and misleading
20
       statements, consciously disregarded his duties to monitor such controls over reporting and
21
       engagement in the scheme, and consciously disregarded his duties to protect corporate
22
       assets. Furthermore, Defendant Oman signed, and thus personally made the false and
23
       misleading statements in the 2016, 2017, 2018, and 2019 10-Ks. For these reasons,
24
       Defendant Oman breached his fiduciary duties, faces a substantial likelihood of liability, is
25
       not independent or disinterested, and thus demand upon him is futile and, therefore,
26
       excused.
27

28
                                                   100
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 102 of 115 Page ID #:155



 1
             243. Additional reasons that demand on Defendant Wyrsch is futile follow.
 2
       Defendant Wyrsch has served as a Company director since 2018. She also serves as a
 3
       member of the Nominating and Corporate Governance Committee. Defendant Wyrsch has
 4
       received and continues to receive compensation for her role as a director as described
 5
       above. As a trusted Company director, she conducted little, if any, oversight of the Privacy
 6
       Breach and the scheme to cause the Company to make false and misleading statements,
 7
       consciously disregarded her duties to monitor such controls over reporting and engagement
 8
       in the scheme, and consciously disregarded her duties to protect corporate assets.
 9
       Furthermore, Defendant Wyrsch signed, and thus personally made the false and misleading
10
       statements in the 2018 and 2019 10-Ks. For these reasons, Defendant Wyrsch breached her
11
       fiduciary duties, faces a substantial likelihood of liability, is not independent or
12
       disinterested, and thus demand upon her is futile and, therefore, excused.
13
             244. Additional reasons that demand on the Board is futile follow.
14
             245. As described above, one of the Director-Defendants directly engaged in
15
       insider trading, in violation of federal law and the Company’s Code of Ethics. Defendant
16
       Gilmore received proceeds of nearly $5.5 million as a result of his insider transaction
17
       executed during the Relevant Period, when the Company’s stock price was artificially
18
       inflated due to the false and misleading statements alleged herein. Therefore, demand in
19
       this case is futile as to him, and excused.
20
             246. The Director-Defendants have extensive, longstanding business and personal
21
       relationships with each other and the Individual Defendants that preclude them from acting
22
       independently and in the best interests of the Company and the shareholders. For instance,
23
       Defendants Gilmore, Seaton, Kennedy, and Doti, all served in senior positions or as
24
       directors to TFAC for many years; Defendant Gilmore served in senior roles at TFAC from
25
       1993 until 2010, including as the CEO of its financial services group and as its COO;
26
       Defendant Seaton joined TFAC in 2006 and served as director of investor relations until
27
       2010; Defendant Kennedy served as TFAC’s chairman and CEO from 2003 until 2010,
28
                                                     101
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 103 of 115 Page ID #:156



 1
       and also served as TFAC’s president from 1993 to 2004. Defendant Kennedy also served
 2
       as a director of TFAC’s. Defendant Doti served as a director of TFAC from 1993 until
 3
       2010. Additionally, Defendants Doti and Gilyard both held senior leadership positions at
 4
       Chapman University (“Chapman”) during the same time period; Defendant Doti served as
 5
       President of Chapman from 1991 until 2016, and Defendant Gilyard served as Dean of the
 6
       Argyros School of Business and Economics at Chapman from 2012 until 2017. Defendant
 7
       Gilyard has served on the Board of Realty Income Corporation (“Realty”), a real estate
 8
       investment trust since July 2018, where Defendant McKee has served as the Chairman
 9
       since February 2012. Defendants Gilyard and McKee also serve on Realty’s Nominating
10
       and Corporate Governance Committee together. Defendants Kennedy and McKernan serve
11
       on the Board of Automobile Club of Southern California, where Defendant McKernan
12
       served as CEO from 1991 until he retired in 2012. Lastly, Defendants Gilmore, Kennedy,
13
       Doti, McKee, and McKernan have each served together on the Company’s Board for nearly
14
       a decade. These conflicts of interest precluded the Director-Defendants from adequately
15
       monitoring the Company’s operations and internal controls and calling into question the
16
       Individual Defendants’ conduct. Thus, demand upon the Director-Defendants would be
17
       futile.
18
                 247. Defendants Doti, McKernan, and Oman (the “Audit Committee Defendants”)
19
       served as members of the Audit Committee during the Relevant Period. Pursuant to the
20
       Company’s Audit Committee Charter, the Audit Committee Defendants are responsible
21
       for overseeing, among other things, the Company’s quality and integrity of the Company’s
22
       financial statements, the Company’s compliance with legal and regulatory requirements,
23
       the Company’s financial reporting process, and the Company’s internal controls over
24
       financial reporting. The Audit Committee Defendants failed to ensure the quality and
25
       integrity of the Company’s financial statements, as they are charged to do under the Audit
26
       Committee Charter, allowing the Company to file false and misleading financial statements
27
       with the SEC and to fail to maintain internal controls. Thus, the Audit Committee
28
                                                  102
                           Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 104 of 115 Page ID #:157



 1
       Defendants breached their fiduciary duties, are not disinterested, and demand is excused as
 2
       to them.
 3
              248. In violation of the Code of Ethics, the Director-Defendants conducted little, if
 4
       any, oversight of the Privacy Breach and the Company’s engagement in the Individual
 5
       Defendants’ scheme to issue materially false and misleading statements to the public, and
 6
       to facilitate and disguise the Individual Defendants’ violations of law, including breaches
 7
       of fiduciary duty, gross mismanagement, abuse of control, waste of corporate assets, unjust
 8
       enrichment, violations of Sections 14(a) of the Exchange Act, and for contribution under
 9
       Sections 10(b) and 21D of the Exchange Act. In violation of the Code of Ethics, the
10
       Director-Defendants failed to comply with laws and regulations, maintain the accuracy of
11
       company records, public reports and communications, and uphold the responsibilities
12
       related thereto. Thus, the Director-Defendants face a substantial likelihood of liability and
13
       demand is futile as to them.
14
              249. First American has been and will continue to be exposed to significant losses
15
       due to the wrongdoing complained of herein, yet the Director-Defendants have not filed
16
       any lawsuits against themselves or others who were responsible for that wrongful conduct
17
       to attempt to recover for First American any part of the damages First American suffered
18
       and will continue to suffer thereby. Thus, any demand upon the Director-Defendants would
19
       be futile.
20
              250. The Individual Defendants’ conduct described herein and summarized above
21
       could not have been the product of legitimate business judgment as it was based on bad
22
       faith and intentional, reckless, or disloyal misconduct. Thus, none of the Director-
23
       Defendants can claim exculpation from their violations of duty pursuant to the Company’s
24
       charter (to the extent such a provision exists). As all of the Director-Defendants face a
25
       substantial likelihood of liability, they are self-interested in the transactions challenged
26
       herein and cannot be presumed to be capable of exercising independent and disinterested
27

28
                                                   103
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 105 of 115 Page ID #:158



 1
       judgment about whether to pursue this action on behalf of the shareholders of the Company.
 2
       Accordingly, demand is excused as being futile.
 3
              251. The acts complained of herein constitute violations of fiduciary duties owed
 4
       by First American’s officers and directors, and these acts are incapable of ratification.
 5
              252. The Director-Defendants may also be protected against personal liability for
 6
       their acts of mismanagement and breaches of fiduciary duty alleged herein by directors’
 7
       and officers’ liability insurance if they caused the Company to purchase it for their
 8
       protection with corporate funds, i.e., monies belonging to the stockholders of First
 9
       American. If there is a directors’ and officers’ liability insurance policy covering the
10
       Director-Defendants, it may contain provisions that eliminate coverage for any action
11
       brought directly by the Company against the Director-Defendants, known as, inter alia, the
12
       “insured-versus-insured exclusion.” As a result, if the Director-Defendants were to sue
13
       themselves or certain of the officers of First American, there would be no directors’ and
14
       officers’ insurance protection. Accordingly, the Director-Defendants cannot be expected
15
       to bring such a suit. On the other hand, if the suit is brought derivatively, as this action is
16
       brought, such insurance coverage, if such an insurance policy exists, will provide a basis
17
       for the Company to effectuate a recovery. Thus, demand on the Director-Defendants is
18
       futile and, therefore, excused.
19
              253. If there is no directors’ and officers’ liability insurance, then the Director-
20
       Defendants will not cause First American to sue the Individual Defendants named herein,
21
       since, if they did, they would face a large uninsured individual liability. Accordingly,
22
       demand is futile in that event, as well.
23
              254. Thus, for all of the reasons set forth above, all of the Director-Defendants,
24
       and, if not all of them, at least five of the Directors, cannot consider a demand with
25
       disinterestedness and independence. Consequently, a demand upon the Board is excused
26
       as futile.
27

28
                                                    104
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 106 of 115 Page ID #:159



 1                                           FIRST CLAIM
 2
                           Against Individual Defendants for Violations of
 3                               Section 14(a) of the Exchange Act
 4
             255. Plaintiff incorporates by reference and realleges each and every allegation set
 5
       forth above, as though fully set forth herein.
 6
             256. The Section 14(a) Exchange Act claims alleged herein are based solely on
 7
       negligence. They are not based on any allegation of reckless or knowing conduct by or on
 8
       behalf of the Individual Defendants. The Section 14(a) claims alleged herein do not allege
 9
       and do not sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon
10
       any allegation of, or reference to any allegation of fraud, scienter, or recklessness with
11
       regard to these nonfraud claims.
12
             257. Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t
13
       shall be unlawful for any person, by use of the mails or by any means or instrumentality of
14
       interstate commerce or of any facility of a national securities exchange or otherwise, in
15
       contravention of such rules and regulations as the [SEC] may prescribe as necessary or
16
       appropriate in the public interest or for the protection of investors, to solicit or to permit
17
       the use of his name to solicit any proxy or consent or authorization in respect of any security
18
       (other than an exempted security) registered pursuant to section 12 of this title [15 U.S.C.
19
       § 78l].”
20
             258. Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides
21
       that no proxy statement shall contain “any statement which, at the time and in the light of
22
       the circumstances under which it is made, is false or misleading with respect to any material
23
       fact, or which omits to state any material fact necessary in order to make the statements
24
       therein not false or misleading.” 17 C.F.R. § 240.14a-9.
25
             259. Under the direction and watch of the Director-Defendants, the 2018, 2019,
26
       and 2020 Proxy Statements (the “Proxy Statements”) failed to disclose, inter alia: (1) the
27
       Privacy Breach or the full extent and cause of the Privacy Breach; (2) as a result of the
28
                                                    105
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 107 of 115 Page ID #:160



 1
       Company’s failure to implement basic policies and comply with its own cybersecurity
 2
       policies and state regulations, First American was subjected to an increased threat of a
 3
       cybersecurity breakdown; (3) consequently, the Company was subject to an elevated risk
 4
       of regulatory scrutiny and customer liability; and (4) the Company failed to maintain
 5
       internal controls. As a result of the foregoing, the Company’s public statements were
 6
       materially false and misleading at all relevant times.
 7
             260. The Individual Defendants also caused the Proxy Statements to be false and
 8
       misleading with regard to executive compensation in that they purported to employ “pay-
 9
       for-performance” elements, while failing to disclose that the Company’s financial
10
       prospects were misrepresented as a result of false and misleading statements, causing the
11
       Company’s share price to be artificially inflated and allowing the Individual Defendants to
12
       wrongfully benefit from the fraud alleged herein.
13
             261. Moreover, the Proxy Statements were false and misleading when they
14
       discussed the Company’s adherence to specific governance policies and procedures,
15
       including the Code of Ethics, due to the Individual Defendants’ failures to abide by them
16
       and their engagement in or tolerance of the Privacy Breach and causing the Company to
17
       issue false and misleading statements and/or omissions of material fact.
18
             262. In the exercise of reasonable care, the Individual Defendants should have
19
       known that by misrepresenting or failing to disclose the foregoing material facts, the
20
       statements contained in the Proxy Statements were materially false and misleading. The
21
       misrepresentations and omissions were material to Plaintiff in voting on the matters set
22
       forth for shareholder determination in the Proxy Statements, including but not limited to,
23
       election of directors, advisory approval of executive compensation, ratification of the
24
       Company’s independent auditor, and the approval of the 2020 Incentive Plan Proposal.
25
             263. The false and misleading elements of the Proxy Statements led to the re-
26
       election of Defendants Gilmore, Kennedy, Doti, Gilyard, McCarthy, McKee, McKernan,
27

28
                                                   106
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 108 of 115 Page ID #:161



 1
       and Oman which allowed them to continue breaching their fiduciary duties to First
 2
       American.
 3
             264. The Company was damaged as a result of the Individual Defendants’ material
 4
       misrepresentations and omissions in the Proxy Statements.
 5
             265. Plaintiff on behalf of First American has no adequate remedy at law.
 6
                                           SECOND CLAIM
 7
                      Against Individual Defendants for Breach of Fiduciary Duties
 8
             266. Plaintiff incorporates by reference and realleges each and every allegation set
 9
       forth above, as though fully set forth herein.
10
             267. Each Individual Defendant owed to the Company the duty to exercise candor,
11
       good faith, and loyalty in the management and administration of First American’s business
12
       and affairs.
13
             268. Each of the Individual Defendants violated and breached his or her fiduciary
14
       duties of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.
15
             269. The Individual Defendants’ conduct set forth herein was due to their
16
       intentional or reckless breach of the fiduciary duties they owed to the Company, as alleged
17
       herein. The Individual Defendants intentionally or recklessly breached or disregarded their
18
       fiduciary duties to protect the rights and interests of First American.
19
             270. In breach of their fiduciary duties, the Individual Defendants failed to
20
       maintain an adequate system of oversight, disclosure controls and procedures, and internal
21
       controls.
22
             271. In further breach of their fiduciary duties, the Individual Defendants either
23
       engaged in, or allowed the Company to engage in the Privacy Breach.
24
             272. In breach of their fiduciary duties owed to First American, the Individual
25
       Defendants willfully or recklessly caused the Company to make false and/or misleading
26
       statements and/or omissions of material fact that failed to disclose, inter alia: (1) the
27
       Privacy Breach or the full extent and cause of the Privacy Breach; (2) as a result of the
28
                                                    107
                           Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 109 of 115 Page ID #:162



 1
       Company’s failure to implement basic policies and comply with its own cybersecurity
 2
       policies and state regulations, First American was subjected to an increased threat of a
 3
       cybersecurity breakdown; (3) consequently, the Company was subject to an elevated risk
 4
       of regulatory scrutiny and customer liability; and (4) the Company failed to maintain
 5
       internal controls. As a result of the foregoing, the Company’s public statements were
 6
       materially false and misleading at all relevant times.
 7
             273. The Individual Defendants further failed to correct and/or caused the
 8
       Company to fail to correct the false and/or misleading statements and/or omissions of
 9
       material fact.
10
             274. In breach of his fiduciary duties, two of the Individual Defendants made
11
       lucrative insider sales while the price of the Company’s common stock was artificially
12
       inflated due to the false and misleading statements of material fact discussed herein.
13
             275. The Individual Defendants had actual or constructive knowledge that the
14
       Company issued materially false and misleading statements, and they failed to correct the
15
       Company’s public statements and representations. The Individual Defendants had actual
16
       knowledge of the misrepresentations and omissions of material facts set forth herein, or
17
       acted with reckless disregard for the truth, in that they failed to ascertain and to disclose
18
       such facts, even though such facts were available to them.                   Such material
19
       misrepresentations and omissions were committed knowingly or recklessly and for the
20
       purpose and effect of artificially inflating the price of First American’s securities and
21
       disguising insider sales.
22
             276. The Individual Defendants had actual or constructive knowledge that they had
23
       caused the Company to improperly engage in the fraudulent schemes set forth herein and
24
       to fail to maintain internal controls. The Individual Defendants had actual knowledge that
25
       the Company was engaging in the fraudulent schemes set forth herein, and that internal
26
       controls were not adequately maintained, or acted with reckless disregard for the truth, in
27
       that they caused the Company to improperly engage in the fraudulent schemes and to fail
28
                                                   108
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 110 of 115 Page ID #:163



 1
       to maintain adequate internal controls, even though such facts were available to them. Such
 2
       improper conduct was committed knowingly or recklessly and for the purpose and effect
 3
       of artificially inflating the price of First American’s securities and disguising insider sales.
 4
             277. These actions were not a good-faith exercise of prudent business judgment to
 5
       protect and promote the Company’s corporate interests.
 6
             278. As a direct and proximate result of the Individual Defendants’ breaches of
 7
       their fiduciary obligations, First American has sustained and continues to sustain
 8
       significant damages.      As a result of the misconduct alleged herein, the Individual
 9
       Defendants are liable to the Company.
10
             279. Plaintiff on behalf of First American has no adequate remedy at law.
11
                                             THIRD CLAIM
12
                        Against Individual Defendants for Unjust Enrichment
13
             280. Plaintiff incorporates by reference and realleges each and every allegation set
14
       forth above, as though fully set forth herein.
15
             281. By their wrongful acts, violations of law, and false and misleading statements
16
       and omissions of material fact that they made and/or caused to be made, the Individual
17
       Defendants were unjustly enriched at the expense of, and to the detriment of, First
18
       American.
19
             282. The Individual Defendants either benefitted financially from the improper
20
       conduct and their engaging in lucrative insider transactions tied to the false and misleading
21
       statements, or received bonuses, stock options, or similar compensation from First
22
       American that was tied to the performance or artificially inflated valuation of First
23
       American, or received compensation that was unjust in light of the Individual Defendants’
24
       bad faith conduct.
25
             283. Plaintiff, as a shareholder and a representative of First American, seeks
26
       restitution from the Individual Defendants and seeks an order from this Court disgorging
27
       all profits, including from insider transactions, benefits, and other compensation, including
28
                                                     109
                            Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 111 of 115 Page ID #:164



 1
       any performance-based or valuation-based compensation, obtained by the Individual
 2
       Defendants due to their wrongful conduct and breach of their fiduciary and contractual
 3
       duties.
 4
             284. Plaintiff on behalf of First American has no adequate remedy at law.
 5
                                           FOURTH CLAIM
 6
                         Against Individual Defendants for Abuse of Control
 7
             285. Plaintiff incorporates by reference and realleges each and every allegation set
 8
       forth above, as though fully set forth herein.
 9
             286. The Individual Defendants’ misconduct alleged herein constituted an abuse of
10
       their ability to control and influence First American, for which they are legally responsible.
11
             287. As a direct and proximate result of the Individual Defendants’ abuse of
12
       control, First American has sustained significant damages. As a direct and proximate result
13
       of the Individual Defendants’ breaches of their fiduciary obligations of candor, good faith,
14
       and loyalty, First American has sustained and continues to sustain significant damages. As
15
       a result of the misconduct alleged herein, the Individual Defendants are liable to the
16
       Company.
17
             288. Plaintiff on behalf of First American has no adequate remedy at law.
18
                                             FIFTH CLAIM
19
                     Against Individual Defendants for Gross Mismanagement
20
             289. Plaintiff incorporates by reference and realleges each and every allegation set
21
       forth above, as though fully set forth herein.
22
             290. By their actions alleged herein, the Individual Defendants, either directly or
23
       through aiding and abetting, abandoned and abdicated their responsibilities and fiduciary
24
       duties with regard to prudently managing the assets and business of First American in a
25
       manner consistent with the operations of a publicly-held corporation.
26

27

28
                                                    110
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 112 of 115 Page ID #:165



 1
             291. As a direct and proximate result of the Individual Defendants’ gross
 2
       mismanagement and breaches of duty alleged herein, First American has sustained and will
 3
       continue to sustain significant damages.
 4
             292. As a result of the misconduct and breaches of duty alleged herein, the
 5
       Individual Defendants are liable to the Company.
 6
             293. Plaintiff on behalf of First American has no adequate remedy at law.
 7
                                             SIXTH CLAIM
 8
                   Against Individual Defendants for Waste of Corporate Assets
 9
             294. Plaintiff incorporates by reference and realleges each and every allegation set
10
       forth above, as though fully set forth herein.
11
             295. As a further result of the foregoing, the Company will incur many millions of
12
       dollars of legal liability and/or costs to defend unlawful actions, to engage in internal
13
       investigations, and to lose financing from investors and business from future customers
14
       who no longer trust the Company and its products.
15
             296. As a result of the waste of corporate assets, the Individual Defendants are each
16
       liable to the Company.
17
             297. Plaintiff on behalf of First American has no adequate remedy at law.
18
                                          SEVENTH CLAIM
19
                Against Defendants Gilmore, Seaton, and Jalakian for Contribution
20
                         Under Sections 10(b) and 21D of the Exchange Act
21
             298. Plaintiff incorporates by reference and realleges each and every allegation set
22
       forth above, as though fully set forth herein.
23
             299. First American, along with Defendants Gilmore, Seaton, and Jalakian are
24
       named as defendants in the Securities Class Action, which asserts claims under the federal
25
       securities laws for violations of Sections 10(b) and 20(a) of the Exchange Act, and SEC
26
       Rule 10b-5 promulgated thereunder. If and when the Company is found liable in the
27
       Securities Class Action for these violations of the federal securities laws, the Company’s
28
                                                    111
                         Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 113 of 115 Page ID #:166



 1
       liability will be in whole or in part due to Defendants Gilmore, Seaton, and Jalakian’s
 2
       willful and/or reckless violations of their obligations as officers and/or directors of First
 3
       American.
 4
             300. Defendants Gilmore, Seaton, and Jalakian, because of their positions of
 5
       control and authority as officers and/or directors of First American, were able to and did,
 6
       directly and/or indirectly, exercise control over the business and corporate affairs of First
 7
       American, including the wrongful acts complained of herein and in the Securities Class
 8
       Action.
 9
             301. Accordingly, Defendants Gilmore, Seaton, and Jalakian are liable under 15
10
       U.S.C. § 78j(b), which creates a private right of action for contribution, and Section 21D
11
       of the Exchange Act, 15 U.S.C. § 78u-4(f), which governs the application of a private right
12
       of action for contribution arising out of violations of the Exchange Act.
13
             302. As such, First American is entitled to receive all appropriate contribution or
14
       indemnification from Defendants Gilmore, Seaton, and Jalakian.
15
                                        PRAYER FOR RELIEF
16
             FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor
17
       against all Individual Defendants as follows:
18
                    (a)    Declaring that Plaintiff may maintain this action on behalf of First
19
       American, and that Plaintiff is an adequate representative of the Company;
20
                    (b)    Declaring that the Individual Defendants have breached and/or aided
21
       and abetted the breach of their fiduciary duties to First American;
22
                    (c)    Determining and awarding to First American the damages sustained by
23
       it as a result of the violations set forth above from each of the Individual Defendants, jointly
24
       and severally, together with pre-judgment and post-judgment interest thereon;
25
                    (d)    Directing First American and the Individual Defendants to take all
26
       necessary actions to reform and improve its corporate governance and internal procedures
27
       to comply with applicable laws and to protect First American and its shareholders from a
28
                                                     112
                          Verified Shareholder Derivative Amended Complaint
     Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 114 of 115 Page ID #:167



 1
       repeat of the damaging events described herein, including, but not limited to, putting
 2
       forward for shareholder vote the following resolutions for amendments to the Company’s
 3
       Bylaws or Certificate of Incorporation and the following actions as may be necessary to
 4
       ensure proper corporate governance policies:
 5
                          1. a proposal to strengthen the Board’s supervision of operations and
 6
                 develop and implement procedures for greater shareholder input into the policies
 7
                 and guidelines of the Board;
 8
                          2. a provision to permit the shareholders of First American to nominate at
 9
                 least five candidates for election to the board; and
10
                          3. a proposal to ensure the establishment of effective oversight of
11
                 compliance with applicable laws, rules, and regulations.
12
                    (e)     Awarding First American restitution from the Individual Defendants,
13
       and each of them;
14
                    (f)     Awarding Plaintiff the costs and disbursements of this action, including
15
       reasonable attorneys’ and experts’ fees, costs, and expenses; and
16
                    (g)     Granting such other and further relief as the Court may deem just and
17
       proper.
18
                                      JURY TRIAL DEMANDED
19

20
       Plaintiff hereby demands a trial by jury.
21
          Dated: May 21, 2021                       Respectfully submitted,
22

23                                                  THE BROWN LAW FIRM, P.C.
                                                    /s/ Robert C. Moest
24                                                  Robert C. Moest, Of Counsel
25
                                                    Counsel for Plaintiff
26

27

28
                                                    113
                           Verified Shareholder Derivative Amended Complaint
Case 2:21-cv-00525-DSF-E Document 31 Filed 05/21/21 Page 115 of 115 Page ID #:168




                                         9(5,),&$7,21

          , 1RUPDQ +ROOHWW DP D SODLQWLII LQ WKH ZLWKLQ DFWLRQ , KDYH UHYLHZHG WKH DOOHJDWLRQV
  PDGH LQ WKLV $PHQGHG 6KDUHKROGHU 'HULYDWLYH &RPSODLQW NQRZ WKH FRQWHQWV WKHUHRI DQG
  DXWKRUL]H LWV ILOLQJ 7R WKRVH DOOHJDWLRQV RI ZKLFK , KDYH SHUVRQDO NQRZOHGJH , EHOLHYH WKRVH
  DOOHJDWLRQV WR EH WUXH $V WR WKRVH DOOHJDWLRQV RI ZKLFK , GR QRW KDYH SHUVRQDO NQRZOHGJH , UHO\
  XSRQ P\ FRXQVHO DQG WKHLU LQYHVWLJDWLRQ DQG EHOLHYH WKHP WR EH WUXH

         , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ LV WUXH DQG FRUUHFW ([HFXWHG 
                                                                                             WKLV BB
  GD\ RI $SULO 

                                                  BBBBBBB
                               1RUPDQ +ROOHWW
